Exhibit 10.1

 

FOUR-YEAR CREDIT AGREEMENT

Dated as of February 22, 2011,

among

THE WALT DISNEY COMPANY,

as Borrower,

The Lenders Party Hereto

and

JPMORGAN CHASE BANK, N.A. and

CITIBANK, N.A.,

as Co-Administrative Agents,

JPMORGAN CHASE BANK, N.A.,

as Designated Agent

 

 

J.P. MORGAN SECURITIES LLC,

CITIGROUP GLOBAL MARKETS INC. and

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,

as Joint Lead Arrangers and Joint Book Managers,

BANK OF AMERICA, N.A.,

as Syndication Agent,

and

BNP PARIBAS,

DEUTSCHE BANK AG NEW YORK BRANCH,

MORGAN STANLEY MUFG LOAN PARTNERS, LLC,

GOLDMAN SACHS LENDING PARTNERS LLC,

HSBC BANK USA, NATIONAL ASSOCIATION,

MIZUHO CORPORATE BANK, LTD.,

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH and

THE ROYAL BANK OF SCOTLAND PLC,

as Co-Documentation Agents

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page      ARTICLE I       DEFINITIONS AND ACCOUNTING TERMS   

SECTION 1.01

  

Certain Defined Terms

     1   

SECTION 1.02

  

Computation of Time Periods

     17   

SECTION 1.03

  

Accounting Terms

     17       ARTICLE II       AMOUNTS AND TERMS OF THE ADVANCES   

SECTION 2.01

  

The Advances

     17   

SECTION 2.02

  

Making the Advances

     18   

SECTION 2.03

  

Commitment Fee

     20   

SECTION 2.04

  

Reduction of the Commitments

     20   

SECTION 2.05

  

Repayment of Advances

     20   

SECTION 2.06

  

Interest on Advances

     20   

SECTION 2.07

  

Additional Interest on Eurocurrency Rate Advances

     21   

SECTION 2.08

  

Interest Rate Determination

     21   

SECTION 2.09

  

Optional Conversion of Advances

     22   

SECTION 2.10

  

Prepayments of Advances

     23   

SECTION 2.11

  

Increased Costs

     24   

SECTION 2.12

  

Illegality

     26   

SECTION 2.13

  

Payments and Computations

     27   

SECTION 2.14

  

Taxes

     28   

SECTION 2.15

  

Sharing of Payments, etc.

     31   

SECTION 2.16

  

Mandatory Assignment by a Lender; Mitigation

     32   

SECTION 2.17

  

Evidence of Debt

     33   

SECTION 2.18

  

Use of Proceeds

     33   

SECTION 2.19

  

Increase in the Aggregate Commitments

     34   

SECTION 2.20

  

Extension of Termination Date

     35   

SECTION 2.21

  

Defaulting Lenders

     38       ARTICLE III       Amounts and Terms of Letters of Credit and
Participations Therein   

SECTION 3.01

  

Letters of Credit

     40   

SECTION 3.02

  

Issuing the Letters of Credit

     42   

SECTION 3.03

  

Reimbursement Obligations

     42   

SECTION 3.04

  

Participations Purchased by the Lenders

     43   

SECTION 3.05

  

Letter of Credit Fees

     44   

 

i



--------------------------------------------------------------------------------

SECTION 3.06

  

Indemnification; Nature of the Issuing Banks’ Duties

     45   

SECTION 3.07

  

Uniform Customs and Practice

     46   

SECTION 3.08

  

Additional Issuing Banks

     46   

SECTION 3.09

  

Dollar Payment Obligation

     47   

SECTION 3.10

  

Survival of Provisions; Cash Collateral

     47       ARTICLE IV       CONDITIONS OF LENDING   

SECTION 4.01

  

Conditions Precedent to Effectiveness of Section 2.01

     47   

SECTION 4.02

  

Conditions Precedent to Each Borrowing/Issuance

     48   

SECTION 4.03

  

Determinations Under Section 4.01

     49       ARTICLE V       REPRESENTATIONS AND WARRANTIES   

SECTION 5.01

  

Representations and Warranties of the Borrower

     49   

SECTION 5.02

  

Additional Representations and Warranties of the Borrower as of Each Increase
Date and Each Extension Date

     50       ARTICLE VI       COVENANTS OF THE BORROWER   

SECTION 6.01

  

Affirmative Covenants

     51   

SECTION 6.02

  

Negative Covenants

     54       ARTICLE VII       EVENTS OF DEFAULT   

SECTION 7.01

  

Events of Default

     54       ARTICLE VIII       THE DESIGNATED AGENT   

SECTION 8.01

  

Authorization and Action

     56   

SECTION 8.02

  

Designated Agent’s Reliance, etc.

     57   

SECTION 8.03

  

The Designated Agent and its Affiliates

     57   

SECTION 8.04

  

Lender Credit Decision

     58   

SECTION 8.05

  

Indemnification

     58   

SECTION 8.06

  

Successor Designated Agent

     59   

 

ii



--------------------------------------------------------------------------------

   ARTICLE IX       MISCELLANEOUS   

SECTION 9.01

  

Amendments, etc.

     59   

SECTION 9.02

  

Notices, etc.

     60   

SECTION 9.03

  

No Waiver; Remedies

     63   

SECTION 9.04

  

Costs and Expenses

     63   

SECTION 9.05

  

Right of Set-off

     64   

SECTION 9.06

  

Binding Effect

     64   

SECTION 9.07

  

Assignments and Participations

     64   

SECTION 9.08

  

Indemnification

     67   

SECTION 9.09

  

Confidentiality

     68   

SECTION 9.10

  

Patriot Act

     69   

SECTION 9.11

  

Judgment

     69   

SECTION 9.12

  

Consent to Jurisdiction and Service of Process

     70   

SECTION 9.13

  

Substitution of Currency

     70   

SECTION 9.14

  

Governing Law

     70   

SECTION 9.15

  

Execution in Counterparts

     70   

SECTION 9.16

  

Severability

     71   

SCHEDULE

Schedule 1.01 – List of Applicable Lending Offices

Schedule 2.01 – Commitments

Schedule 3.01 – Existing Letters of Credit; Issuing Commitments

EXHIBITS

Exhibit A-1 – Form of Notice of Borrowing

Exhibit A-2 – Form of Notice of Letter of Credit Request

Exhibit B – Form of Assignment and Acceptance

Exhibit C – Form of Opinion of Borrower’s Counsel

 

iii



--------------------------------------------------------------------------------

FOUR-YEAR CREDIT AGREEMENT dated as of February 22, 2011, among THE WALT DISNEY
COMPANY, a Delaware corporation (the “Borrower”), the banks, financial
institutions and other institutional lenders party hereto and JPMORGAN CHASE
BANK, N.A., as designated agent (together with any successor designated agent
appointed pursuant to Article VIII, the “Designated Agent”) for the Lenders
hereunder.

IN CONSIDERATION of the agreements herein contained, the parties hereto agree as
follows:

ARTICLE I

DEFINITIONS AND ACCOUNTING TERMS

SECTION 1.01 Certain Defined Terms.

As used in this Agreement, the following terms shall have the following meanings
(such meanings to be equally applicable to both the singular and plural forms of
the terms defined):

“ABC” means ABC, Inc., a New York corporation and a wholly owned Subsidiary of
the Borrower, or any successor thereto.

“Advance” means an advance by a Lender to the Borrower as part of a Borrowing
and refers to a Base Rate Advance or a Eurocurrency Rate Advance, each of which
shall be a “Type” of Advance.

“Affiliate” means, as to any Person, any other Person that, directly or
indirectly, controls, is controlled by or is under common control with such
Person or is a director or officer of such Person.

“Agreement” means this Four-Year Credit Agreement, as it may be amended,
supplemented or otherwise modified from time to time in accordance with
Section 9.01.

“Anniversary Date” means February 22, 2012, and February 22 in each succeeding
calendar year occurring during the term of this Agreement.

“Applicable Lending Office” means, with respect to each Lender, such Lender’s
Domestic Lending Office, in the case of a Base Rate Advance, and such Lender’s
Eurocurrency Lending Office, in the case of a Eurocurrency Rate Advance.

“Applicable Margin” means, as of any date, with respect to (a) any Eurocurrency
Rate Advance, a rate per annum equal to the Credit Default Swap Spread
(determined as of the applicable CDS Determination Date) and (b) any Base Rate
Advance, a rate per annum equal to the Credit Default Swap Spread (determined as
of the applicable CDS Determination Date) less 1.00% per annum. Notwithstanding
the



--------------------------------------------------------------------------------

foregoing, (i) the Applicable Margin for Eurocurrency Rate Advances in effect at
any time shall not be less than the Minimum Applicable Margin and shall not
exceed the Maximum Applicable Margin applicable to Eurocurrency Rate Advances,
and (ii) the Applicable Margin for Base Rate Advances in effect at any time
shall not be less than the Minimum Applicable Margin and shall not exceed the
Maximum Applicable Margin applicable to Base Rate Advances.

“Assignment and Acceptance” means an assignment and acceptance entered into by a
Lender and an Eligible Assignee, and accepted by the Designated Agent and the
Borrower, in substantially the form of Exhibit B hereto.

“Assuming Lender” has the meaning specified in Section 2.19(d).

“Assumption Agreement” has the meaning specified in Section 2.19(d)(ii).

“Auto-Renewal Letter of Credit” has the meaning specified in Section 3.01(d).

“Base Rate” means, for each day in any period, a fluctuating interest rate per
annum as shall be in effect from time to time, which rate per annum shall at all
times for such day during such period be equal to the highest of:

 

  (a) the Prime Rate in effect for such day;

 

  (b) the Federal Funds Rate in effect for such day plus 1/2 of 1.00%; and

 

  (c) the Eurocurrency Rate for a one-month Interest Period commencing on such
date plus 1.00%.

“Base Rate Advance” means an Advance which bears interest as provided in
Section 2.06(a)(i).

“Borrowing” means a borrowing consisting of simultaneous Advances of the same
Type made by each of the Lenders pursuant to Section 2.01.

“Business Day” means a day of the year (a) on which banks are not required or
authorized to close in Los Angeles, California, or New York City, New York,
(b) if the applicable Business Day relates to Eurocurrency Rate Advances, on
which dealings are carried on in the London interbank market and (c) if the
applicable Business Day relates to Eurocurrency Rate Advances denominated in
Euro, on which the Trans-European Automated Real-Time Gross Settlement Express
Transfer (TARGET) payment system is open for the settlement of payments in Euro.

“CDS Determination Date” means (a) as to any Eurocurrency Rate Advance, the
second Business Day prior to the Business Day such Eurocurrency Rate Advance is
borrowed and, if applicable, the last Business Day prior to the continuation of

 

2



--------------------------------------------------------------------------------

such Eurocurrency Rate Advance; provided that, in the case of any Eurocurrency
Rate Advance having an Interest Period of greater than three months, the last
Business Day prior to each three-month period succeeding such initial
three-month period shall also be a CDS Determination Date with respect to any
such Eurocurrency Rate Advance, with the applicable Credit Default Swap Spread,
as so determined, to be in effect as to such Eurocurrency Rate Advance for each
day commencing with the first day of the applicable three-month period until
subsequently re-determined in accordance with the foregoing, (b) as to Base Rate
Advances, each Initial Base Rate Advance Date and thereafter the first Business
Day of each succeeding calendar quarter so long as Base Rate Advances are
outstanding and (c) as to any Letter of Credit, the Effective Date and
thereafter the first Business Day of each succeeding calendar quarter.

“Co-Administrative Agents” means JPMorgan Chase Bank, N.A. and Citibank, N.A.

“Commitment” has the meaning specified in Section 2.01.

“Commitment Date” has the meaning specified in Section 2.19(b).

“Commitment Fee Percentage” means, as of any date, the applicable rate per annum
under the caption “Commitment Fee Percentage” as determined by reference to the
Public Debt Rating in effect on such date as set forth below:

 

Ratings

  Level

  Public Debt Rating
S&P/Moody’s         Commitment  Fee
Percentage

Level 1

  At least A+ by S&P/A1 by Moody’s        0.075%

Level 2

  A by S&P/A2 by Moody’s        0.100%

Level 3

  A- by S&P/A3 by Moody’s        0.125%

Level 4

  Lower than A- by S&P/A3 by Moody’s or unrated        0.175%

“Commitment Increase” has the meaning specified in Section 2.19(a).

“Committed Currencies” means lawful currency of the United Kingdom of Great
Britain and Northern Ireland, lawful currency of Japan and lawful currency of
the European Economic and Monetary Union.

“Consolidated EBITDA” means, for any period, (a) net income or net loss, as the
case may be, of the Borrower and its Subsidiaries on a consolidated basis for
such period, as determined in accordance with GAAP for such period, plus (b) the
sum of all amounts which, in the determination of such consolidated net income
or net loss, as the case may be, for such period, have been deducted for
(i) Consolidated Interest Expense, (ii) consolidated income tax expense,
(iii) consolidated depreciation expense, (iv) consolidated amortization expense
and (v) any non-cash goodwill impairment charges, in each case determined in
accordance with GAAP for such period.

 

3



--------------------------------------------------------------------------------

“Consolidated Interest Expense” means, for any period, the total interest
expense of the Borrower and its Subsidiaries with respect to all outstanding
Debt of the Borrower and its Subsidiaries during such period, all as determined
on a consolidated basis for such period and in accordance with GAAP for such
period.

“Convert”, “Conversion” and “Converted” each refers to a conversion of Advances
of one Type into Advances of another Type pursuant to Section 2.08 or 2.09.

“Credit Default Swap Spread” means, at any CDS Determination Date, the credit
default swap spread applicable to senior, unsecured, non-credit enhanced
long-term public debt issued by the Borrower interpolated to the scheduled
Termination Date (or any later date to which the scheduled Termination Date
applicable to any Lenders shall have been extended in accordance with
Section 2.20), determined as of the close of business on the Business Day
immediately preceding such CDS Determination Date, as reported and interpolated
by Markit Group Limited or any successor thereto; provided that if such period
is less than one year, the Credit Default Swap Spread shall be based on the
credit default swap spread shown for a period of one year. If on the Business
Day immediately preceding any CDS Determination Date the Credit Default Swap
Spread is unavailable, the Borrower and the Lenders shall negotiate in good
faith (for a period of up to thirty days after such CDS Determination Date (such
thirty-day period, the “Negotiation Period”)) to agree on an alternative method
for establishing the Applicable Margin for Eurocurrency Rate Advances and Base
Rate Advances. The Applicable Margin for Eurocurrency Rate Advances and Base
Rate Advances for any day which falls during the Negotiation Period shall be
based upon the Credit Default Swap Spread most recently available prior to the
Negotiation Period. If no such alternative method is agreed upon during the
Negotiation Period, the Applicable Margin for Eurocurrency Rate Advances and
Base Rate Advances for any day subsequent to the end of the Negotiation Period
shall be a rate per annum equal to 75% of the Maximum Applicable Margin for
Eurocurrency Rate Advances or Base Rate Advances, as the case may be.

“Debt” means, with respect to any Person: (a) indebtedness for borrowed money,
(b) obligations evidenced by bonds, debentures, notes or other similar
instruments, (c) obligations to pay the deferred purchase price of property or
services (other than trade payables incurred in the ordinary course of
business), (d) obligations as lessee under leases which shall have been or
should be, in accordance with GAAP, recorded as capital leases and
(e) obligations under direct or indirect guarantees in respect of, and
obligations (contingent or otherwise) to purchase or otherwise acquire, or
otherwise to assure a creditor against loss in respect of, indebtedness or
obligations of any other Person of the kinds referred to in clauses (a) through
(d) above.

“Declining Lender” has the meaning specified in Section 2.20(b).

“Defaulting Lender” means any Lender, as reasonably determined by the Designated
Agent, that has (a) failed to (i) fund any portion of its Advances or (ii) fund
any portion of its participations in Letters of Credit, in either case within
three Business Days of the date required to be funded by it hereunder,
(b) notified the Borrower, the Designated Agent or any Lender in writing that it
does not intend to comply with any of

 

4



--------------------------------------------------------------------------------

its funding obligations under this Agreement or has made a public statement to
the effect that it does not intend to comply with its funding obligations under
this Agreement or generally under other agreements in which it commits to extend
credit, (c) failed, within three Business Days after written request by the
Designated Agent (based upon the reasonable belief that such Lender may not
fulfill its funding obligation), to confirm in writing that it will comply with
the terms of this Agreement relating to its funding obligations under this
Agreement, unless subject to a good faith dispute, provided that any such Lender
shall cease to be a Defaulting Lender under this clause (c) upon receipt of such
confirmation by the Designated Agent, (d) otherwise failed to pay over to the
Designated Agent or any other Lender any other amount required to be paid by it
hereunder within three Business Days of the date when due, unless subject to a
good faith dispute, or (e) become the subject of a bankruptcy or insolvency
proceeding, or has had a receiver, conservator, trustee or custodian appointed
for it, or has taken any action indicating its consent to, approval of or
acquiescence in any such proceeding or appointment, or has a parent company that
has become the subject of a bankruptcy or insolvency proceeding, or has had a
receiver, conservator, trustee or custodian appointed for it, or has taken any
action indicating its consent to, approval of or acquiescence in any such
proceeding or appointment, provided that for purposes of this clause (e), a
Lender shall not qualify as a Defaulting Lender solely as a result of the
acquisition or maintenance of an ownership interest in such Lender or its parent
company, or of the exercise of control over such Lender or any Person
controlling such Lender, by any governmental authority or instrumentality
thereof.

“Defaulting Lender Notice” has the meaning specified in Section 2.21(a).

“Designated Agent” has the meaning specified in the preamble to this Agreement.

“Designated Agent’s Account” means (a) in the case of Advances denominated in
Dollars, account number 9008113381H1162 maintained by the Designated Agent at
its office at 270 Park Avenue, New York, New York, and (b) in the case of
Advances denominated in any Committed Currency, such other account of the
Designated Agent as the Designated Agent shall notify in writing to the Borrower
and the Lenders from time to time.

“Disney” means Disney Enterprises, Inc., a Delaware corporation and a wholly
owned Subsidiary of the Borrower, or any successor thereto.

“Dollars” and the “$” sign each means lawful currency of the United States.

“Domestic Lending Office” means, with respect to any Lender, the office of such
Lender specified as its “Domestic Lending Office” opposite its name on
Schedule 1.01 hereto or in the Assumption Agreement or the Assignment and
Acceptance, as the case may be, pursuant to which it became a Lender, or such
other office of such Lender as such Lender may from time to time specify to the
Borrower and the Designated Agent for such purpose.

 

5



--------------------------------------------------------------------------------

“Effective Date” has the meaning specified in Section 4.01.

“Eligible Assignee” means (a) a Lender or any Affiliate of a Lender or (b) any
bank or other financial institution, or any other Person, which has been
approved in writing by the Borrower, the Designated Agent and each Issuing Bank
as an Eligible Assignee for purposes of this Agreement; provided that none of
the Borrower’s approval, the Designated Agent’s approval or any Issuing Bank’s
approval shall be unreasonably withheld; and provided further that the Borrower
may withhold its approval if the Borrower reasonably believes that an assignment
to such Eligible Assignee pursuant to Section 9.07 would result in the
incurrence of increased costs payable by the Borrower pursuant to Section 2.11
or 2.14.

“Environmental Claim” means any administrative, regulatory or judicial action,
suit, demand, claim, lien, notice or proceeding relating to any Environmental
Law or any Environmental Permit.

“Environmental Law” means any federal, state or local statute, law, rule,
regulation, ordinance, code or duly promulgated policy or rule of common law,
now or hereafter in effect, and in each case as amended, and any judicial or
administrative interpretation thereof, including any order, consent decree or
judgment, relating to the environment, health, safety or any Hazardous Material.

“Environmental Permit” means any permit, approval, identification number,
license or other authorization required under any applicable Environmental Law.

“Equivalent” in Dollars of any Committed Currency on any date means the
equivalent in Dollars of such Committed Currency determined by using the quoted
spot rate at which the principal office of the Designated Agent or one of its
Affiliates, in London, offers to exchange Dollars for such Committed Currency in
London at or about 11:00 A.M. (London time) (unless otherwise indicated by the
terms of this Agreement) on such date as is required pursuant to the terms of
this Agreement, and the “Equivalent” in any Committed Currency of Dollars means
the equivalent in such Committed Currency of Dollars determined by using the
quoted spot rate at which the principal office of the Designated Agent or one of
its Affiliates, in London, offers to exchange such Committed Currency for
Dollars in London at or about 11:00 A.M. (London time) (unless otherwise
indicated by the terms of this Agreement) on such date as is required pursuant
to the terms of this Agreement.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and the regulations promulgated and the rulings issued
thereunder.

“ERISA Affiliate” means any Person that for purposes of Title IV of ERISA is a
member of the Borrower’s controlled group, or under common control with the
Borrower, within the meaning of Section 414 of the Internal Revenue Code of
1986, as amended.

 

6



--------------------------------------------------------------------------------

“ERISA Event” means: (a) (i) the occurrence with respect to a Plan of a
reportable event, within the meaning of Section 4043 of ERISA, unless the 30-day
notice requirement with respect thereto has been waived by the Pension Benefit
Guaranty Corporation, or (ii) the provisions of subsection (1) of
Section 4043(b) of ERISA (without regard to subsection (2) of such Section) are
applicable with respect to a contributing sponsor, as defined in
Section 4001(a)(13) of ERISA, of a Plan, and an event described in subsection
(9), (10), (11), (12) or (13) of Section 4043(c) of ERISA could reasonably be
expected to occur with respect to such Plan within the following 30 days;
(b) the provision by the administrator of any Plan of a notice of intent to
terminate such Plan, pursuant to Section 4041(a)(2) of ERISA (including any such
notice with respect to a plan amendment referred to in Section 4041(e) of
ERISA); (c) the cessation of operations by the Borrower or any ERISA Affiliate
at a facility in the circumstances described in Section 4062(e) of ERISA;
(d) the withdrawal by the Borrower or any ERISA Affiliate from a Multiple
Employer Plan during a plan year for which it was a substantial employer, as
defined in Section 4001(a)(2) of ERISA; (e) the failure by the Borrower or any
ERISA Affiliate to make a payment to a Plan described in Section 302(f)(1)(A) of
ERISA; (f) the adoption of an amendment to a Plan requiring the provision of
security to such Plan, pursuant to Section 307 of ERISA; or (g) the institution
by the Pension Benefit Guaranty Corporation of proceedings to terminate a Plan,
pursuant to Section 4042 of ERISA, or the occurrence of any event or condition
which is reasonably likely to constitute grounds under Section 4042 of ERISA for
the termination of, or the appointment of a trustee to administer, a Plan.

“Eurocurrency Lending Office” means, with respect to any Lender, the office of
such Lender specified as its “Eurocurrency Lending Office” opposite its name on
Schedule 1.01 hereto or in the Assumption Agreement or the Assignment and
Acceptance, as the case may be, pursuant to which it became a Lender (or, if no
such office is specified, its Domestic Lending Office), or such other office of
such Lender as such Lender may from time to time specify to the Borrower and the
Designated Agent for such purpose.

“Eurocurrency Liabilities” has the meaning assigned to that term in Regulation D
of the Board of Governors of the Federal Reserve System, as in effect from time
to time.

“Eurocurrency Rate” means, for any Interest Period for each Eurocurrency Rate
Advance comprising part of the same Borrowing, (a) the rate per annum (rounded
upwards, if necessary, to the nearest 1/100 of 1.00%) appearing on Reuters
Screen LIBOR 01 (or any successor page or such other page as shall be applicable
for the relevant currency) as the London interbank offered rate for deposits in
Dollars or the applicable Committed Currency, as the case may be, at 11:00 A.M.
(London time) two Business Days before the first day of such Interest Period for
a period equal to such Interest Period divided by (b) a percentage equal to 100%
minus the Eurocurrency Rate Reserve Percentage for such Interest Period
(provided that, if for any reason such rate is not available, the term
“Eurocurrency Rate” shall mean, for any Interest Period for each Eurocurrency
Rate Advance comprising part of the same Borrowing, (i) an interest rate per
annum equal to the average (rounded upward to the

 

7



--------------------------------------------------------------------------------

nearest whole multiple of 1/16 of 1.00% per annum, if such average is not such a
multiple) of the rate per annum at which deposits in Dollars or the applicable
Committed Currency, as the case may be, are offered by the principal office of
each of the Reference Banks in London, England to prime banks in the London
interbank market at 11:00 A.M. (London time) two Business Days before the first
day of such Interest Period for a period equal to such Interest Period and in an
amount substantially equal to such Reference Bank’s Eurocurrency Rate Advance
comprising part of such Borrowing divided by (ii) a percentage equal to 100%
minus the Eurocurrency Rate Reserve Percentage for such Interest Period). In the
event that the Eurocurrency Rate is to be determined by the Reference Banks, the
Eurocurrency Rate for any Interest Period for each Eurocurrency Rate Advance
comprising part of the same Borrowing shall be determined by the Designated
Agent on the basis of applicable rates furnished to and received by the
Designated Agent from the Reference Banks two Business Days before the first day
of such Interest Period, subject, however, to the provisions of Section 2.08.

“Eurocurrency Rate Advance” means an Advance denominated in Dollars or a
Committed Currency which bears interest as provided in Section 2.06(a)(ii).

“Eurocurrency Rate Reserve Percentage” means, with respect to any Lender for any
Interest Period for any Eurocurrency Rate Advance, the reserve percentage
applicable during such Interest Period (or, if more than one such percentage
shall be so applicable, the daily average of such percentages for those days in
such Interest Period during which any such percentage shall be so applicable)
under regulations issued from time to time by the Board of Governors of the
Federal Reserve System (or any successor thereto) for determining the maximum
reserve requirement (including, without limitation, any emergency, supplemental
or other marginal reserve requirement) for such Lender with respect to
liabilities or assets consisting of or including Eurocurrency Liabilities (or
with respect to any other category of liabilities that includes deposits by
reference to which the interest rate on Eurocurrency Rate Advances is
determined) having a term equal to such Interest Period.

“Euro Disney Entity” means any Subsidiary of the Borrower and any other Person
whose equity securities or interests are owned, directly or indirectly, in whole
or in part, by the Borrower or any of its Subsidiaries, the primary business of
which is the direct or indirect ownership, management, operation, design,
construction and/or financing of the recreational, commercial and residential
facilities and complex, or any part thereof or any addition thereto, commonly
known as “Euro Disney”, “Euro Disneyland” or “Disneyland Resort Paris”, located
in Marne-la-Vallée, France, which Subsidiaries and other Persons include,
without limitation, as of the date hereof, Euro Disney Investments, Inc., EDL
S.N.C. Corporation, Euro Disney Associes SCA, Euro Disneyland SNC, Euro Disney
SCA, Euro Disneyland Participations S.A., Euro Disney S.A.S., EDL Holding
Company, EDL Participations S.A., Centre de Congres Newport S.A.S., Euro
Disneyland Imagineering S.à.r.l., Societe de Gerance d’Euro Disneyland S.A., EDL
Corporation S.A.S., Euro Disney Investments S.A.S., Euro Disney Commandité
S.A.S. and EDL Hotels S.C.A.

“Events of Default” has the meaning specified in Section 7.01.

 

8



--------------------------------------------------------------------------------

“Excluded Entity” means each of the Euro Disney Entities, the Hong Kong
Disneyland Entities, the Shanghai Project Entities, the Specified Project
Entities and the UTV Communications Entities.

“Existing Credit Agreement” means the Amended and Restated Five-Year Credit
Agreement dated as of February 22, 2006, among the Borrower, the banks,
financial institutions and other institutional lenders party thereto, Citicorp
USA, Inc., as administrative agent, and the other agents party thereto.

“Existing Letters of Credit” means the outstanding letters of credit originally
issued or deemed issued under the Existing Credit Agreement that are identified
on Schedule 3.01 hereto.

“Extending Lender” has the meaning specified in Section 2.20(b).

“Extension Date” has the meaning specified in Section 2.20(b).

“Federal Funds Rate” means, for any period, a fluctuating interest rate per
annum equal for each day during such period to the weighted average of the rates
on overnight Federal funds transactions with members of the Federal Reserve
System arranged by Federal funds brokers, as published for such day (or, if such
day is not a Business Day, for the immediately preceding Business Day) by the
Federal Reserve Bank of New York, or, if such rate is not so published for any
day which is a Business Day, the average of the quotations for such day on such
transactions received by the Designated Agent from three Federal funds brokers
of recognized standing selected by the Designated Agent.

“GAAP” means generally accepted accounting principles in the United States of
America.

“Hazardous Material” means (a) any petroleum or petroleum product, natural or
synthetic gas, asbestos in any form that is or could become friable, urea
formaldehyde foam insulation or radon gas, (b) any substance defined as or
included in the definition of “hazardous substances”, “hazardous wastes”,
“hazardous materials”, “toxic substances”, “contaminants” or “pollutants”, or
words of similar import, under any applicable Environmental Law or (c) any other
substance exposure to which is regulated by any governmental or regulatory
authority.

“Hong Kong Disneyland Entity” means any Subsidiary of the Borrower and any other
Person whose equity securities or interests are owned, directly or indirectly,
in whole or in part, by the Borrower or any of its Subsidiaries, the primary
business of which is the direct or indirect ownership, management, operation,
design, construction and/or financing of the recreational and commercial
facilities and complex, or any part thereof or any addition thereto, commonly
known as “Hong Kong Disney”, “Hong Kong Disneyland” or “Disneyland Resort Hong
Kong”, located at Penny’s Bay on Lantau Island, Hong Kong, which Subsidiaries
and other Persons include, without limitation, as of the date hereof, Hongkong
International Theme Parks Limited, Hong

 

9



--------------------------------------------------------------------------------

Kong Disneyland Management Limited and Walt Disney Holdings (Hong Kong) Limited.

“Increase Date” has the meaning specified in Section 2.19(a).

“Increasing Lender” has the meaning specified in Section 2.19(b).

“Indemnified Matters” has the meaning specified in Section 9.08.

“Indemnified Party” has the meaning specified in Section 9.08.

“Initial Base Rate Advance Date” means any date on which a Base Rate Advance is
made and immediately prior to which no Base Rate Advances were outstanding.

“Interest Period” means, for each Eurocurrency Rate Advance comprising part of
the same Borrowing, the period commencing on the date of such Eurocurrency Rate
Advance or on the date of the Conversion of any Base Rate Advance into a
Eurocurrency Rate Advance and ending on the last day of the period selected by
the Borrower pursuant to the provisions below and, thereafter, each subsequent
period commencing on the last day of the immediately preceding Interest Period
and ending on the last day of the period selected by the Borrower pursuant to
the provisions below. The duration of each such Interest Period shall be one,
two, three, six or, if generally available to all of the Lenders, nine or twelve
months as the Borrower may select, upon notice received by the Designated Agent
not later than (x) 11:00 A.M. (New York City time) on the third Business Day
prior to the first day of such Interest Period for each Eurocurrency Rate
Advance denominated in any Committed Currency or (y) 1:00 P.M. (New York City
time) on the third Business Day prior to the first day of such Interest Period
for each Eurocurrency Rate Advance denominated in Dollars; provided, however,
that:

(i) Interest Periods commencing on the same date for Eurocurrency Rate Advances
comprising part of the same Borrowing shall be of the same duration;

(ii) whenever the last day of any Interest Period would otherwise occur on a day
other than a Business Day, the last day of such Interest Period shall be
extended to occur on the next succeeding Business Day; provided, however, that
if such extension would cause the last day of such Interest Period to occur in
the next succeeding calendar month, the last day of such Interest Period shall
occur on the immediately preceding Business Day;

(iii) whenever the first day of any Interest Period occurs on a day of an
initial calendar month for which there is no numerically corresponding day in
the calendar month that succeeds such initial calendar month by the number of
months equal to the number of months in such Interest Period, such Interest
Period shall end on the last Business Day of such succeeding calendar month; and

 

10



--------------------------------------------------------------------------------

(iv) the Borrower may not select for any Advance any Interest Period which ends
after the scheduled Termination Date then in effect.

“IRS” has the meaning specified in Section 2.14(e).

“Issue” means, with respect to any Letter of Credit, either to issue, or to
increase the amount of, such Letter of Credit, and the term “Issued” or
“Issuance” shall have corresponding meanings. For the avoidance of doubt, the
renewal of an Auto-Renewal Letter of Credit shall not be deemed to be an
Issuance.

“Issuing Bank” means any of JPMorgan Chase Bank, N.A., BNP Paribas and any other
Lender which agrees to become, and is designated as, an Issuing Bank under
Section 3.08(a), or any Affiliate of any of the foregoing as agreed to from time
to time by the Borrower and such Issuing Bank, that may from time to time Issue
Letters of Credit for the account of the Borrower and on behalf of Borrower
and/or one or more of its subsidiaries.

“Issuing Commitment” means, as to any Issuing Bank, the amount set forth
opposite such Issuing Bank’s name on Schedule 3.01 hereto, as it may change
pursuant to Section 3.08(b).

“LC Collateral Account” means a deposit account to be designated by the
Designated Agent from time to time, which deposit account shall be in the name
of the Borrower and shall bear interest for the benefit of the Borrower at a
rate equal to the rate generally offered by the Designated Agent for deposits
equal to the amount deposited by the Borrower in such deposit account for a term
equal to that applicable to such deposit account (such term to be mutually
agreed between the Borrower and the Designated Agent).

“LC Commitment Percentage” means, with respect to each Lender, the percentage
which the then existing Commitment of such Lender is of the Commitments of all
Lenders; provided, however, that when used with respect to Letters of Credit
which expire after the Termination Date has occurred, the LC Commitment
Percentage of each Lender shall be the percentage, immediately prior to the
Termination Date, that such Lender’s Commitment is of the Commitments of all
Lenders.

“Lenders” means, collectively, the Persons listed on Schedule 2.01, to the
extent applicable, each Assuming Lender that shall become a party hereto
pursuant to Section 2.19 or 2.20 and each Eligible Assignee that shall become a
party hereto pursuant to Section 9.07.

“Letter of Credit” means a letter of credit issued for the account of the
Borrower and on behalf of Borrower and/or one or more of its subsidiaries, as
provided in Article III.

“Letter of Credit Exposure” means, as to any Lender at any time, such Lender’s
LC Commitment Percentage of the Letter of Credit Liability at such time.

 

11



--------------------------------------------------------------------------------

“Letter of Credit Liability” means, as of any date of determination, all then
existing liabilities of the Borrower to the Issuing Banks in respect of the
Letters of Credit, whether such liability is contingent or fixed, and shall, in
each case, consist of the sum of (i) the aggregate maximum amount (the
determination of such maximum amount to assume compliance with all conditions
for drawing) then available to be drawn under such Letters of Credit (including
without limitation, amounts available under such Letters of Credit for which a
draft has been presented but not yet honored) and (ii) the aggregate amount
which has then been paid by and not been reimbursed to the Issuing Banks under
such Letters of Credit. For the purposes of determining the Letter of Credit
Liability, the face amount of Letters of Credit outstanding in any Committed
Currency shall be expressed as the Equivalent in Dollars of such Committed
Currency.

“Lien” means any lien, security interest or other charge or encumbrance of any
kind, or any other type of preferential arrangement which has the same effect as
a lien or security interest.

“Majority Lenders” means, at any time, Lenders owed at least a majority in
interest of the aggregate unpaid principal amount of the Advances owing to the
Lenders at such time, or, if no such principal amount is outstanding at such
time, Lenders having at least a majority in interest of the Commitments at such
time; provided, however, that neither the Borrower nor any of its Affiliates, if
a Lender, shall be included in the determination of the Majority Lenders at any
time. For the purposes of this definition, the aggregate principal amount of
Letter of Credit Liability owing to each Issuing Bank shall be considered
Advances to be owed to the Lenders ratably in accordance with their respective
Commitments.

“Material Subsidiary” means, at any date of determination, a Subsidiary of the
Borrower that, either individually or together with its Subsidiaries, taken as a
whole, has total assets exceeding $100,000,000 on such date.

“Maximum Applicable Margin” means, as of any date, the applicable rate per annum
set forth in the table below, as determined by reference to the Public Debt
Rating in effect on such date:

 

Ratings

  Level

  Public Debt Rating
S&P/Moody’s         Maximum Applicable  
Margin for
Eurocurrency Rate
Advances    Maximum
Applicable  Margin
for Base Rate
Advances Level 1   At least A+ by S&P/A1 by Moody’s        1.000%    0.000%
Level 2   A by S&P/A2 by Moody’s        1.125%    0.125% Level 3   A- by S&P/A3
by Moody’s        1.250%    0.250% Level 4   Lower than A- by S&P/A3 by Moody’s
or unrated        1.750%    0.750%

 

12



--------------------------------------------------------------------------------

“Measurement Period” means, at any date of determination, the most recently
completed four consecutive fiscal quarters of the Borrower on or immediately
prior to such date.

“Minimum Applicable Margin” means, as of any date, the applicable rate per annum
set forth in the table below, as determined by reference to the Public Debt
Rating in effect on such date:

 

Ratings

  Level

  Public Debt Rating
S&P/Moody’s         Minimum Applicable  
Margin for
Eurocurrency Rate
Advances    Minimum
Applicable  Margin
for Base Rate
Advances Level 1   At least A+ by S&P/A1 by Moody’s        0.250%    0.000%
Level 2   A by S&P/A2 by Moody’s        0.375%    0.000% Level 3   A- by S&P/A3
by Moody’s        0.500%    0.000% Level 4   Lower than A- by S&P/A3 by Moody’s
or unrated        0.750%    0.000%

“Moody’s” means Moody’s Investors Service, Inc. or any successor thereto.

“Multiemployer Plan” means a multiemployer plan, as defined in
Section 4001(a)(3) of ERISA, to which the Borrower or any ERISA Affiliate is
making or accruing an obligation to make contributions or has within any of the
preceding five plan years made or accrued an obligation to make contributions.

“Multiple Employer Plan” means a single-employer plan, as defined in
Section 4001(a)(15) of ERISA, that (i) is maintained for employees of the
Borrower or any ERISA Affiliate and at least one Person other than the Borrower
and the ERISA Affiliates or (ii) was so maintained and in respect of which the
Borrower or an ERISA Affiliate could have liability under Section 4064 or 4069
of ERISA in the event such plan has been or were to be terminated.

“Negotiation Period” has the meaning specified in the definition of “Credit
Default Swap Spread”.

“Non-Defaulting Lender” means, at any time, any Lender that is not a Defaulting
Lender at such time.

“Note” has the meaning specified in Section 2.17.

“Notice of Borrowing” has the meaning specified in Section 2.02(a).

“Notice of Letter of Credit Request” has the meaning set forth in Section 3.02.

 

13



--------------------------------------------------------------------------------

“Other Taxes” has the meaning specified in Section 2.14(b).

“Patriot Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001, Pub.
L. 107-56 and all other laws and regulations relating to money-laundering and
terrorist activities.

“Payment Office” means, for any Committed Currency, such office of the
Designated Agent as shall be from time to time selected by the Designated Agent
and notified by the Designated Agent to the Borrower and the Lenders.

“Person” means an individual, partnership, corporation (including a business
trust), joint stock company, trust, unincorporated association, joint venture or
other entity, or a government or any political subdivision or agency thereof.

“Plan” means a Single Employer Plan or a Multiple Employer Plan.

“Prime Rate” means the rate of interest publicly announced from time to time by
JPMorgan Chase Bank, N.A. as its prime rate in effect at its principal office in
New York City; each change in the Prime Rate shall be effective from and
including the date such change is publicly announced as being effective.

“Public Debt Rating” means, as of any date of determination, the higher rating
that has been most recently announced by either S&P or Moody’s, as the case may
be, for any class of senior, unsecured, non-credit enhanced long-term public
debt issued by the Borrower. For purposes of the foregoing, (a) if only one of
S&P and Moody’s shall have in effect a Public Debt Rating, the Maximum
Applicable Margin, the Minimum Applicable Margin and the Commitment Fee
Percentage shall be determined by reference to the available rating; (b) if
neither S&P nor Moody’s shall have in effect a Public Debt Rating, the Maximum
Applicable Margin, the Minimum Applicable Margin and the Commitment Fee
Percentage will be set in accordance with Level 4 under the definition of
“Maximum Applicable Margin”, “Minimum Applicable Margin” or “Commitment Fee
Percentage”, as the case may be; (c) if the ratings established by S&P and
Moody’s shall fall within different levels, the Maximum Applicable Margin, the
Minimum Applicable Margin and the Commitment Fee Percentage shall be based upon
the higher rating; (d) if any rating established by S&P or Moody’s shall be
changed, such change shall be effective as of the date on which such change is
first announced publicly by the rating agency making such change; and (e) if S&P
or Moody’s shall change the basis on which ratings are established, each
reference to the Public Debt Rating announced by S&P or Moody’s, as the case may
be, shall refer to the then-equivalent rating by S&P or Moody’s, as the case may
be.

“Reference Banks” means Bank of America, N.A., BNP Paribas, Citibank, N.A.,
Deutsche Bank AG New York Branch and JPMorgan Chase Bank, N.A., or, in the event
that fewer than two of such banks remain Lenders hereunder at any time, any
other commercial bank designated by the Borrower and approved by the Majority
Lenders as constituting a “Reference Bank” hereunder.

 

14



--------------------------------------------------------------------------------

“Register” has the meaning specified in Section 9.07(c).

“Responsible Officer” means the chief executive officer, the president, the
chief financial officer, the treasurer or any assistant treasurer of the
Borrower.

“S&P” means Standard & Poor’s Ratings Services, a division of The McGraw-Hill
Companies, Inc., or any successor thereto.

“SEC” has the meaning specified in Section 6.01(e)(i).

“Shanghai Project Entity” means any Subsidiary of the Borrower and any other
Person whose equity securities or interests are owned, directly or indirectly,
in whole or in part, by the Borrower or any of its Subsidiaries, the primary
business of which is the direct or indirect ownership, management, operation,
design, construction and/or financing of the recreational and commercial
facilities and complex or any part thereof or any addition thereto, to be known
as “Shanghai Disney”, “Shanghai Disneyland” or “Disneyland Resort Shanghai” or
by any similar name, to be located in the Pudong New Area, Shanghai, People’s
Republic of China.

“Single Employer Plan” means a single-employer plan, as defined in
Section 4001(a)(15) of ERISA, that (i) is maintained for employees of the
Borrower or an ERISA Affiliate and no Person other than the Borrower and the
ERISA Affiliates or (ii) was so maintained and in respect of which the Borrower
or an ERISA Affiliate could have liability under Section 4069 of ERISA in the
event such plan has been or were to be terminated.

“Specified Project Entity” means:

(a) DVD Financing, Inc.;

(b) each Affiliate of the Borrower organized after February 25, 2004 (the
“Organization Date”) (or whose business commenced after the Organization Date)
and any other Person organized after the Organization Date (or whose business
commenced after the Organization Date) whose equity securities or interests are
owned, directly or indirectly, in whole or in part, by the Borrower or any of
its Subsidiaries, in each case, if:

(i) such Affiliate or other Person has incurred Debt for the purpose of
financing all or a part of the costs of the acquisition, construction,
development or operation of a particular project (“Project Debt”);

(ii) except for customary guarantees, keep-well agreements and similar credit
and equity support arrangements in respect of Project Debt incurred by such
Affiliate or other Person from the Borrower or any of its Subsidiaries not in
excess of $150,000,000 or from third parties, the source of repayment of such
Project Debt is limited to the assets and revenues of such particular project
(or, if such particular project comprises all or substantially all of the assets
of such

 

15



--------------------------------------------------------------------------------

Affiliate or other Person, the assets and revenues of such Affiliate or other
Person); and

(iii) the property over which Liens are granted to secure such Project Debt, if
any, consists solely of the assets and revenues of such particular project or
the equity securities or interests of such Affiliate or other Person or a
Subsidiary of the Borrower referred to in clause (c) below; and

(c) each Affiliate of the Borrower organized after the Organization Date (or
whose business commenced after the Organization Date) whose equity securities or
interests are owned, directly or indirectly, in whole or in part, by the
Borrower or any of its Subsidiaries, the primary business of which is the direct
or indirect ownership, management or operation of, or provision of services to,
any Affiliate or other Person referred to in clause (b) above.

“Subsidiary” means with respect to any Person, any (a) corporation (or foreign
equivalent) other than an Excluded Entity or (b) general partnership, limited
partnership or limited liability company (or foreign equivalent) other than an
Excluded Entity (each, a “Non-Corporate Entity”), in either case, of which more
than 50% of the outstanding capital stock (or comparable interest) having
ordinary voting power (irrespective of whether at the time capital stock (or
comparable interest) of any other class or classes of such corporation or
Non-Corporate Entity shall or might have voting power upon the occurrence of any
contingency) is at the time directly or indirectly (through one or more
Subsidiaries) owned by such Person. In the case of a Non-Corporate Entity, a
Person shall be deemed to have more than 50% of interests having ordinary voting
power only if such Person’s vote in respect of such interests comprises more
than 50% of the total voting power of all such interests in such Non-Corporate
Entity. For purposes of this definition, any managerial powers or rights
comparable to managerial powers afforded to a Person solely by reason of such
Person’s ownership of general partner or comparable interests (or foreign
equivalent) shall not be deemed to be “interests having ordinary voting power”.

“Taxes” has the meaning specified in Section 2.14(a).

“Termination Date” means the earlier of (a) February 22, 2015, subject to the
extension thereof pursuant to Section 2.20, and (b) the date of termination in
whole of the aggregate Commitments pursuant to Section 2.04 or 7.01; provided,
however, that the Termination Date of any Lender that is a Declining Lender in
connection with any requested extension pursuant to Section 2.20 shall be the
Termination Date in effect immediately prior to the applicable Extension Date
for all purposes of this Agreement.

“Three-Year Credit Agreement” means the Three-Year Credit Agreement dated as of
February 22, 2010, among the Borrower, the banks, financial institutions and
other institutional lenders party thereto, the Co-Administrative Agents as
administrative agents thereunder, Bank of America, N.A., as syndication agent,
J.P. Morgan Securities LLC, Citigroup Global Markets, Inc. and Banc of America
Securities LLC, as joint lead arrangers and joint book managers, and BNP
Paribas, Deutsche Bank AG, New York

 

16



--------------------------------------------------------------------------------

Branch, Morgan Stanley MUFG Loan Partners, LLC, Goldman Sachs Lending Partners
LLC, HSBC Bank USA, National Association, Mizuho Corporate Bank (USA), Credit
Suisse AG, Cayman Islands Branch and The Royal Bank of Scotland plc, as
co-documentation agents thereunder, as such agreement may be amended,
supplemented or otherwise modified hereafter from time to time.

“Type” has the meaning specified in the definition of “Advance”.

“United States” and “U.S.” each means the United States of America.

“UTV Communications Entities” means UTV Software Communications Limited and any
of its direct or indirect subsidiaries or other entities owned or controlled by
it.

SECTION 1.02 Computation of Time Periods. In this Agreement, in the computation
of periods of time from a specified date to a later specified date, the word
“from” means “from and including” and the words “to” and “until” each means “to
but excluding”.

SECTION 1.03 Accounting Terms. All accounting terms not specifically defined
herein shall be construed in accordance with GAAP as in effect from time to
time; provided, however, that if any changes in accounting principles from those
used in the preparation of the financial statements referred to in
Section 5.01(c) dated October 2, 2010, hereafter occur by reason of the
promulgation of rules, regulations, pronouncements, opinions or other
requirements of the Financial Accounting Standards Board or the American
Institute of Certified Public Accountants (or successors thereto or agencies
with similar functions) and result in a change in the method of calculation of
any financial covenant or term related thereto contained in this Agreement, then
upon the request of either the Borrower or the Designated Agent (acting at the
instruction of the Majority Lenders), the Borrower and the Designated Agent
shall enter into negotiations to amend such financial covenant or other relevant
terms of this Agreement to eliminate the effect of any such change; provided
further, however, that upon such request and until such amendment becomes
effective, such financial covenant or other relevant terms shall be performed,
observed and determined in accordance with GAAP as in effect immediately prior
to such change.

ARTICLE II

AMOUNTS AND TERMS OF THE ADVANCES

SECTION 2.01 The Advances. Each Lender severally agrees, on the terms and
conditions hereinafter set forth, to make Advances to the Borrower from time to
time on any Business Day during the period from the Effective Date until the
Termination Date in an aggregate amount (based in respect of any Advances
denominated in a Committed Currency on the Equivalent in Dollars determined on
the date of delivery of the applicable Notice of Borrowing) not to exceed at any
time outstanding the Dollar amount set forth opposite such Lender’s name on
Schedule 2.01

 

17



--------------------------------------------------------------------------------

or, if such Lender has become a Lender hereunder pursuant to an Assumption
Agreement, the Dollar amount set forth for such Lender in such Assumption
Agreement or, if such Lender has entered into an Assignment and Acceptance, the
Dollar amount set forth for such Lender in the Register maintained by the
Designated Agent pursuant to Section 9.07(c), as such amount may be reduced
pursuant to Section 2.04 or increased pursuant to Section 2.19 (such Lender’s
“Commitment”) in any case and at any time less the amount of such Lender’s
Letter of Credit Exposure; provided that the Lenders shall not be obligated to,
and shall not, make any Advances as part of a Borrowing if after giving effect
to such Borrowing the sum of the then-outstanding aggregate amount of all
Borrowings and the then outstanding aggregate amount of all Letter of Credit
Liability shall exceed the aggregate amount of the Commitments then in effect.
Each Borrowing shall be in an aggregate amount of $5,000,000, £5,000,000,
€5,000,000 or ¥500,000,000, as applicable, or an integral multiple of
$1,000,000, £1,000,000, €1,000,000 or ¥100,000,000, as applicable, in excess
thereof, except that any Borrowing may be in an amount equal to the remaining
unused amount of the Commitments or the equivalent thereof in a Committed
Currency; provided that, in the case of any Borrowing made for the purpose of
reimbursing a drawing under any Letter of Credit, (A) the aggregate amount of
such Borrowing shall be not less than $1,000,000 and (B) if the aggregate amount
of such Borrowing is less than $5,000,000, such Borrowing shall consist solely
of Base Rate Advances. Except as set forth in clause (B) of the preceding
sentence, each Borrowing shall consist of Advances of the same Type made on the
same day by the Lenders ratably according to their respective Commitments.
Within the limits of each Lender’s Commitment, the Borrower from time to time
may borrow under this Section 2.01, prepay pursuant to Section 2.10 and reborrow
under this Section 2.01.

SECTION 2.02 Making the Advances. (a) Each Borrowing shall be made on notice,
given not later than (x) 11:00 A.M. (New York City time) on the same Business
Day as the date of a proposed Borrowing comprised of Base Rate Advances,
(y) 11:00 A.M. (New York City time) on the third Business Day prior to the date
of a proposed Borrowing comprised of Eurocurrency Rate Advances denominated in
any Committed Currency or (z) 1:00 P.M. (New York City time) on the third
Business Day prior to the date of a proposed Borrowing comprised of Eurocurrency
Rate Advances denominated in Dollars, by the Borrower to the Designated Agent,
which shall give to each Lender prompt notice thereof by telecopier. Each such
notice of a Borrowing (a “Notice of Borrowing”) shall be by telecopier, or by
telephone confirmed immediately by telecopier, in substantially the form of
Exhibit A-1 hereto, specifying therein the requested (i) date of such Borrowing
(which shall be a Business Day), (ii) Type of Advances comprising such
Borrowing, (iii) aggregate amount of such Borrowing and (iv) in the case of a
Borrowing comprised of Eurocurrency Rate Advances, initial Interest Period and
currency for each such Advance. Each Lender shall, before (A) 1:00 P.M. (New
York City time) on the date of such Borrowing consisting of Advances denominated
in Dollars or (B) 1:00 P.M. (London time) on the date of such Borrowing
consisting of Advances denominated in any Committed Currency, make available for
the account of its Applicable Lending Office to the Designated Agent at the
Designated Agent’s Account, in same day funds, such Lender’s ratable portion of
such Borrowing. After the Designated Agent’s receipt of such funds and upon
fulfillment of the applicable conditions set forth in Article IV, the Designated
Agent will make such funds available to

 

18



--------------------------------------------------------------------------------

the Borrower at the office where the Designated Agent’s Account is maintained
(or to an account of the Borrower in the relevant jurisdiction and designated by
the Borrower in the applicable Notice of Borrowing, in the case of Advances
denominated in a Committed Currency).

(b) Each Notice of Borrowing shall be irrevocable and binding on the Borrower.
In the case of any Borrowing which the related Notice of Borrowing specifies as
to be comprised of Eurocurrency Rate Advances, the Borrower shall indemnify each
Lender against any loss, cost or expense incurred by such Lender as a result of
any failure to fulfill on or before the date specified in such Notice of
Borrowing for such Borrowing the applicable conditions set forth in Article IV,
including, without limitation, any loss, cost or expense incurred by reason of
the liquidation or redeployment of deposits or other funds acquired by such
Lender to fund the Eurocurrency Rate Advance to be made by such Lender as part
of such Borrowing when such Eurocurrency Rate Advance, as a result of such
failure, is not made on such date.

(c) Unless the Designated Agent shall have received notice from a Lender on or
prior to the date of any Borrowing that such Lender will not make available to
the Designated Agent such Lender’s ratable portion of such Borrowing, the
Designated Agent may assume that such Lender has made such portion available to
the Designated Agent on the date of such Borrowing in accordance with subsection
(a) of this Section 2.02 and the Designated Agent may, in reliance upon such
assumption, make available to the Borrower on such date a corresponding amount.
If and to the extent that any Lender shall not have made such ratable portion
available to the Designated Agent, such Lender agrees to pay to the Designated
Agent forthwith on demand such corresponding amount together with interest
thereon, for each day from the date such amount is made available to the
Borrower until the date such amount is paid to the Designated Agent, at (A) the
Federal Funds Rate in the case of Advances denominated in Dollars or (B) the
cost of funds incurred by the Designated Agent in respect of such amount in the
case of Advances denominated in Committed Currencies; provided, however, that
(i) within two Business Days after any Lender shall fail to make such ratable
portion available to the Designated Agent, the Designated Agent shall notify the
Borrower of such failure and (ii) if such Lender shall not have paid such
corresponding amount to the Designated Agent within two Business Days after such
demand is made of such Lender by the Designated Agent, the Borrower agrees to
repay to the Designated Agent forthwith upon demand by the Designated Agent to
the Borrower such corresponding amount together with interest thereon, for each
day from the date such amount is made available to the Borrower until the date
such amount is repaid to the Designated Agent, at the interest rate applicable
at the time to Advances comprising such Borrowing. If and to the extent such
corresponding amount shall be paid by such Lender to the Designated Agent in
accordance with this Section 2.02(c), such amount shall constitute such Lender’s
Advance as part of such Borrowing for all purposes of this Agreement.

(d) The failure of any Lender to make the Advance to be made by it as part of
any Borrowing shall not relieve any other Lender of its obligation, if any,
hereunder to make its Advance on the date of such Borrowing, but no Lender shall
be

 

19



--------------------------------------------------------------------------------

responsible for the failure of any other Lender to make the Advance to be made
by such other Lender on the date of any Borrowing.

SECTION 2.03 Commitment Fee. The Borrower agrees to pay to each Lender a
commitment fee on the average daily unused amount of such Lender’s Commitment
(i) in the case of each Lender on the Effective Date, from the Effective Date or
(ii) in the case of any Lender that becomes a Lender after the Effective Date,
the effective date specified in the Assumption Agreement or the Assignment and
Acceptance pursuant to which it became a Lender, until, in each case, the
Termination Date, payable quarterly in arrears on the first Business Day of each
January, April, July and October during the term of such Lender’s Commitment,
commencing April 1, 2011, and on the Termination Date, at the rate per annum
equal to the Commitment Fee Percentage in effect from time to time.

SECTION 2.04 Reduction of the Commitments. The Borrower shall have the right,
upon at least three Business Days’ notice to the Designated Agent, to terminate
in whole or reduce ratably in part the unused portions of the respective
Commitments of the Lenders; provided that each partial reduction shall be in the
aggregate amount of $5,000,000 or an integral multiple of $1,000,000 in excess
thereof; provided further that after giving effect to any such partial
reduction, the total Commitments shall not be less than the sum of (i) the
then-outstanding aggregate amount of Advances and (ii) the Letter of Credit
Liability. Once terminated, such Commitments may not be reinstated.

SECTION 2.05 Repayment of Advances. The Borrower shall repay to each Lender on
the Termination Date the aggregate principal amount of the Advances owing to
such Lender on such date.

SECTION 2.06 Interest on Advances. (a) Scheduled Interest. The Borrower shall
pay to each Lender interest on the unpaid principal amount of each Advance owing
to such Lender from the date of such Advance until such principal amount shall
be paid in full, at the following rates per annum:

(i) Base Rate Advances. During such periods as such Advance is a Base Rate
Advance, a rate per annum equal at all times to the sum of (A) the Base Rate and
(B) the Applicable Margin in effect from time to time, payable quarterly in
arrears on the first Business Day of each January, April, July and October
during such periods and on the date such Base Rate Advance shall be Converted or
paid in full.

(ii) Eurocurrency Rate Advances. During such periods as such Advance is a
Eurocurrency Rate Advance, a rate per annum equal at all times during each
Interest Period for such Advance to the sum of (A) the Eurocurrency Rate for
such Interest Period for such Advance and (B) the Applicable Margin in effect
from time to time, payable in arrears on the last day of such Interest Period
and, if such Interest Period has a duration of more than three months, on the
date which occurs three months and, if applicable, six months, nine months and
twelve

 

20



--------------------------------------------------------------------------------

months after the first day of such Interest Period and on the date such
Eurocurrency Rate Advance shall be Converted or paid in full.

(b) Default Interest. The Borrower shall pay interest on the unpaid principal
amount of each Advance that is not paid when due and on the unpaid amount of all
interest, fees and other amounts payable hereunder that is not paid when due,
payable on demand of the Designated Agent or the Majority Lenders, at a rate per
annum equal at all times to (i) in the case of any amount of principal,
2.00% per annum above the rate per annum required to be paid on such Advance
immediately prior to the date on which such amount became due and (ii) to the
fullest extent permitted by law, in the case of all other amounts, 2.00% per
annum above the rate of interest applicable to Base Rate Advances in effect from
time to time.

SECTION 2.07 Additional Interest on Eurocurrency Rate Advances. The Borrower
shall pay to each Lender, so long as such Lender shall be required under
regulations of the Board of Governors of the Federal Reserve System to maintain
reserves with respect to liabilities or assets consisting of or including
Eurocurrency Liabilities, additional interest on the unpaid principal amount of
each Eurocurrency Rate Advance of such Lender, from the date of such Advance
until such principal amount is paid in full, at an interest rate per annum equal
at all times to the remainder obtained by subtracting (i) the Eurocurrency Rate
for the applicable Interest Period for such Advance from (ii) the rate obtained
by dividing such Eurocurrency Rate by a percentage equal to 100% minus the
Eurocurrency Rate Reserve Percentage of such Lender for such Interest Period,
payable on each date on which interest is payable on such Advance. Such
additional interest shall be determined by such Lender and notified in
reasonable detail to the Borrower through the Designated Agent.

SECTION 2.08 Interest Rate and Letter of Credit Determination. (a) To the extent
required, each Reference Bank agrees to furnish to the Designated Agent timely
information for the purpose of determining each Eurocurrency Rate. If any one or
more of the Reference Banks shall not furnish such timely information to the
Designated Agent for the purpose of determining such interest rate, the
Designated Agent shall determine such interest rate on the basis of timely
information furnished by the remaining Reference Banks.

(b) The Designated Agent shall give prompt notice to the Borrower and the
Lenders of the applicable interest rate and/or letter of credit fee determined
by the Designated Agent and of the details of such determination (including,
without limitation, disclosure of the Credit Default Swap Spread) for purposes
of Sections 2.06(a)(i), 2.06(a)(ii) and/or 3.05(a), and, if applicable, the
rate, if any, furnished by each Reference Bank for the purpose of determining
the applicable interest rate under Section 2.06(a)(ii).

(c) If fewer than two Reference Banks furnish timely information to the
Designated Agent for purposes of determining the Eurocurrency Rate for any
Eurocurrency Rate Advances, (i) the Designated Agent shall forthwith notify the
Borrower and the Lenders that the interest rate cannot be determined for such
Eurocurrency Rate Advances, (ii) each such Advance will automatically, on the
last day

 

21



--------------------------------------------------------------------------------

of the then-existing Interest Period therefor, Convert into a Base Rate Advance
(or, if such Advance is then a Base Rate Advance, will continue as a Base Rate
Advance) and (iii) the obligation of the Lenders to make, or to Convert Advances
into, Eurocurrency Rate Advances shall be suspended until the Designated Agent
shall notify the Borrower and the Lenders that the circumstances causing such
suspension no longer exist.

(d) If, with respect to any Eurocurrency Rate Advances, the Majority Lenders
notify the Designated Agent that (i) they are unable to obtain matching deposits
in the London interbank market at or about 11:00 A.M. (London time) on the
second Business Day before the making of a Borrowing in sufficient amounts to
fund their respective Eurocurrency Rate Advances as a part of such Borrowing
during its Interest Period or (ii) the Eurocurrency Rate for any Interest Period
for such Advances will not adequately reflect the cost to such Majority Lenders
(which cost each such Majority Lender reasonably determines in good faith is
material) of making, funding or maintaining their respective Eurocurrency Rate
Advances for such Interest Period, the Designated Agent shall forthwith so
notify the Borrower and the Lenders, whereupon, unless the Applicable Margin
shall be increased to reflect such costs as determined by such Majority Lenders
and as agreed by the Borrower, (A) the obligation of the Lenders to make, or to
Convert Base Rate Advances into, Eurocurrency Rate Advances shall be suspended
until the Designated Agent shall notify the Borrower and the Lenders that the
circumstances causing such suspension no longer exist and (B) the Borrower will,
on the last day of the then-existing Interest Period therefor, (1) if such
Eurocurrency Rate Advances are denominated in Dollars, either (x) prepay such
Advances or (y) Convert such Advances into Base Rate Advances and (2) if such
Eurocurrency Rate Advances are denominated in any Committed Currency, prepay
such Advances. The Designated Agent shall use reasonable efforts to determine
from time to time whether the circumstances causing such suspension no longer
exist and, promptly after the Designated Agent knows that the circumstances
causing such suspension no longer exist, the Designated Agent shall notify the
Borrower and the Lenders.

(e) If the Borrower shall fail to select the duration of any Interest Period for
any Eurocurrency Rate Advances in accordance with the provisions contained in
the definition of “Interest Period” in Section 1.01, the Designated Agent will
forthwith so notify the Borrower and the Lenders and such Advances will
automatically, on the last day of the then-existing Interest Period therefor,
(i) if such Eurocurrency Rate Advances are denominated in Dollars, be Converted
into Base Rate Advances and (ii) if such Eurocurrency Rate Advances are
denominated in any Committed Currency, be continued as Eurocurrency Rate
Advances with a one-month Interest Period.

(f) Upon the occurrence and during the continuance of any Event of Default under
Section 7.01(a), (i) each Eurocurrency Rate Advance denominated in Dollars will
automatically, on the last day of the then-existing Interest Period therefor, be
Converted into a Base Rate Advance and (ii) the obligation of the Lenders to
make, or to Convert Advances into, Eurocurrency Rate Advances shall be
suspended.

SECTION 2.09 Optional Conversion of Advances. The Borrower may on any Business
Day, upon notice given to the Designated Agent not later than (i) 11:00

 

22



--------------------------------------------------------------------------------

A.M. (New York City time) on the same Business Day as the date of the proposed
Conversion in the case of a Conversion of Eurocurrency Rate Advances into Base
Rate Advances and (ii) 1:00 P.M. (New York City time) on the third Business Day
prior to the date of the proposed Conversion in the case of a Conversion of Base
Rate Advances into Eurocurrency Rate Advances or of Eurocurrency Rate Advances
of one Interest Period into Eurocurrency Rate Advances of another Interest
Period, as the case may be, and subject to the provisions of Sections 2.08 and
2.12, Convert all Advances denominated in Dollars of one Type comprising the
same Borrowing into Advances denominated in Dollars of the other Type; provided,
however, that any Conversion of any Eurocurrency Rate Advances into Base Rate
Advances or into Eurocurrency Rate Advances of another Interest Period shall be
made on, and only on, the last day of an Interest Period for such Eurocurrency
Rate Advances. Promptly upon receipt from the Borrower of a notice of a proposed
Conversion hereunder, the Designated Agent shall give notice of such proposed
Conversion to each Lender. Each such notice of a Conversion shall, within the
restrictions set forth above, specify (x) the date of such Conversion (which
shall be a Business Day), (y) the Advances to be Converted and (z) if such
Conversion is into Eurocurrency Rate Advances, the duration of the initial
Interest Period for each such Advance. The Borrower may Convert all Eurocurrency
Rate Advances of any one Lender into Base Rate Advances of such Lender in
accordance with the provisions of Section 2.12 by complying with the procedures
set forth therein and in this Section 2.09 as though each reference in this
Section 2.09 to Advances denominated in Dollars of any Type were to such
Advances of such Lender. Each such notice of Conversion shall, subject to the
provisions of Sections 2.08 and 2.12, be irrevocable and binding on the
Borrower.

SECTION 2.10 Prepayments of Advances. (a) Optional. The Borrower may, upon not
less than (i) the same Business Day’s notice to the Designated Agent received
not later than 11:00 A.M. (New York City time) in the case of Borrowings
consisting of Base Rate Advances, (ii) three Business Days’ notice to the
Designated Agent received not later than 11:00 A.M. (New York City time) in the
case of Borrowings consisting of Eurocurrency Rate Advances denominated in any
Committed Currency, or (iii) three Business Days’ notice to the Designated Agent
received not later than 1:00 P.M. (New York City time) in the case of Borrowings
consisting of Eurocurrency Rate Advances denominated in Dollars, stating the
proposed date and aggregate principal amount of the prepayment, and if such
notice is given the Borrower shall, prepay the outstanding principal amounts of
the Advances constituting part of the same Borrowings in whole or ratably in
part, together with accrued interest to the date of such prepayment on the
principal amount prepaid; provided, however, that (x) each partial prepayment
shall be in an aggregate principal amount of $1,000,000 or an integral multiple
of $1,000,000 in excess thereof (or the Equivalent thereof in a Committed
Currency determined on the date notice of prepayment is given), and (y) in the
case of any such prepayment of Eurocurrency Rate Advances, the Borrower shall be
obligated to reimburse the Lenders in respect thereof pursuant to
Section 9.04(b).

(b) Mandatory. (i) If the Designated Agent provides a written notice in
conformity with Section 2.10(b)(ii) to the Borrower that, on any date, the sum
of (A) the aggregate principal amount of all Advances and Letter of Credit
Liabilities

 

23



--------------------------------------------------------------------------------

denominated in Dollars then outstanding and (B) the Equivalent in Dollars
(determined on the third Business Day prior to such date) of the aggregate
principal amount of all Advances and Letter of Credit Liabilities denominated in
Committed Currencies then outstanding exceeds 102% of the aggregate Commitments
of the Lenders on such date, the Borrower shall, within two Business Days after
receipt of such notice, prepay the outstanding principal amount of any Advances,
and/or to the extent necessary, deposit into the LC Collateral Account in
Dollars, an amount (which amount shall be held by the Designated Agent, for the
benefit of the Lenders, as cash collateral for the Borrower’s obligations with
respect to outstanding Letters of Credit) necessary so that, after giving effect
to such prepayment of Advances and such deposit, the sum of (A) and (B) above
less the amount to be deposited in the LC Collateral Account does not exceed
100% of the aggregate Commitments of the Lenders on such date as set forth in
the written notice from the Designated Agent to the Borrower pursuant to the
terms hereof. Any such amounts so deposited with the Designated Agent as cash
collateral in the LC Collateral Account shall (so long as no Event of Default
has occurred and is continuing) be released to the Borrower on the date on which
the sum of (A) and (B) above does not exceed 100% of the sum of the aggregate
Commitments of the Lenders and the amount on deposit in the LC Collateral
Account (after giving effect to any proposed release) on such date. In
connection therewith, upon the request of the Designated Agent the Borrower
shall, to the extent the LC Collateral Account has not theretofore been opened,
open the LC Collateral Account with the Designated Agent and enter into such
documents relating thereto as are reasonably requested by the Designated Agent
and mutually acceptable between the Borrower and the Designated Agent.

(ii) Each prepayment made pursuant to this Section 2.10(b) shall be made
together with any interest accrued to the date of such prepayment on the
principal amounts prepaid and, in the case of any prepayment of a Eurocurrency
Rate Advance on a date other than the last day of an Interest Period, with any
additional amounts which the Borrower shall be obligated to reimburse to the
Lenders in respect thereof pursuant to Section 9.04(b). The Designated Agent
shall give prompt notice of any prepayment required under this Section 2.10(b)
to the Borrower and the Lenders and such notice shall specify the amount of such
prepayment and contain a reasonably detailed calculation thereof.

SECTION 2.11 Increased Costs. (a) If, after the date hereof, due to either
(i) the introduction of or any change (other than any change by way of
imposition or increase of reserve requirements included in the Eurocurrency Rate
Reserve Percentage) in or in the interpretation of any law or regulation or
(ii) the compliance with any hereafter promulgated guideline or request from any
central bank or other governmental authority, including, without limitation, any
agency of the European Union or similar monetary or multinational authority
(whether or not having the force of law), which guideline or request either
(x) imposes, modifies or deems applicable any reserve, special deposit or
similar requirement against letters of credit or guarantees issued by, or assets
held by or deposits in or for the account of, any Lender or (y) imposes on any
Lender any other condition regarding this Agreement or any collateral thereon,
there shall be any increase in the cost (excluding any allocation of corporate
overhead) to the Issuing Banks or any Lender (which cost such Issuing Bank or
such Lender reasonably

 

24



--------------------------------------------------------------------------------

determines in good faith is material) of agreeing to make or making, funding or
maintaining Eurocurrency Rate Advances or issuing, or purchasing participations
in, the Letters of Credit, then such Issuing Bank or such Lender shall so notify
the Borrower promptly after such Issuing Bank or such Lender knows of such
increased cost and determines that such cost is material and the Borrower shall
from time to time, upon demand by such Issuing Bank or such Lender (with a copy
of such demand to the Designated Agent), pay to the Designated Agent for the
account of such Issuing Bank or such Lender additional amounts sufficient to
compensate such Issuing Bank or such Lender for such increased cost. A
certificate of such Issuing Bank or such Lender as to the amount of such
increased cost in reasonable detail and stating the basis upon which such amount
has been calculated and certifying that such Issuing Bank’s or such Lender’s
method of allocating such costs is fair and reasonable and that such Issuing
Bank’s or such Lender’s demand for payment of such costs hereunder is not
inconsistent with its treatment of other borrowers which, as a credit matter,
are substantially similar to the Borrower and which are subject to similar
provisions, submitted to the Borrower and the Designated Agent by such Issuing
Bank or such Lender, shall be conclusive and binding for all purposes hereof,
absent manifest error.

(b) If, after the date hereof, either (i) the introduction of or change in or in
the interpretation of any law or regulation or (ii) the compliance by any
Issuing Bank or any Lender with any hereafter promulgated guideline or request
from any central bank or other governmental authority, including, without
limitation, any agency of the European Union or similar monetary or
multinational authority (whether or not having the force of law), affects or
would affect the amount of capital required or expected to be maintained by such
Issuing Bank or such Lender or any entity controlling such Issuing Bank or such
Lender and the amount of such capital is materially increased by or based upon
the existence of such Issuing Bank’s or such Lender’s commitment to lend
hereunder and other commitments of this type, then such Issuing Bank or such
Lender shall so notify the Borrower promptly after such Issuing Bank or such
Lender makes such determination and, upon demand by such Issuing Bank or such
Lender (with a copy of such demand to the Designated Agent), the Borrower shall
pay to such Issuing Bank or such Lender within five days from the date of such
demand, from time to time as specified by such Issuing Bank or such Lender,
additional amounts sufficient to compensate such Issuing Bank or such Lender or
such controlling entity in the light of such circumstances, to the extent that
such Issuing Bank or such Lender reasonably determines in good faith such
increase in capital to be material and allocable to the existence of such
Issuing Bank’s or such Lender’s commitment to lend hereunder. A certificate of
such Issuing Bank or such Lender as to such amount in reasonable detail and
stating the basis upon which such amount has been calculated and certifying that
such Issuing Bank’s or such Lender’s method of allocating such increase of
capital is fair and reasonable and that such Issuing Bank’s or Lender’s demand
for payment of such increase of capital hereunder is not inconsistent with its
treatment of other borrowers which, as a credit matter, are substantially
similar to the Borrower and which are subject to similar provisions, submitted
to the Borrower and the Designated Agent by such Issuing Bank or such Lender,
shall be conclusive and binding for all purposes hereof, absent manifest error.

 

25



--------------------------------------------------------------------------------

(c) The Borrower shall not be obligated to pay under this Section 2.11 any
amounts which relate to costs or increases of capital incurred prior to the 12
months immediately preceding the date of demand for payment of such amounts by
any Lender, unless the applicable law, regulation, guideline or request
resulting in such costs or increases of capital is imposed retroactively. In the
case of any law, regulation, guideline or request which is imposed
retroactively, the Issuing Bank or Lender making demand for payment of any
amount under this Section 2.11 shall notify the Borrower not later than 12
months from the date that such Issuing Bank or such Lender should reasonably
have known of such law, regulation, guideline or request and the Borrower’s
obligation to compensate such Issuing Bank or such Lender for such amount is
contingent upon such Issuing Bank or such Lender so notifying the Borrower;
provided, however, that any failure by such Issuing Bank or such Lender to
provide such notice shall not affect the Borrower’s obligations under this
Section 2.11 with respect to amounts resulting from costs or increases of
capital incurred after the date which occurs 12 months immediately preceding the
date on which such Issuing Bank or such Lender notified the Borrower of such
law, regulation, guideline or request.

(d) If any Issuing Bank or any Lender shall subsequently recoup any costs (other
than from the Borrower) for which such Issuing Bank or such Lender has
theretofore been compensated by the Borrower under this Section 2.11, such
Issuing Bank or such Lender shall remit to the Borrower an amount equal to the
amount of such recoupment. Amounts required to be paid by the Borrower pursuant
to this Section 2.11 shall be paid in addition to, and without duplication of,
any amounts required to be paid pursuant to Section 2.14.

(e) Without prejudice to the survival of any other agreement of the Borrower
hereunder, the agreements and obligations of the Borrower contained in this
Section 2.11 shall survive the payment in full (after the Termination Date) of
all payment obligations of the Borrower in respect of Advances or Letters of
Credit hereunder.

SECTION 2.12 Illegality. Notwithstanding any other provision of this Agreement,
if any Lender shall notify the Designated Agent that the introduction of or any
change in or in the interpretation of any law or regulation after the date
hereof makes it unlawful, or any central bank or other governmental authority
asserts that it is unlawful, for any Lender or its Eurocurrency Lending Office
to perform its obligations hereunder to make Eurocurrency Rate Advances in
Dollars or in any Committed Currency or to fund or maintain Eurocurrency Rate
Advances in Dollars or in any Committed Currency, (a) the obligation of such
Lender to make, or to Convert Base Rate Advances into, Eurocurrency Rate
Advances shall be suspended until such Lender shall notify the Designated Agent,
and the Designated Agent shall notify the Borrower and the other Lenders, that
the circumstances causing such suspension no longer exist (which notice shall be
given promptly after the Designated Agent has been advised by such Lender that
the circumstances causing such suspension no longer exist) and (b) the Borrower
shall forthwith prepay in full all Eurocurrency Rate Advances of such Lender
then outstanding, together with interest accrued thereon, unless, in the case of
a Eurocurrency Rate Advance denominated in Dollars, the Borrower, within five
Business Days of notice from the Designated Agent or, if permitted by law, on
and as of the last day of the then-

 

26



--------------------------------------------------------------------------------

existing Interest Period for such Eurocurrency Rate Advance, Converts it into a
Base Rate Advance.

SECTION 2.13 Payments and Computations. (a) The Borrower shall make each payment
hereunder (and under the Notes, if any), irrespective of any right of set-off or
counterclaim, except with respect to principal of, interest on, and other
amounts relating to, Advances denominated in a Committed Currency, not later
than 11:00 A.M. (New York City time) on the day when due, in Dollars (i) to the
Designated Agent at the Designated Agent’s Account in same day funds or (ii) to
the Issuing Bank at its address referred to in Section 9.02 in same day funds,
in respect of payments to reimburse the Issuing Banks for payments under Letters
of Credit and the payments under Section 3.05(b). The Borrower shall make each
payment hereunder, irrespective of any right of set-off or counterclaim, with
respect to principal of, interest on, and other amounts relating to, Advances
denominated in a Committed Currency, not later than 11:00 A.M. (at the Payment
Office for such Committed Currency) on the day when due, in such Committed
Currency to the Designated Agent, by deposit of such funds to the Designated
Agent’s Account in same day funds. The Borrower shall make each payment
hereunder, irrespective of any right of set-off or counterclaim, with respect to
reimbursement of a Letter of Credit denominated in a Committed Currency, (A) in
such Committed Currency, at the office reasonably designated therefor by the
respective Issuing Bank so long as such payment is made by the close of business
on the Business Day when due and (B) thereafter in Dollars (at the then Dollar
Equivalent of the amount due on such preceding Business Day), by 11:00 A.M. (New
York City time) to the respective Issuing Bank at its address referred to in
Section 9.02 in same day funds as provided in Section 3.10 below. The Designated
Agent or the respective Issuing Bank, as the case may be, will promptly
thereafter cause to be distributed like funds relating to the payment of
principal or interest or fees ratably (other than amounts payable pursuant to
Sections 2.07, 2.11, 2.14, 3.04, 9.04 and 9.08) to the Lenders for the account
of their respective Applicable Lending Offices, and like funds relating to the
payment of any other amount payable to any Issuing Bank or Lender to such
Issuing Bank or Lender for the account of its Applicable Lending Office, in each
case to be applied in accordance with the terms of this Agreement. Upon any
Assuming Lender becoming a Lender hereunder as a result of a Commitment Increase
pursuant to Section 2.19 or an extension of the Termination Date pursuant to
Section 2.20, and upon the Designated Agent’s receipt of such Lender’s
Assumption Agreement and recording of the information contained therein in the
Register, from and after the applicable Increase Date or Extension Date, the
Designated Agent or the respective Issuing Bank, as the case may be, shall make
all payments hereunder and under any Notes issued in connection therewith in
respect of the interest assumed thereby to the Assuming Lender. Upon its
acceptance of an Assignment and Acceptance and recording of the information
contained therein in the Register pursuant to Section 9.07(d), from and after
the effective date specified in such Assignment and Acceptance, the Designated
Agent or the respective Issuing Bank, as the case may be, shall make all
payments hereunder and under the Notes, if any, issued in connection therewith
in respect of the interest assigned thereby to the Lender assignee thereunder,
and the parties to such Assignment and Acceptance shall make all appropriate
adjustments in such payments for periods prior to such effective date directly
between themselves.

 

27



--------------------------------------------------------------------------------

(b) All computations of interest based on clause (a) of the definition of “Base
Rate” shall be made by the Designated Agent on the basis of a year of 365 or 366
days, as the case may be, and all computations of interest based on the
Eurocurrency Rate or the Federal Funds Rate and of fees shall be made by the
Designated Agent, and all computations of additional interest pursuant to
Section 2.07 shall be made by a Lender, on the basis of a year of 360 days (or,
in each case of Advances denominated in Committed Currencies where market
practice differs, in accordance with such market practice after notification of
the Borrower), in each case for the actual number of days (including the first
day but excluding the last day) occurring in the period for which such interest
or fees are payable. Each determination by the Designated Agent (or, in the case
of Section 2.07, by a Lender) of an interest rate hereunder shall be conclusive
and binding for all purposes hereof, absent manifest error.

(c) Whenever any payment hereunder or under the Notes, if any, shall be stated
to be due on a day other than a Business Day, such payment shall be made on the
next succeeding Business Day, and such extension of time shall in such case be
included in the computation of the payment of interest or fees, as the case may
be; provided, however, that if such extension would cause payment of interest on
or principal of Eurocurrency Rate Advances to be made in the next following
calendar month, such payment shall be made on the immediately preceding Business
Day.

(d) Unless the Designated Agent or the respective Issuing Bank shall have
received notice from the Borrower prior to the date on which any payment is due
to the Lenders or an Issuing Bank hereunder that the Borrower will not make such
payment in full, the Designated Agent may assume that the Borrower has made such
payment in full to the Designated Agent or the respective Issuing Bank on such
date and the Designated Agent or the respective Issuing Bank may, in reliance
upon such assumption, cause to be distributed to each Lender on such due date an
amount equal to the amount then due such Lender. If and to the extent that the
Borrower shall not have so made such payment in full to the Designated Agent or
the respective Issuing Bank, each Lender shall repay to the Designated Agent or
the respective Issuing Bank, forthwith on demand such amount distributed to such
Lender together with interest thereon, for each day from the date such amount is
distributed to such Lender until the date such Lender repays such amount to the
Designated Agent or the respective Issuing Bank, at (i) the Federal Funds Rate
in the case of Advances denominated in Dollars or (ii) the cost of funds
incurred by the Designated Agent in respect of such amount in the case of
Advances or Letters of Credit denominated in Committed Currencies.

SECTION 2.14 Taxes. (a) Subject to Section 2.14(f) below, any and all payments
by the Borrower hereunder or under the Notes, if any, shall be made, in
accordance with Section 2.13, free and clear of and without deduction for any
and all present or future taxes, levies, imposts, deductions, charges or
withholdings, and all liabilities with respect thereto, excluding, in the case
of each Lender and the Designated Agent or any Issuing Bank (as the case may
be), taxes, levies, imposts, deductions, charges or withholdings, and all
liabilities with respect thereto, imposed on its income, and franchise taxes
imposed on it, by the jurisdiction under the laws of which such Lender, the
Designated Agent or such Issuing Bank (as the case may be) is organized or

 

28



--------------------------------------------------------------------------------

any political subdivision thereof and, in the case of each Lender, further
excluding taxes, levies, imposts, deductions, charges or withholdings, and all
liabilities with respect thereto, imposed on its income, and franchise taxes
imposed on it by the jurisdiction of such Lender’s Applicable Lending Office or
any political subdivision thereof or by any other jurisdiction in which such
Lender, the Designated Agent or such Issuing Bank (as the case may be) is doing
business that is unrelated to this Agreement (all such non-excluded taxes,
levies, imposts, deductions, charges, withholdings and liabilities being
hereinafter referred to as “Taxes”). Subject to Section 2.14(f) below, if the
Borrower shall be required by law to deduct any Taxes from or in respect of any
sum payable hereunder to any Lender, the Designated Agent or any Issuing Bank
(as the case may be), (i) the sum payable shall be increased as may be necessary
so that after making all required deductions of Taxes (including deductions of
Taxes applicable to additional sums payable under this Section 2.14) such
Lender, the Designated Agent or such Issuing Bank (as the case may be) receives
an amount equal to the sum it would have received had no such deductions been
made, (ii) the Borrower shall make such deductions and (iii) the Borrower shall
pay the full amount deducted to the relevant taxation authority or other
authority in accordance with applicable law.

(b) In addition, the Borrower agrees to pay any present or future stamp or
documentary taxes or any other excise or property taxes, charges or similar
levies which arise from any payment made hereunder or under the Notes, if any,
or from the execution, delivery or registration of, or otherwise with respect
to, this Agreement or the Notes, if any (hereinafter referred to as “Other
Taxes”).

(c) Subject to Section 2.14(f), the Borrower will indemnify each Lender and the
Designated Agent and each Issuing Bank (as the case may be) for the full amount
of Taxes or Other Taxes (including, without limitation, any Taxes or Other Taxes
imposed by any jurisdiction on amounts payable under this Section 2.14) paid by
such Lender, the Designated Agent or such Issuing Bank (as the case may be) and
any liability (including penalties to the extent not imposed as a result of such
Lender’s, the Designated Agent’s or such Issuing Bank’s (as the case may be)
gross negligence or willful misconduct, interest and expenses) arising therefrom
or with respect thereto, whether or not such Taxes or Other Taxes were correctly
or legally asserted. This indemnification shall be made within 30 days from the
date such Lender, the Designated Agent or such Issuing Bank (as the case may be)
makes written demand therefor.

(d) Within 30 days after the date of any payment of Taxes, the Borrower will
furnish to the Designated Agent, at its address referred to in Section 9.02 or
the Issuing Bank at its address referred to in Section 9.02 (as the case may
be), the original or a certified copy of a receipt evidencing payment thereof,
to the extent that such a receipt is issued, or if such receipt is not issued,
other evidence of payment thereof that is reasonably satisfactory to the
Designated Agent or such Issuing Bank (as the case may be).

(e) Each Lender that is not created or organized under the laws of the United
States or a political subdivision thereof shall deliver to the Borrower and the
Designated Agent on or prior to the date of its execution and delivery of this
Agreement,

 

29



--------------------------------------------------------------------------------

and each such Lender that is not a party hereto on the date hereof shall deliver
to the Borrower and the Designated Agent on or prior to the date on which such
Lender becomes a Lender hereunder pursuant to Section 2.19, 2.20 or 9.07, as the
case may be, two true, accurate and complete original signed copies of Form
W-8BEN (or any successor or substitute form or forms) of the Internal Revenue
Service of the United States (the “IRS”) or two true, accurate and complete
original signed copies of IRS Form W-8ECI (or any successor or substitute form
or forms) certifying, in either such case, that such Lender is exempt from
United States withholding tax on payments pursuant to this Agreement. As
applicable, each Lender further agrees to deliver to the Borrower and the
Designated Agent from time to time, as reasonably requested by the Borrower or
the Designated Agent, and in any case before or promptly upon the occurrence of
any events requiring a change in the most recent form previously delivered
pursuant to this Section 2.14(e), a true, accurate and complete original signed
copy of IRS Form W-8BEN (or any successor or substitute form or forms required
under the Internal Revenue Code or the applicable regulations promulgated
thereunder) or, within 15 days prior to every third anniversary of the date of
delivery of the initial IRS Form W-8ECI by such Lender (or more often if
required by law) on which this Agreement is still in effect, a true, accurate
and complete original signed copy of IRS Form W-8ECI (or any successor or
substitute form or forms required under the Internal Revenue Code or the
applicable regulations promulgated thereunder) certifying in either such case
that such Lender is exempt from United States withholding tax on payments
pursuant to this Agreement. If any form or document referred to in this
subsection (e) requires the disclosure of information, other than information
necessary to compute the tax payable and information required on the date hereof
by IRS Forms W-8BEN or W-8ECI, that any Lender reasonably considers to be
confidential, such Lender promptly shall give notice thereof to the Borrower and
the Designated Agent and shall not be obligated to include in such form or
document such confidential information; provided that such Lender certifies to
the Borrower that the failure to disclose such confidential information does not
increase the obligations of the Borrower under this Section 2.14.

(f) Notwithstanding any other provision of this Section 2.14 to the contrary,
for any period with respect to which a Lender has failed to provide the Borrower
with the appropriate form described in Section 2.14(e) establishing its
exemption from United States withholding tax on payments hereunder (other than
if such failure is due to a change in law occurring subsequent to the date on
which such form originally was required to be provided), such Lender shall not
be entitled to any payments under this Section 2.14 with respect to United
States withholding taxes; provided, however, that should a Lender become subject
to United States withholding taxes because of its failure to deliver a form
required hereunder, the Borrower shall take such steps as such Lender shall
reasonably request to assist such Lender to recover such United States
withholding taxes.

(g) Without affecting its rights under this Section 2.14 or any other provision
of this Agreement, each Lender agrees that if any Taxes or Other Taxes are
imposed and required by law to be paid or to be withheld from any amount payable
to any Lender or its Applicable Lending Office with respect to which the
Borrower would be obligated pursuant to this Section 2.14 to increase any
amounts payable to such

 

30



--------------------------------------------------------------------------------

Lender or to pay any such Taxes or Other Taxes, such Lender shall use reasonable
efforts to select an alternative Applicable Lending Office which would not
result in the imposition of such Taxes or Other Taxes; provided, however, that
no Lender shall be obligated to select an alternative Applicable Lending Office
if such Lender determines that (i) as a result of such selection, such Lender
would be in violation of an applicable law, regulation or treaty, or would incur
unreasonable additional costs or expenses, or (ii) such selection would be
inadvisable for regulatory reasons or inconsistent with the interests of such
Lender.

(h) Each Lender agrees with the Borrower that it will take all reasonable
actions by all usual means (i) to secure and maintain the benefit of all
benefits available to it under the provisions of any applicable double tax
treaty concluded by the United States of America to which such Lender may be
entitled by reason of the location of such Lender’s Applicable Lending Office or
its place of incorporation or its status as an enterprise of any jurisdiction
having any such applicable double tax treaty, if such benefit would reduce the
amount payable by the Borrower in accordance with this Section 2.14, and
(ii) otherwise to cooperate with the Borrower to minimize the amount payable by
the Borrower pursuant to this Section 2.14; provided, however, that no Lender
shall be obliged to disclose to the Borrower any information regarding its tax
affairs or tax computations or to reorder its tax affairs or tax planning
pursuant hereto.

(i) Without prejudice to the survival of any other agreement of the Borrower
hereunder, the agreements and obligations of the Borrower contained in this
Section 2.14 shall survive the payment in full of the principal and interest on
all Advances and the termination of this Agreement until such date as all
applicable statutes of limitations (including any extensions thereof) have
expired with respect to such agreements and obligations of the Borrower
contained in this Section 2.14.

SECTION 2.15 Sharing of Payments, etc. If any Lender shall obtain any payment
(whether voluntary, involuntary, through the exercise of any right of set-off or
otherwise) on account of (i) the Advances made by it (other than pursuant to
Section 2.07, 2.11, 2.14, 9.04 or 9.08) in excess of its ratable share of
payments on account of the Advances obtained by all the Lenders or (ii) any
Letter of Credit Liability of the Borrower hereunder (other than pursuant to
Section 2.11, 2.14, 9.04 or 9.08) in excess of its LC Commitment Percentage of
any such payments on account of such Letter of Credit Liability obtained by all
the Lenders, such Lender shall forthwith purchase from the other Lenders such
participations in the Advances made by them or the participations purchased
pursuant to Section 3.04 as shall be necessary to cause such purchasing Lender
to share the excess payment ratably with each of them; provided, however, that
if all or any portion of such excess payment is thereafter recovered from such
purchasing Lender, such purchase from each Lender shall be rescinded and such
Lender shall repay to the purchasing Lender the purchase price to the extent of
such recovery, together with an amount equal to such Lender’s ratable share
(according to the proportion of (i) the amount of such Lender’s required
repayment to (ii) the total amount so recovered from the purchasing Lender) of
any interest or other amount paid or payable by the purchasing Lender in respect
of the total amount so recovered. The Borrower agrees that any Lender so
purchasing a participation from another Lender pursuant to this Section 2.15
may, to

 

31



--------------------------------------------------------------------------------

the fullest extent permitted by law, exercise all its rights of payment
(including the right of set-off) with respect to such participation as fully as
if such Lender were the direct creditor of the Borrower in the amount of such
participation.

SECTION 2.16 Mandatory Assignment by a Lender; Mitigation. If any Lender (which
term shall include any Issuing Bank for purposes of this Section 2.16)
(a) requests from the Borrower either payment of additional interest on
Eurocurrency Rate Advances pursuant to Section 2.07, or reimbursement for
increased costs pursuant to Section 2.11, or payment of or reimbursement for
Taxes pursuant to Section 2.14, or if any Lender notifies the Designated Agent
that it is unlawful for such Lender or its Eurocurrency Lending Office to
perform its obligations hereunder pursuant to Section 2.12, (b) has failed to
consent to a proposed amendment, waiver or consent that under Section 9.01
requires the consent of all the Lenders (or all the affected Lenders) and with
respect to which the Majority Lenders shall have granted their consent so long
as at the time no Event of Default shall have occurred and be continuing or
(c) is a Defaulting Lender, (i) in the case of clause (a), such Lender will,
upon three Business Days’ notice by the Borrower to such Lender and the
Designated Agent, to the extent not inconsistent with such Lender’s internal
policies and applicable legal and regulatory restrictions, use reasonable
efforts to make, fund or maintain its Eurocurrency Rate Advances or Letters of
Credit through another office of such Lender if (A) as a result thereof, the
additional amounts required to be paid pursuant to Section 2.07, 2.11 or 2.14,
as applicable, in respect of such Eurocurrency Rate Advances or Letters of
Credit would be materially reduced or the provisions of Section 2.12 would not
apply to such Lender, as applicable, and (B) as determined by such Lender in
good faith but in its sole discretion, the making or maintaining of such
Eurocurrency Rate Advances or Letters of Credit through such other office would
not otherwise materially and adversely affect such Eurocurrency Rate Advances or
Letters of Credit or such Lender and (ii) in case of clauses (a), (b) and (c),
unless such Lender has theretofore taken steps to remove or cure, and has
removed or cured, the conditions creating such obligation to pay such additional
amounts or the circumstances described in Section 2.12 or has consented to the
amendment, waiver or consent specified in clause (b), or is no longer a
Defaulting Lender, the Borrower may designate an Eligible Assignee to purchase
for cash (pursuant to an Assignment and Acceptance) all, but not less than all,
of the Advances and unreimbursed funded participations in Letters of Credit then
owing to such Lender and to acquire and assume all, but not less than all, of
such Lender’s rights and obligations hereunder, without recourse to or warranty
by, or expense to, such Lender, for a purchase price equal to the outstanding
principal amount of each such Advance then owing to such Lender plus any accrued
but unpaid interest thereon and any accrued but unpaid fees owing thereto and,
in addition, (A) all additional cost reimbursements, expense reimbursements and
indemnities, if any, owing in respect of such Lender’s Commitment hereunder, and
all other accrued and unpaid amounts owing to such Lender hereunder, at such
time shall be paid to such Lender and (B) if such Eligible Assignee is not
otherwise a Lender at such time, any applicable processing and recordation fee
under Section 9.07(a) for such assignment shall have been paid; provided that,
in the case of any assignment resulting from the circumstances specified in
clause (b), the Eligible Assignee shall have consented to the applicable
amendment, waiver or consent and, as a result of such assignment and

 

32



--------------------------------------------------------------------------------

any contemporaneous assignments, the applicable amendment, waiver or consent can
be effected.

SECTION 2.17 Evidence of Debt. (a) Each Lender shall maintain in accordance with
its usual practice an account or accounts evidencing the indebtedness of the
Borrower to such Lender resulting from each Advance owing to such Lender from
time to time, including the amounts of principal and interest payable and paid
to such Lender from time to time hereunder. The Borrower agrees that upon notice
by any Lender to the Borrower (with a copy of such notice to the Designated
Agent) to the effect that a promissory note or other evidence of indebtedness is
required or appropriate in order for such Lender to evidence (whether for
purposes of pledge, enforcement or otherwise) the Advances owing to, or to be
made by, such Lender, the Borrower shall promptly execute and deliver to such
Lender a promissory note or other evidence of indebtedness, in form and
substance reasonably satisfactory to the Borrower and such Lender (each, a
“Note”), payable to the order of such Lender in a principal amount equal to the
Commitment of such Lender; provided, however, that the execution and delivery of
such promissory note or other evidence of indebtedness shall not be a condition
precedent to the making of any Advance under this Agreement.

(b) The Register maintained by the Designated Agent pursuant to Section 9.07(c)
shall include a control account, and a subsidiary account for each Lender, in
which accounts (taken together) shall be recorded (i) the date and amount of
each Borrowing made hereunder, the Type of Advances and currencies comprising
such Borrowing and, if appropriate, the Interest Period applicable thereto,
(ii) the terms of each Assumption Agreement and each Assignment and Acceptance
delivered to and accepted by the Designated Agent, (iii) the amount of any
principal or interest due and payable or to become due and payable from the
Borrower to each Lender hereunder and (iv) the amount of any sum received by the
Designated Agent from the Borrower hereunder and each Lender’s share thereof.

(c) Entries made in good faith by the Designated Agent in the Register pursuant
to subsection (b) above, and by each Lender in its account or accounts pursuant
to subsection (a) above, shall be prima facie evidence of the amount of
principal and interest due and payable or to become due and payable from the
Borrower to, in the case of the Register, each Lender and, in the case of such
account or accounts, such Lender, under this Agreement, absent manifest error;
provided, however, that the failure of the Designated Agent or such Lender to
make an entry, or any finding that an entry is incorrect, in the Register or
such account or accounts shall not limit or otherwise affect the obligations of
the Borrower under this Agreement.

SECTION 2.18 Use of Proceeds. The proceeds of the Advances shall be available
and Letters of Credit shall be Issued (and the Borrower agrees that it shall use
such proceeds and such Letters of Credit) to support the obligations of the
Borrower in respect of commercial paper issued by the Borrower and/or for other
general corporate purposes of the Borrower and its subsidiaries. Notwithstanding
the foregoing provisions of this Section 2.18, the Borrower will not use the
proceeds of any Advance to purchase the capital stock of any corporation in a
transaction, or as part of a series of transactions,

 

33



--------------------------------------------------------------------------------

(i) the purpose of which is, at the time of any such purchase, to acquire
control of such corporation or (ii) the result of which is the ownership by the
Borrower and its Subsidiaries of 10% or more of the capital stock of such
corporation, in either case if the board of directors of such corporation has
publicly announced its opposition to such transaction.

SECTION 2.19 Increase in the Aggregate Commitments. (a) The Borrower may, at any
time, by notice to the Designated Agent, request that the aggregate amount of
the Commitments be increased by an amount of $25,000,000 or an integral multiple
of $5,000,000 in excess thereof (each, a “Commitment Increase”) to be effective
as of a date that is at least 90 days prior to the scheduled Termination Date
then in effect (the “Increase Date”) as specified in the related notice to the
Designated Agent; provided, however, that (i) in no event shall the aggregate
amount of the Commitments hereunder and the aggregate amount of the commitments
under the Three-Year Credit Agreement, or any agreement extending or replacing
such Three-Year Credit Agreement, at any time exceed $5,500,000,000, and (ii) no
Event of Default, or event that with the giving of notice or passage of time or
both would constitute an Event of Default, shall have occurred and be continuing
as of the date of such request or as of the applicable Increase Date, or shall
occur as a result thereof.

(b) The Designated Agent shall promptly notify the Lenders of a request by the
Borrower for a Commitment Increase, which notice shall include (i) the proposed
amount of such requested Commitment Increase, (ii) the proposed Increase Date
and (iii) the date by which Lenders wishing to participate in the Commitment
Increase must commit to an increase in the amount of their respective
Commitments (the “Commitment Date”). Each Lender that is willing to participate
in such requested Commitment Increase (each, an “Increasing Lender”) shall give
written notice to the Designated Agent on or prior to the Commitment Date of the
amount by which it is willing to increase its Commitment. If the Lenders notify
the Designated Agent that they are willing to increase the amount of their
respective Commitments by an aggregate amount that exceeds the amount of the
requested Commitment Increase, the requested Commitment Increase shall be
allocated among the Lenders willing to participate therein in such amounts as
are agreed between the Borrower and the Designated Agent. The failure of any
Lender to respond shall be deemed to be a refusal of such Lender to increase its
Commitment.

(c) Promptly following each Commitment Date, the Designated Agent shall notify
the Borrower as to the amount, if any, by which the Lenders are willing to
participate in the requested Commitment Increase. If the aggregate amount by
which the Lenders are willing to participate in any requested Commitment
Increase on any such Commitment Date is less than the requested Commitment
Increase, then the Borrower may extend offers to one or more Eligible Assignees
to participate in any portion of the requested Commitment Increase that has not
been committed to by the Lenders as of the applicable Commitment Date; provided,
however, that the Commitment of each such Eligible Assignee shall be in an
amount of $25,000,000 or an integral multiple of $1,000,000 in excess thereof.

 

34



--------------------------------------------------------------------------------

(d) On each Increase Date, each Eligible Assignee that accepts an offer to
participate in a requested Commitment Increase in accordance with
Section 2.19(c) (each such Eligible Assignee and each Eligible Assignee that
accepts an offer to assume a Declining Lender’s Commitment in accordance with
Section 2.20(c), an “Assuming Lender”) shall become a Lender party to this
Agreement as of such Increase Date and the Commitment of each Increasing Lender
for such requested Commitment Increase shall be increased by such amount (or by
the amount allocated to such Lender pursuant to the last sentence of
Section 2.19(b)) as of such Increase Date; provided, however, that the
Designated Agent shall have received on or before such Increase Date the
following, each dated such date:

(i) (A) certified copies of resolutions of the Board of Directors of the
Borrower or the Executive Committee of such Board approving the Commitment
Increase and the corresponding modifications to this Agreement (unless such
increase and corresponding modifications shall have been authorized by
resolutions previously delivered to the Designated Agent hereunder) and (B) an
opinion of counsel for the Borrower (which may be in-house counsel) in form and
substance satisfactory to the Designated Agent;

(ii) an assumption agreement from each Assuming Lender, if any, in form and
substance satisfactory to the Assuming Lender, the Borrower and the Designated
Agent (each, an “Assumption Agreement”), duly executed by such Assuming Lender,
the Designated Agent and the Borrower; and

(iii) confirmation from each Increasing Lender of the increase in the amount of
its Commitment in a writing satisfactory to the Borrower and the Designated
Agent.

(e) On each Increase Date, upon fulfillment of the conditions set forth in
Section 2.19(d), the Designated Agent shall notify the Lenders (including,
without limitation, each Assuming Lender) and the Borrower, on or before 1:00
P.M. (New York City time), by telecopier, of the occurrence of the Commitment
Increase to be effected on such Increase Date and shall record in the Register
the relevant information with respect to each Increasing Lender and each
Assuming Lender on such date.

SECTION 2.20 Extension of Termination Date. (a) At least 45 days but not more
than 75 days prior to the next Anniversary Date, the Borrower, by written notice
to the Designated Agent, may request an extension of the Termination Date in
effect at such time by one calendar year from its then scheduled date; provided,
however, that if the Borrower does not request an extension of the Termination
Date in a timely manner prior to any Anniversary Date it may, but shall not be
obligated to, request that the Termination Date be extended for two consecutive
calendar years from its then scheduled date by making a request therefor in a
timely manner prior to the next succeeding Anniversary Date. The Designated
Agent shall promptly notify each Lender of such request, and each Lender shall
in turn, in its sole discretion, not later than 30 days prior to such next
Anniversary Date, notify the Borrower and the Designated Agent in writing as to
whether such Lender will consent to such extension. If any Lender shall fail to
notify

 

35



--------------------------------------------------------------------------------

the Designated Agent and the Borrower in writing of its consent to any such
request for extension of the Termination Date at least 30 days prior to the next
Anniversary Date, such Lender shall be deemed to be a Declining Lender with
respect to such request. The Designated Agent shall notify the Borrower not
later than 25 days prior to such next Anniversary Date of the decision of the
Lenders regarding the Borrower’s request for an extension of the Termination
Date.

(b) If all of the Lenders consent in writing to any such request in accordance
with subsection (a) of this Section 2.20, the Termination Date in effect at such
time shall, effective as at such next Anniversary Date (the “Extension Date”),
be extended for one calendar year or two calendar years, as properly requested;
provided that on each Extension Date, no Event of Default, or event that with
the giving of notice or passage of time or both would constitute an Event of
Default, shall have occurred and be continuing, or shall occur as a consequence
thereof. If less than all of the Lenders consent in writing to any such request
in accordance with subsection (a) of this Section 2.20, the Termination Date in
effect at such time shall, effective as at the applicable Extension Date, be
extended as to those Lenders that so consented (each, an “Extending Lender”) but
shall not be extended as to any other Lender (each, a “Declining Lender”). To
the extent that the Termination Date is not extended as to any Lender pursuant
to this Section 2.20 and the Commitment of such Lender is not assumed in
accordance with subsection (c) of this Section 2.20 on or prior to the
applicable Extension Date, the Commitment of such Declining Lender shall
automatically terminate in whole on such unextended Termination Date without any
further notice or other action by the Borrower, such Lender or any other Person
and any outstanding Advances due to such Declining Lender shall be paid in full
on such unextended Termination Date (and on such unextended Termination Date the
Borrower shall also make such other prepayments of Advances as shall be required
in order that, after giving effect thereto and to the termination of the
Commitments of, and all payments to, Declining Lenders pursuant to this
sentence, the sum of (A) the aggregate principal amount of all Advances and
Letter of Credit Liabilities denominated in Dollars then outstanding and (B) the
Equivalent in Dollars of the aggregate principal amount of all Advances and
Letter of Credit Liabilities denominated in Committed Currencies then
outstanding will not exceed the aggregate Commitments); provided that such
Declining Lender’s rights under Sections 2.11, 2.14, 9.04 and 9.08, and its
obligations under Section 8.05, shall survive the Termination Date for such
Lender as to matters occurring prior to such date. It is understood and agreed
that no Lender shall have any obligation whatsoever to agree to any request made
by the Borrower for any requested extension of the Termination Date.

(c) If there are any Declining Lenders, the Borrower may arrange for one or more
Extending Lenders or other Eligible Assignees to assume, effective as of the
Extension Date, any Declining Lender’s Commitment and all of the obligations of
such Declining Lender under this Agreement thereafter arising, without recourse
to or warranty by, or expense to, such Declining Lender; provided, however, that
the amount of the Commitment of any such Assuming Lender as a result of such
substitution shall in no event be less than $25,000,000 unless the amount of the
Commitment of such Declining Lender is less than $25,000,000, in which case such
Assuming Lender shall assume all of such lesser amount; provided further that:

 

36



--------------------------------------------------------------------------------

(i) any such Extending Lender or Assuming Lender shall have paid to such
Declining Lender (A) the aggregate principal amount of, and any interest accrued
and unpaid to the effective date of the assignment on, the outstanding Advances,
if any, of such Declining Lender plus (B) any accrued but unpaid fees owing to
such Declining Lender as of the effective date of such assignment;

(ii) all additional cost reimbursements, expense reimbursements and indemnities
payable to such Declining Lender, and all other accrued and unpaid amounts owing
to such Declining Lender hereunder, as of the effective date of such assignment
shall have been paid to such Declining Lender; and

(iii) with respect to any such Assuming Lender, any applicable processing and
recordation fee required under Section 9.07(a) for such assignment shall have
been paid;

provided further that such Declining Lender’s rights under Sections 2.11, 2.14,
9.04 and 9.08, and its obligations under Section 8.05, shall survive such
substitution as to matters occurring prior to the date of substitution. At least
three Business Days prior to any Extension Date, (A) each such Assuming Lender,
if any, shall have delivered to the Borrower and the Designated Agent an
assumption agreement, in form and substance satisfactory to the Borrower and the
Designated Agent (an “Assumption Agreement”), duly executed by such Assuming
Lender, such Declining Lender, the Borrower and the Designated Agent, (B) any
such Extending Lender shall have delivered confirmation in writing satisfactory
to the Borrower and the Designated Agent as to the increase in the amount of its
Commitment and (C) each Declining Lender being replaced pursuant to this
Section 2.20 shall deliver to the Designated Agent on or before such date any
Note or Notes held by such Declining Lender. Upon the payment or prepayment of
all amounts referred to in clauses (i), (ii) and (iii) of the immediately
preceding sentence, each such Extending Lender or Assuming Lender, as of the
Extension Date, will be substituted for such Declining Lender under this
Agreement and shall be a Lender for all purposes of this Agreement, without any
further acknowledgment by or the consent of the other Lenders, and the
obligations of each such Declining Lender hereunder shall, by the provisions
hereof, be released and discharged.

(d) If all of the Extending and Assuming Lenders (after giving effect to any
assignments and assumptions pursuant to subsection (c) of this Section 2.20)
consent in writing to a requested extension (whether by written consent pursuant
to subsection (a) of this Section 2.20, by execution and delivery of an
Assumption Agreement or otherwise) not later than one Business Day prior to such
Extension Date, the Designated Agent shall so notify the Borrower, and, so long
as no Event of Default, or event that with the giving of notice or passage of
time or both would constitute an Event of Default, shall have occurred and be
continuing as of such Extension Date, or shall occur as a consequence thereof,
the Termination Date then in effect shall be extended for the additional
one-year period or two-year period, as the case may be, as described in
subsection (a) of this Section 2.20, and all references in this Agreement, and
in the Notes, if any, to the “Termination Date” shall, with respect to each
Extending Lender and each Assuming Lender for such Extension Date, refer to the
Termination

 

37



--------------------------------------------------------------------------------

Date as so extended. Promptly following each Extension Date, the Designated
Agent shall notify the Lenders (including, without limitation, each Assuming
Lender) of the extension of the scheduled Termination Date in effect immediately
prior thereto and shall thereupon record in the Register the relevant
information with respect to each such Extending Lender and each such Assuming
Lender.

SECTION 2.21 Defaulting Lenders. (a) Notwithstanding any provision of this
Agreement to the contrary, if one or more Lenders become Defaulting Lenders,
then, upon notice to such effect by the Designated Agent (which notice shall be
given promptly after the Designated Agent becomes aware that any Lender shall
have become a Defaulting Lender, including as a result of being advised thereof
by the Borrower) (such notice being referred to as a “Defaulting Lender
Notice”), the following provisions shall apply for so long as any such Lender is
a Defaulting Lender:

(i) no commitment fee shall accrue or at any time be payable for such period on
the unused amount of the Commitment of any Defaulting Lender pursuant to
Section 2.03(a); and

(ii) the Commitment and outstanding Advances of each Defaulting Lender shall be
disregarded in determining whether the requisite Lenders shall have taken any
action hereunder (including any consent to any waiver, amendment or other
modification pursuant to Section 9.01); provided that any waiver, amendment or
other modification that, disregarding the effect of this clause (ii), requires
the consent of all Lenders or of all Lenders affected thereby and which affects
such Defaulting Lender differently than other Lenders or affected Lenders, as
the case may be, shall require the consent of such Defaulting Lender.

(iii) If any Letter of Credit Liability exists at the time such Lender becomes a
Defaulting Lender then:

(A) all or any part of the Letter of Credit Exposure of such Defaulting Lender
shall be reallocated among the Non-Defaulting Lenders in accordance with their
respective LC Commitment Percentages, but only to the extent that the sum of
(x) the Equivalent in Dollars of such Non-Defaulting Lender’s outstanding
Advances and (y) such Non-Defaulting Lender’s Letter of Credit Exposure, as
increased by its share of such Defaulting Lender’s Letter of Credit Exposure,
would not exceed such Non-Defaulting Lender’s Commitment;

(B) if the reallocations described in clause (A) above cannot, or can only
partially, be effected, the Borrower shall either (1) within one Business Day
following notice by the Designated Agent cash collateralize for the benefit of
the applicable Issuing Banks only the Borrower’s obligations corresponding to
such Defaulting Lender’s Letter of Credit Exposure (after giving effect to any
partial reallocation pursuant to clause (A) above) in a manner reasonably
satisfactory to the

 

38



--------------------------------------------------------------------------------

Designated Agent and each applicable Issuing Bank with one or more outstanding
Letters of Credit for so long as such Letter of Credit Exposure is outstanding
or (2) promptly (x) provide each applicable Issuing Bank a letter of credit or
(y) enter into other arrangements as are reasonably satisfactory to the Borrower
and each applicable Issuing Bank, in either case in order (after giving effect
to any partial reallocation pursuant to clause (A) above) reasonably to mitigate
each applicable Issuing Bank’s remaining risk with respect to the
non-reallocated portion of such Defaulting Lender’s Letter of Credit Exposure;

(C) if the Borrower cash collateralizes any portion of such Defaulting Lender’s
Letter of Credit Exposure pursuant to clause (B) above, the Borrower shall not
be required to pay any fees to such Defaulting Lender pursuant to Section 3.05
with respect to such Defaulting Lender’s Letter of Credit Exposure during the
period such Defaulting Lender’s Letter of Credit Exposure is cash
collateralized;

(D) if the Letter of Credit Exposure of such Defaulting Lender is reallocated
pursuant to clause (A) above, then the fees payable to the Lenders pursuant to
Section 2.03 and Section 3.05 shall be adjusted in accordance with the amounts
of such Letter of Credit Exposure allocated to the Non-Defaulting Lenders; and

(E) if all or any portion of such Defaulting Lender’s Letter of Credit Exposure
is neither reallocated nor cash collateralized pursuant to clause (A) or
(B) above, then, without prejudice to any rights or remedies of the Issuing
Banks or any other Lender hereunder, all letter of credit fees payable under
Section 3.05 with respect to such Defaulting Lender’s Letter of Credit Exposure
shall be payable to the applicable Issuing Banks until and to the extent that
such Letter of Credit Exposure is reallocated and/or cash collateralized.

(iv) so long as such Lender is a Defaulting Lender, no Issuing Bank shall be
required to issue, amend, extend or increase any Letter of Credit, unless it is
satisfied that the Defaulting Lender’s then outstanding Letter of Credit
Exposure will be entirely reallocated to the Non-Defaulting Lenders and/or cash
collateralized by the Borrower by a deposit of cash in Dollars in the LC
Collateral Account or otherwise accommodated for pursuant to clause (iii)(B)(2)
above, and participating interests in any newly issued or increased Letter of
Credit shall be allocated among Non-Defaulting Lenders in a manner consistent
with this Section 2.21 (and such Defaulting Lender shall not participate
therein).

(b) Any amount payable to a Defaulting Lender hereunder (whether on account of
principal, interest, fees or otherwise, and including any amount that would
otherwise be payable to such Defaulting Lender pursuant to Section 2.15 but
excluding Section 2.16) shall, unless the Borrower otherwise agrees in writing
in its sole discretion,

 

39



--------------------------------------------------------------------------------

in lieu of being distributed to such Defaulting Lender, be retained by the
Designated Agent in a segregated account and, subject to any applicable
requirements of law, be applied at such time or times as may be determined by
the Designated Agent (i) first, to the payment of any amounts owing by such
Defaulting Lender to the Designated Agent hereunder, (ii) second, to the funding
of any Advance or any reimbursement obligation in respect of Letters of Credit,
in either case in respect of which such Defaulting Lender has failed to fund its
portion thereof as required by this Agreement, as determined by the Designated
Agent, (iii) third, if so determined by the Designated Agent and the Borrower,
held in such account as cash collateral for future funding obligations of the
Defaulting Lender under this Agreement, (iv) fourth, pro rata, to the payment of
any amounts owing to the Borrower or the Lenders as a result of any judgment of
a court of competent jurisdiction obtained by the Borrower or any Lender against
such Defaulting Lender as a result of such Defaulting Lender’s breach of its
obligations under this Agreement and (v) fifth, to such Defaulting Lender or as
otherwise directed by a court of competent jurisdiction.

(c) In the event that the Designated Agent, the Borrower and each Issuing Bank
agree that a Defaulting Lender has adequately remedied all matters that caused
such Lender to be a Defaulting Lender, then (i) such Lender shall cease to be a
Defaulting Lender for all purposes hereof and (ii) the Letter of Credit
Exposures of the Lenders shall be readjusted to reflect the inclusion of such
Lender’s Commitment and (iii) such Lender shall purchase at par such of the
Advances of the other Lenders as the Designated Agent shall determine may be
necessary in order for the Lenders to hold such Advances ratably in accordance
with their Commitments.

(d) No Commitment of any Lender or Issuing Bank shall be increased or otherwise
affected and, except as otherwise expressly provided in this Section,
performance by the Borrower of its obligations hereunder and under the other
Loan Documents shall not be excused or otherwise modified, as a result of the
operation of this Section. The rights and remedies against a Defaulting Lender
under this Section are in addition to other rights and remedies that the
Borrower, the Designated Agent, any Issuing Bank or any Non-Defaulting Lender
may have against such Defaulting Lender.

ARTICLE III

AMOUNTS AND TERMS OF LETTERS OF

CREDIT AND PARTICIPATIONS THEREIN

SECTION 3.01 Letters of Credit. (a) As of the Effective Date, without further
action on the part of any Person, each Existing Letter of Credit shall be
automatically deemed to be a Letter of Credit issued hereunder for all purposes
of this Agreement, and the original issuing bank of each such Letter of Credit
shall be the Issuing Bank thereof for all purposes hereof.

(b) Each Issuing Bank agrees, on the terms and conditions hereinafter set forth,
to Issue one or more Letters of Credit from time to time during the period from
the date of this Agreement until the third day prior to the scheduled
Termination Date (i)

 

40



--------------------------------------------------------------------------------

for the account of the Borrower or (ii) jointly for the Borrower’s account and
the account of any of its Subsidiaries, each Letter of Credit to be in a minimum
amount of $1,000,000 (or the Equivalent thereof in any Committed Currency
determined on the date of delivery of the applicable Notice of Letter of Credit
Request) and each such Letter of Credit upon its Issuance to expire on or before
three days prior to the scheduled Termination Date (except for Auto-Renewal
Letters of Credit as provided in Section 3.01(d) below); provided, however, that
an Issuing Bank shall not be obligated to, and shall not, Issue any Letter of
Credit if:

(i) after giving effect to the Issuance of such Letter of Credit, the sum of the
then outstanding aggregate amount of all Letter of Credit Liability and the then
outstanding principal amount of all Advances, shall exceed the aggregate amount
of the Commitments then in effect; provided, that, the respective Issuing Bank
may assume that the aggregate amount of the Commitments then in effect shall not
be so exceeded if it has not been so informed by the Designated Agent within two
Business Days after receiving the notice delivered by the Borrower pursuant to
Section 3.03 below;

(ii) after giving effect to the Issuance of such Letter of Credit, the then
outstanding aggregate amount of Letter of Credit Liability in respect of all
Letters of Credit shall exceed $800,000,000; provided, that, the respective
Issuing Bank may assume that such amount shall not be so exceeded if it has not
been so informed by the Designated Agent within two Business Days after
receiving the notice delivered by the Borrower pursuant to Section 3.03 below;

(iii) after giving effect to the Issuance of such Letter of Credit, the then
outstanding aggregate amount of all Letter of Credit Liability in respect of
Letters of Credit Issued by such Issuing Bank shall exceed the Issuing
Commitment of such Issuing Bank; or

(iv) the Borrower is not able to meet any of the applicable conditions set forth
in Article IV, and the Designated Agent or the Majority Lenders shall have
notified the Issuing Banks and the Borrower that no further Letters of Credit
are to be Issued by the Issuing Banks due to such failure, and such notice has
not been withdrawn.

The Borrower agrees that, in connection with each Letter of Credit issued on
behalf of one or more of its subsidiaries, it will be fully responsible for the
reimbursement of disbursements and the payment of interest thereon as provided
in Section 3.03, and for the payment of the fees due under Section 3.05, to the
same extent as if such Letter of Credit were issued on its own behalf (and the
Borrower hereby irrevocably waives any defenses that might otherwise be
available to it as a guarantor of the obligations of any subsidiary on whose
behalf any such Letter of Credit is issued).

(c) Each Issuing Bank shall provide to the Designated Agent in writing, within
two Business Days of the last Business Day of each month, a report with respect
to the outstanding Letters of Credit issued by such Issuing Bank, which report

 

41



--------------------------------------------------------------------------------

shall (i) set forth the undrawn amount and drawn but unreimbursed amount as of
the end of each day during that month of all such Letters of Credit and
(ii) shall calculate the Letter of Credit Liability in respect of such Letters
of Credit on such date (converting any amounts of the Letter of Credit Liability
which are denominated in a Committed Currency to Dollars for purposes of such
calculation). Promptly after receiving such reports, the Designated Agent shall
forward copies thereof to the Borrower.

(d) If the Borrower so requests, an Issuing Bank shall issue a Letter of Credit
that has automatic renewal provisions (an “Auto-Renewal Letter of Credit”);
provided, that any such Auto-Renewal Letter of Credit must permit the respective
Issuing Bank to prevent any such renewal at least once in each twelve-month
period (commencing with its date of Issuance) by giving prior notice to the
beneficiary thereof not later than a day (the “Non-Renewal Notice Date”) in each
such twelve-month period to be agreed upon at the time such Letter of Credit is
issued. Once an Auto-Renewal Letter of Credit has been issued, the Lenders shall
be deemed to have authorized (but may not require) the respective Issuing Bank
to permit the renewal of such Letter of Credit at any time, provided, however,
that, in no event shall an Issuing Bank permit any such renewal if such Issuing
Bank has received notice on or before the day that is five Business Days before
the Non-Renewal Notice Date from the Designated Agent that one or more of the
applicable conditions specified in Section 4.02 is not then satisfied.
Notwithstanding the above, nothing in this Section 3.01(d) shall limit the
ability of the respective Issuing Bank to exercise any of its rights with
respect to any Auto-Renewal Letter of Credit after the termination of this
Agreement.

(e) Each Issuing Bank shall notify the Designated Agent in writing upon the
reduction or termination of any Letter of Credit Issued by it within two
Business Days after any such reduction or termination.

(f) Within the limits of the obligations of the Issuing Banks set forth above
and in Section 3.02, the Borrower may request the Issuing Banks to Issue one or
more Letters of Credit, reimburse the Issuing Banks for payments made thereunder
pursuant to Section 3.04(a) and request the Issuing Banks to Issue one or more
additional Letters of Credit under this Section 3.01.

SECTION 3.02 Issuing the Letters of Credit. Each Letter of Credit shall be
Issued on three Business Days’ (or such shorter period as the Issuing Bank may
agree) notice from the Borrower to the respective Issuing Bank and the
Designated Agent as provided in a Notice of Letter of Credit Request (each such
notice of letter of credit request, a “Notice of Letter of Credit Request”) in
the form of Exhibit A-2 hereto, accompanied by the proposed form of such Letter
of Credit in form and substance satisfactory to such Issuing Bank. On the date
specified by the Borrower in such notice and upon fulfillment of the applicable
conditions set forth in Section 4.02, such Issuing Bank will Issue such Letter
of Credit and shall promptly notify the Designated Agent thereof.

SECTION 3.03 Reimbursement Obligations. (a) The Borrower shall:

 

42



--------------------------------------------------------------------------------

(i) pay to the respective Issuing Bank an amount, in the currency of such Letter
of Credit, equal to, and in reimbursement for, each amount which such Issuing
Bank pays under any Letter of Credit (such amount to be notified to the Borrower
on or before the date of payment by such Issuing Bank) not later than the date
which occurs three Business Days after payment of such amount by such Issuing
Bank under such Letter of Credit; provided, that if the Borrower fails to make
any such reimbursement payment when due, if such payment relates to a Letter of
Credit denominated in a Committed Currency, automatically and with no further
action required, the obligation of the Borrower to reimburse such amount shall
be permanently converted into an obligation to reimburse the Equivalent in
Dollars of such amount; and

(ii) pay to such Issuing Bank interest on any amount paid by such Issuing Bank
under any Letter of Credit from the date on which such Issuing Bank pays such
amount under any Letter of Credit until such amount is reimbursed in full to
such Issuing Bank pursuant to clause (i) above, payable on demand, at a rate per
annum equal to the rate per annum required to be paid on Base Rate Advances;
provided, that, if the Borrower shall not have reimbursed the respective Issuing
Bank within three Business Days of payment by such Issuing Bank as provided in
paragraph (i) above, the Borrower shall thereafter until such amount is
reimbursed in full to such Issuing Bank pay interest, payable on demand, at a
fluctuating rate per annum equal to 2% per annum above the rate per annum
required to be paid on Base Rate Advances immediately prior to the date on which
such Issuing Bank makes such payment under such Letter of Credit.

(b) All amounts to be reimbursed to an Issuing Bank in accordance with
subsection (a) above may, at the Borrower’s option and subject to the
limitations set forth in Section 2.01 (inclusive of minimum borrowing
limitations), be paid from the proceeds of Advances.

(c) All payments in respect of Letters of Credit shall be made free and clear of
all claims, charges, offsets or deductions whatsoever.

SECTION 3.04 Participations Purchased by the Lenders. (a) On the date of
Issuance of each Letter of Credit the respective Issuing Bank shall be deemed
irrevocably and unconditionally to have sold and transferred to each Lender
without recourse or warranty, and each Lender shall be deemed to have
irrevocably and unconditionally purchased and received from such Issuing Bank,
an undivided interest and participation, to the extent of such Lender’s LC
Commitment Percentage in effect from time to time, in such Letter of Credit and
all Letter of Credit Liability relating to such Letter of Credit and all
documents securing, guaranteeing, supporting, or otherwise benefiting the
payment of such Letter of Credit Liability.

(b) In the event that any reimbursement obligation under Section 3.04(a) is not
paid within three Business Days after the due date to the respective Issuing
Bank with respect to any Letter of Credit, such Issuing Bank shall promptly
notify the

 

43



--------------------------------------------------------------------------------

Designated Agent who shall promptly notify the Lenders of the amount of such
reimbursement obligation (on a Dollar Equivalent basis in the case of Letters of
Credit denominated in an Committed Currency) and each Lender shall pay to such
Issuing Bank, in lawful money of the United States and in same day funds, an
amount equal to such Lender’s LC Commitment Percentage then in effect of the
amount of such unpaid reimbursement obligation with such payment to be made on
the date of notification to such Lender, if such notification is made prior to
11:00 A.M. (New York City time) on a Business Day and if such notification is
made after 11:00 A.M. (New York City time) on a Business Day, such payment to be
made on the immediately succeeding Business Day, and in each case with interest
at the Federal Funds Rate for each day after such payment is due until such
amount is paid to such Issuing Bank.

(c) Promptly after the respective Issuing Bank receives a payment (including
interest payments) on account of a reimbursement obligation with respect to any
Letter of Credit, such Issuing Bank shall promptly pay to each Lender which
funded its participation therein, in lawful money of the United States, the
Dollar Equivalent of funds so received, in an amount equal to such Lender’s LC
Commitment Percentage thereof.

(d) Upon the request of any Lender, the Designated Agent shall furnish, or cause
the respective Issuing Bank to furnish, to such Lender copies of any outstanding
Letter of Credit as may be reasonably requested by such Lender.

(e) The obligation of each Lender to make payments under subsection (b) above
shall be unconditional and irrevocable and shall remain in effect after the
occurrence of the Termination Date with respect to any Letter of Credit that was
Issued by the respective Issuing Bank on behalf of the Borrower or any
Subsidiary thereof (or, in the case of an Auto-Renewal Letter of Credit, most
recently renewed) on or before the Termination Date and such payments shall be
made under all circumstances, including, without limitation, any of the
circumstances referred to in Section 3.06 other than in connection with
circumstances involving any willful misconduct or gross negligence of such
Issuing Bank in Issuing a Letter of Credit or in determining whether documents
presented under a Letter of Credit comply with the terms thereof.

(f) If any payment received on account of any reimbursement obligation with
respect to a Letter of Credit and distributed to a Lender as a participant under
Section 3.04(c) is thereafter recovered from the respective Issuing Bank in
connection with any bankruptcy or insolvency proceeding relating to the
Borrower, each Lender which received such distribution shall, upon demand by
such Issuing Bank, repay to such Issuing Bank such Lender’s ratable share of the
amount so recovered together with an amount equal to such Lender’s ratable share
(according to the proportion of (i) the amount of such Lender’s required
repayment to (ii) the total amount so recovered) of any interest or other amount
paid or payable by such Issuing Bank in respect of the total amount so
recovered.

SECTION 3.05 Letter of Credit Fees. (a) The Borrower hereby agrees to pay to the
Designated Agent for the account of each Lender (in accordance with its Letter

 

44



--------------------------------------------------------------------------------

of Credit Exposure), a letter of credit fee on the maximum amount available to
be drawn under each Letter of Credit from time to time (the determination of
such maximum amount to give effect to the actual amount that can be drawn
thereunder during the relevant period for which such letter of credit fee is
calculated and to assume compliance with all conditions for drawing) at a rate
per annum equal to (i) in the case of any portion of such Letter of Credit that
shall not be cash collateralized in accordance with Section 2.10, the Applicable
Margin applicable to Eurocurrency Rate Advances (but determined as of the most
recent CDS Determination Date for Letters of Credit) in effect from time to time
while such Letter of Credit is outstanding and (ii) in the case of any portion
of such Letter of Credit that shall be cash collateralized in accordance with
Section 2.10, a rate equal to the Commitment Fee Percentage in effect from time
to time while such Letter of Credit is outstanding, from the date of Issuance of
each such Letter of Credit until the expiry date of each such Letter of Credit,
payable quarterly in arrears on the fourth Business Day of each January, April,
July and October prior to the expiry date of each such Letter of Credit and on
the expiry date of each such Letter of Credit.

(b) Issuing Bank Fees. The Borrower hereby agrees to pay directly to each
Issuing Bank, for its own account, a fronting fee which shall accrue at a rate
per annum separately agreed upon between the Borrower and the applicable Issuing
Bank on the average daily undrawn amount of the outstanding Letters of Credit
issued by such Issuing Bank during the period from and including the Effective
Date to but excluding the later of the date of termination of the Commitments
and the date on which the last of such Letters of Credit expires, terminates or
is drawn in full. In addition, the Borrower shall pay directly to each Issuing
Bank for its own account such customary issuance, presentation, amendment and
other processing fees as are specifically agreed to in a writing between the
Borrower and such Issuing Bank. Such customary fees and standard costs and
charges are due and payable as separately agreed and are non-refundable.

SECTION 3.06 Indemnification; Nature of the Issuing Banks’ Duties. The
obligations of the Borrower hereunder with respect to Letters of Credit shall be
unconditional and irrevocable, and shall be paid strictly in accordance with the
terms hereof under all circumstances, including, without limitation, any of the
following circumstances:

(i) any lack of validity or enforceability of any Letter of Credit or this
Agreement or any agreement or instrument relating thereto;

(ii) the existence of any claim, setoff, defense or other right which the
Borrower or the applicable Subsidiary may have at any time against the
beneficiary, or any transferee, of any Letter of Credit, or the Issuing Banks,
any Lender, or any other Person;

(iii) any draft, certificate, or other document presented under any Letter of
Credit proving to be forged, fraudulent, invalid or insufficient in any respect
or any statement therein being untrue or inaccurate in any respect;

 

45



--------------------------------------------------------------------------------

(iv) any lack of validity, effectiveness, or sufficiency of any instrument
transferring or assigning or purporting to transfer or assign any Letter of
Credit or the rights or benefits thereunder or proceeds thereof, in whole or in
part;

(v) any exchange, release or non-perfection of any collateral, or any release or
amendment or waiver of or consent to departure from any guarantee, for all or
any of the obligations of the Borrower in respect of the Letters of Credit;

(vi) any change in the time, manner or place of payment of, or in any other
terms of, all or any of the obligations of the Borrower in respect of the
Letters of Credit or any other amendment or waiver of or any consent to
departure from all or any of this Agreement;

(vii) payment by the applicable Issuing Bank under a Letter of Credit against
presentation of a draft or other document that fails to strictly comply with the
terms of such Letter of Credit; or

(viii) any misapplication by the beneficiary of any Letter of Credit of the
proceeds of any drawing under such Letter of Credit;

provided, that, notwithstanding the foregoing, an Issuing Bank shall not be
relieved of any liability it may otherwise have as a result of its gross
negligence or willful misconduct.

SECTION 3.07 Uniform Customs and Practice. The Uniform Customs and Practice for
Documentary Credits, 2007 Revision, International Chamber of Commerce No.600
(the “UCP”) shall in all respects be deemed a part of this Article III as if
incorporated herein and shall apply to the Letters of Credit, except, in the
case of any Letter of Credit, to the extent the Borrower and the applicable
Issuing Bank shall otherwise agree.

SECTION 3.08 Additional Issuing Banks.

(a) The Borrower may at any time, upon at least five Business Days’ prior
written notice to the Designated Agent and the Lenders, designate as an Issuing
Bank any Lender that has agreed in writing to act as an Issuing Bank and the
Issuing Commitment of such Lender. Thereupon any Lender so designated as an
Issuing Bank shall thenceforth issue Letters of Credit on the terms and subject
to the conditions herein, and the Designated Agent shall record all relevant
information with respect to such Lender as such Issuing Bank and its Issuing
Commitment in the Register.

(b) The Borrower may at any time, upon at least 5 Business Days’ prior written
notice to the respective Issuing Bank and the Designated Agent, increase the
Issuing Commitment of an Issuing Bank and, if it shall so elect, at the same
time reduce by an equivalent amount the Issuing Commitment of one or more of the
other Issuing Banks; provided, that such notice is consented to by each Issuing
Bank affected by such increase and decrease and provided, further, that the
Designated Agent shall record each

 

46



--------------------------------------------------------------------------------

such increase and decrease of the Issuing Commitment of the respective Issuing
Bank in the Register.

SECTION 3.09 Dollar Payment Obligation. Notwithstanding any other term or
provision hereof to the contrary, if the Borrower fails to reimburse the
respective Issuing Bank for any payment made by such Issuing Bank under a Letter
of Credit denominated in a Committed Currency by the close of business on the
Business Day when due at the office designated therefor by such Issuing Bank
specified for such reimbursement payment, then the payment made by such Issuing
Bank in such Committed Currency shall be converted into Dollars (the “Dollar
Payment Amount”) by such Issuing Bank as provided for herein, and the Borrower
agrees that it shall be unconditionally obligated to, and shall immediately,
reimburse such Issuing Bank the Dollar Payment Amount at the office designated
therefor by such Issuing Bank.

SECTION 3.10 Survival of Provisions; Cash Collateral. The provisions in this
Article shall survive the Termination Date in respect of all Letters of Credit
outstanding thereafter. To the extent any Letter of Credit will remain
outstanding after the Termination Date, the Borrower shall, on the Termination
Date, deposit into the LC Collateral Account held by the Designated Agent cash
(in the currency of such Letter of Credit) in an amount equal to the undrawn
amount (to the extent not yet collateralized by cash) of such Letter of Credit
as security for the reimbursement of drawings thereunder which shall be used to
reimburse the applicable Issuing Bank promptly upon a drawing under such Letter
of Credit and, to the extent of any funded participation, to repay such funded
participation, if any, with the respective portion thereof to be returned to the
Borrower when such Letter of Credit expires or is returned to the applicable
Issuing Bank, and in connection therewith the Borrower shall execute all
documents as reasonably requested by the Designated Agent.

ARTICLE IV

CONDITIONS OF LENDING

SECTION 4.01 Conditions Precedent to Effectiveness of Section 2.01. Section 2.01
of this Agreement shall become effective on and as of the first date (the
“Effective Date”) on which all of the following conditions precedent have been
satisfied or waived in accordance with Section 9.01:

(a) the Designated Agent (or its counsel) shall have received from each party
hereto either (i) a counterpart of this Agreement signed on behalf of such party
or (ii) written evidence satisfactory to the Designated Agent (which may include
facsimile or other electronic transmission of a signed counterpart of this
Agreement) that such party has signed a counterpart of this Agreement;

(b) the Designated Agent shall have received on or before the Effective Date the
following, each dated as of the Effective Date: (i) certified copies of the
resolutions of the Board of Directors of the Borrower or the Executive Committee
of such Board authorizing the execution and delivery of this Agreement and the
other

 

47



--------------------------------------------------------------------------------

documents related thereto; (ii) a certificate of the Secretary or an Assistant
Secretary of the Borrower certifying the name and true signature of the officer
of the Borrower executing this Agreement on its behalf; and (iii) an opinion or
opinions of counsel for the Borrower (which may be in-house counsel, external
counsel or a combination of the two), to substantially the effect set forth in
Exhibit C hereto;

(c) any consents or approvals of governmental or regulatory authorities, and any
consents or approvals of third parties required under material agreements of the
Borrower, that in either case are necessary in connection with this Agreement or
the consummation of the transactions contemplated hereby shall have been
obtained and shall remain in effect;

(d) there shall have occurred no material adverse change in the business,
financial condition or results of operations of the Borrower and its
Subsidiaries, taken as a whole, since October 2, 2010, except as disclosed in
reports filed by the Borrower and its Subsidiaries, if any, during the period
from October 2, 2010, to the date hereof pursuant to Section 13 of the
Securities Exchange Act of 1934, as amended, copies of which have been furnished
to the Lenders prior to the date hereof;

(e) all of the representations and warranties contained in Section 5.01 shall be
correct in all material respects on and as of the Effective Date, before and
after giving effect to such date (except to the extent that such representations
and warranties relate to an earlier date, in which case such representations and
warranties shall have been correct in all material respects on and as of such
earlier date);

(f) no event shall have occurred and be continuing, or shall result from the
occurrence of the Effective Date, that constitutes an Event of Default or event
that with the giving of notice or passage of time or both would constitute an
Event of Default; and

(g) all advances, interest, fees and other amounts accrued for the accounts of
or owed to the lenders under the Existing Credit Agreement (whether or not due
at the time) shall have been or shall simultaneously be paid in full and the
commitments of the lenders under such agreement shall have been or shall
simultaneously be terminated.

SECTION 4.02 Conditions Precedent to Each Borrowing/Issuance. The obligation of
each Lender to make an Advance on the occasion of each Borrowing (including the
initial Borrowing) and the obligation of each Issuing Bank to Issue each Letter
of Credit (including the initial Letters of Credit) shall be subject to the
further conditions precedent that the Effective Date shall have occurred and on
the date of such Borrowing or Issuance the following statements shall be true
(and each of the giving of the applicable Notice of Borrowing and the acceptance
by the Borrower of the proceeds of such Borrowing and the request for Issuance
by the Borrower shall constitute a representation and warranty by the Borrower
that on the date of such Borrowing or Issuance such statements are true):

 

48



--------------------------------------------------------------------------------

(a) the representations and warranties contained in Section 5.01 (other than
Section 5.01(d)) are true and correct in all material respects on and as of the
date of such Borrowing or Issuance, before and after giving effect to such
Borrowing or Issuance and to the application of the proceeds therefrom, as
though made on and as of such date (except to the extent that such
representations and warranties relate to an earlier date, in which case such
representations and warranties shall have been correct in all material respects
on and as of such earlier date); and

(b) no event has occurred and is continuing, or would result from such Borrowing
or Issuance or from the application of the proceeds therefrom, which constitutes
an Event of Default or would constitute an Event of Default but for the
requirement that notice be given or time elapse or both.

SECTION 4.03 Determinations Under Section 4.01. For purposes of determining
compliance with the conditions specified in Section 4.01, each Lender shall be
deemed to have consented to, approved or accepted or to be satisfied with each
document or other matter required thereunder to be consented to or approved by
or acceptable or satisfactory to the Lenders unless the Designated Agent shall
have received notice from such Lender prior to the date that the Borrower, by
notice to the Lenders, designates as the proposed Effective Date, specifying its
objection thereto. The Designated Agent shall promptly notify the Lenders and
the Borrower of the occurrence of the Effective Date.

ARTICLE V

REPRESENTATIONS AND WARRANTIES

SECTION 5.01 Representations and Warranties of the Borrower. The Borrower
represents and warrants as of the Effective Date and from time to time
thereafter as required under this Agreement as follows:

(a) The Borrower is a corporation duly organized, validly existing and in good
standing under the laws of the State of Delaware. The Borrower, Disney and ABC
are duly qualified and in good standing as foreign corporations authorized to do
business in each jurisdiction (other than the respective jurisdictions of their
incorporation) in which the nature of their respective activities or the
character of the properties they own or lease make such qualification necessary
and in which the failure so to qualify would have a material adverse effect on
the financial condition or operations of the Borrower and its Subsidiaries,
taken as a whole.

(b) The execution, delivery and performance by the Borrower of this Agreement
and each of the Notes, if any, delivered hereunder are within the Borrower’s
corporate powers, have been duly authorized by all necessary corporate action
and do not contravene (i) the Borrower’s charter or by-laws or (ii) any law,
rule, regulation, order, writ, judgment, injunction, decree, determination or
award or any material contractual restriction binding on or affecting the
Borrower, Disney or ABC; no authorization or approval or other action by, and no
notice to or filing with, any governmental authority or

 

49



--------------------------------------------------------------------------------

regulatory body is required for the due execution, delivery and performance by
the Borrower of this Agreement or the Notes, if any; and this Agreement is and
each of the Notes, when delivered hereunder, will be the legal, valid and
binding obligation of the Borrower, enforceable against the Borrower in
accordance with their respective terms, subject to applicable bankruptcy,
reorganization, insolvency, moratorium or similar laws affecting creditors’
rights generally and general principles of equity.

(c) The Borrower’s most recent annual report on Form 10-K containing the
consolidated balance sheet of the Borrower and its Subsidiaries, and the related
consolidated statements of income and of cash flows of the Borrower and its
Subsidiaries, copies of which have been furnished to each Lender pursuant to
Section 6.01(e)(ii) or as otherwise furnished to the Lenders (including by
posting on the website of the SEC at http://www.sec.gov), fairly present the
consolidated financial condition of the Borrower and its Subsidiaries as at the
date of such balance sheet and the consolidated results of operations of the
Borrower and its Subsidiaries for the fiscal year ended on such date, all in
accordance with generally accepted accounting principles consistently applied.

(d) There is no pending or, to the Borrower’s knowledge, threatened claim,
action or proceeding affecting the Borrower or any of its Subsidiaries which
could reasonably be expected to have a material adverse effect on the financial
condition or operations of the Borrower and its Subsidiaries, taken as a whole,
or which could reasonably be expected to affect the legality, validity or
enforceability of this Agreement; and to the Borrower’s knowledge, the Borrower
and each of its Subsidiaries have complied, and are in compliance, with all
applicable laws, rules, regulations, permits, orders, consent decrees and
judgments, except for any such matters which have not had, and would not
reasonably be expected to have, a material adverse effect on the financial
condition or operations of the Borrower and its Subsidiaries, taken as a whole.

(e) The Borrower and the ERISA Affiliates have not incurred and are not
reasonably expected to incur any material liability in connection with their
Single Employer Plans or Multiple Employer Plans, other than ordinary
liabilities for benefits; neither the Borrower nor any ERISA Affiliate has
incurred or is reasonably expected to incur any material withdrawal liability
(as defined in Part I of Subtitle E of Title IV of ERISA) to any Multiemployer
Plan; and no Multiemployer Plan of the Borrower or any ERISA Affiliate is
reasonably expected to be in reorganization or to be terminated, within the
meaning of Title IV of ERISA.

SECTION 5.02 Additional Representations and Warranties of the Borrower as of
Each Increase Date and Each Extension Date. The Borrower represents and warrants
on each Increase Date and each Extension Date (and at no other time) that, as of
each such date, the following statements shall be true:

(a) there has been no material adverse change in the business, financial
condition or results of operations of the Borrower and its Subsidiaries, taken
as a whole, since the date of the audited financial statements of the Borrower
and its Subsidiaries most recently delivered to the Lenders pursuant to
Section 6.01(e)(ii) prior

 

50



--------------------------------------------------------------------------------

to the applicable Increase Date or Extension Date, as the case may be (except as
disclosed in periodic or other reports filed by the Borrower and its
Subsidiaries pursuant to Section 13 of the Securities Exchange Act of 1934, as
amended, during the period from the date of the most recently delivered audited
financial statements of the Borrower and its Subsidiaries pursuant to
Section 6.01(e)(ii) to the date of the request for an increase in the aggregate
Commitments related to such Increase Date or for an extension of the Termination
Date then in effect related to such Extension Date, as the case may be); and

(b) the representations and warranties contained in Section 5.01 are correct in
all material respects on and as of such date, as though made on and as of such
date (except to the extent that such representations and warranties relate to an
earlier date, in which case such representations and warranties shall have been
true and correct in all material respects on and as of such earlier date).

ARTICLE VI

COVENANTS OF THE BORROWER

SECTION 6.01 Affirmative Covenants. So long as any Advance shall remain unpaid
or any Lender shall have any Commitment hereunder, the Borrower will, unless the
Majority Lenders shall otherwise consent in writing:

(a) Compliance with Laws, etc. Comply, and cause each of its Subsidiaries to
comply, in all material respects with all applicable laws, rules, regulations,
permits, orders, consent decrees and judgments binding on the Borrower and its
Subsidiaries, including ERISA and the Patriot Act, the failure with which to
comply would have a material adverse effect on the financial condition or
operations of the Borrower and its Subsidiaries, taken as a whole.

(b) Payment of Taxes, etc. Pay and discharge, and cause each of its Subsidiaries
to pay and discharge, before the same shall become delinquent, if the failure to
pay and discharge would have a material adverse effect on the financial
condition or operations of the Borrower and its Subsidiaries, taken as a whole,
(i) all taxes, assessments and governmental charges or levies imposed upon it or
upon its property and (ii) all lawful claims which, if unpaid, would by law
become a Lien upon its property; provided, however, that neither the Borrower
nor any of its Subsidiaries shall be required to pay or discharge any such tax,
assessment, charge, levy or claim which is being contested in good faith and by
proper proceedings and as to which appropriate reserves are being maintained in
accordance with GAAP.

(c) Preservation of Corporate Existence, etc. Subject to Section 6.02(a),
preserve and maintain, and cause each of Disney and ABC to preserve and
maintain, its corporate existence, rights (charter and statutory) and
franchises; provided, however, that none of the Borrower, Disney or ABC shall be
required to preserve any right or franchise if the loss thereof would not have a
material adverse effect on the business, financial condition or operations of
the Borrower and its Subsidiaries, taken as a whole; and provided further,
however, that neither Disney nor ABC shall be

 

51



--------------------------------------------------------------------------------

required to preserve its corporate existence if the loss thereof would not have
a material adverse effect on the business, financial condition or operations of
the Borrower and its Subsidiaries, taken as a whole.

(d) Maintenance of Interest Coverage Ratio. Maintain as of the last day of each
fiscal quarter of the Borrower, commencing with the first fiscal quarter of the
Borrower following the Effective Date, the ratio of (i) Consolidated EBITDA for
the Measurement Period ending on such day to (ii) Consolidated Interest Expense
for the Measurement Period ending on such day of not less than 3.00 to 1.00.

(e) Reporting Requirements. Furnish to the Designated Agent, on behalf of the
Lenders and the Issuing Banks:

(i) as soon as available and in any event within 50 days after the end of each
of the first three quarters of each fiscal year of the Borrower, a copy of the
Borrower’s quarterly report to shareholders on Form 10-Q as filed with the
Securities and Exchange Commission (the “SEC”), in each case containing a
consolidated balance sheet of the Borrower and its Subsidiaries as of the end of
such quarter and consolidated statements of income and of cash flows of the
Borrower and its Subsidiaries for the period commencing at the end of the
previous fiscal year and ending with the end of such quarter, and a certificate
of any of the Borrower’s Chairman of the Board of Directors, President, Chief
Financial Officer, Treasurer, Assistant Treasurer or Controller (A) stating that
no Event of Default, or event that with the giving of notice or passage of time
or both would constitute an Event of Default, has occurred and is continuing and
(B) containing a schedule which shall set forth the computations used by the
Borrower in determining compliance with the covenant contained in
Section 6.01(d); provided that the quarterly report on Form 10-Q required to be
delivered pursuant to this paragraph shall be deemed to be delivered if such
report shall have been posted and shall be available on the website of the SEC
at http://www.sec.gov;

(ii) as soon as available and in any event within 100 days after the end of each
fiscal year of the Borrower, a copy of the Borrower’s annual report to
shareholders on Form 10-K as filed with the SEC, containing consolidated
financial statements of the Borrower and its Subsidiaries for such year and a
certificate of any of the Borrower’s Chairman of the Board of Directors,
President, Chief Financial Officer, Treasurer, Assistant Treasurer or Controller
(A) stating that no Event of Default, or event that with the giving of notice or
passage of time or both would constitute an Event of Default, has occurred and
is continuing and (B) containing a schedule which sets forth the computations
used by the Borrower in determining compliance with the covenant contained in
Section 6.01(d); provided that the annual report on Form 10-K required to be
delivered pursuant to this paragraph shall be deemed to be delivered if such
report shall have been posted and shall be available on the website of the SEC
at http://www.sec.gov;

 

52



--------------------------------------------------------------------------------

(iii) promptly after a Responsible Officer of the Borrower obtains actual
knowledge of the occurrence of an Event of Default, and each event that with the
giving of notice or passage of time or both would constitute an Event of
Default, a statement of any Responsible Officer setting forth details of such
Event of Default or event continuing on the date of such statement, and the
action which the Borrower has taken and proposes to take with respect thereto;

(iv) promptly after a Responsible Officer of the Borrower obtains actual
knowledge thereof, notice of any actions, suits and proceedings before any court
or governmental department, commission, board, bureau, agency or
instrumentality, domestic or foreign, affecting the Borrower or any of its
Subsidiaries of the type described in Section 5.01(d);

(v) promptly after a Responsible Officer of the Borrower obtains actual
knowledge thereof, written notice of any pending or threatened Environmental
Claim against the Borrower or any of its Subsidiaries or any of their respective
properties which could reasonably be expected to materially and adversely affect
the financial condition or operations of the Borrower and its Subsidiaries,
taken as a whole;

(vi) promptly after a Responsible Officer of the Borrower obtains actual
knowledge of the occurrence of any ERISA Event which could reasonably be
expected to materially and adversely affect the financial condition or
operations of the Borrower and its Subsidiaries, taken as a whole, a statement
of any of the Borrower’s Chairman of the Board of Directors, President, Chief
Financial Officer, Treasurer, Assistant Treasurer or Controller describing such
ERISA Event and the action, if any, which the Borrower has taken and proposes to
take with respect thereto;

(vii) promptly after a Responsible Officer of the Borrower obtains actual
knowledge of receipt thereof by the Borrower or any ERISA Affiliate from the
sponsor of a Multiemployer Plan, a copy of each notice received by the Borrower
or any ERISA Affiliate concerning (A) the imposition of withdrawal liability (as
defined in Part I of Subtitle E of Title IV of ERISA) by a Multiemployer Plan,
which withdrawal liability could reasonably be expected to materially and
adversely affect the financial condition or operations of the Borrower and its
Subsidiaries, taken as a whole, (B) the reorganization or termination, within
the meaning of Title IV of ERISA, of any Multiemployer Plan, which
reorganization or termination could reasonably be expected to materially and
adversely affect the financial condition or operations of the Borrower and its
Subsidiaries, taken as a whole, or (C) the amount of liability incurred, or
which may be incurred, by the Borrower or any ERISA Affiliate in connection with
any event described in subclause (vii)(A) or (vii)(B) above; and

(viii) such other material information reasonably related to any Lender’s credit
analysis of the Borrower or any of its Subsidiaries as any Lender through the
Designated Agent may from time to time reasonably request.

 

53



--------------------------------------------------------------------------------

SECTION 6.02 Negative Covenants. So long as any Advance shall remain unpaid or
any Lender shall have any Commitment hereunder, the Borrower will not, without
the written consent of the Majority Lenders:

(a) Mergers, etc. Merge or consolidate with or into, or convey, transfer, lease
or otherwise dispose of (whether in one transaction or in a series of
transactions) all or substantially all of the assets of the Borrower and its
Subsidiaries, taken as a whole (whether now owned or hereafter acquired), to,
any Person, or permit any of its Subsidiaries to do so, unless (i) immediately
after giving effect to such proposed transaction, no Event of Default or event
which, with the giving of notice or lapse of time, or both, would constitute an
Event of Default would exist and (ii) in the case of any such merger to which
the Borrower is a party, the Borrower is the surviving corporation.

ARTICLE VII

EVENTS OF DEFAULT

SECTION 7.01 Events of Default. If any of the following events (“Events of
Default”) shall occur and be continuing:

(a) The Borrower shall fail to pay any principal of any Advance or any
reimbursement obligation under any Letter of Credit when the same becomes due
and payable; or the Borrower shall fail to pay any interest on any Advance, or
any reimbursement obligation under any Letter of Credit or any fee or other
amount payable under this Agreement, in each case within three Business Days
after such interest, fee or other amount becomes due and payable; or

(b) Any representation or warranty made by the Borrower herein or by the
Borrower (or any of its officers) delivered in writing and identified as
delivered in connection with this Agreement shall prove to have been incorrect
in any material respect when made; or

(c) The Borrower shall fail to perform or observe any covenant contained in
Section 6.01(d), Section 6.01(e)(iii) or Section 6.02; or

(d) The Borrower shall fail to perform or observe any other term, covenant or
agreement contained in this Agreement on its part to be performed or observed if
the failure to perform or observe such other term, covenant or agreement shall
remain unremedied for 30 days after written notice thereof shall have been given
to the Borrower by the Designated Agent or the Majority Lenders; or

(e) The Borrower or any of its Subsidiaries shall fail to pay any principal of
or premium or interest on any Debt of the Borrower or such Subsidiary which is
outstanding in a principal amount of at least $250,000,000 in the aggregate (but
excluding Debt arising hereunder) when the same becomes due and payable (whether
by scheduled maturity, required prepayment, acceleration, demand or otherwise),
and such failure (i) shall continue after the applicable grace period, if any,
specified in the

 

54



--------------------------------------------------------------------------------

agreement or instrument relating to such Debt and (ii) shall not have been cured
or waived; or any other event shall occur or condition shall exist under any
agreement or instrument relating to any such Debt and shall continue after the
applicable grace period, if any, specified in such agreement or instrument, if
the effect of such event or condition is to accelerate, or to permit the
acceleration of, the maturity of such Debt; or any such Debt shall be declared
to be due and payable, or required to be prepaid (other than by a regularly
scheduled required prepayment), redeemed, purchased or defeased, or an offer to
prepay, redeem, purchase or defease such Debt shall be required to be made, in
each case prior to the stated maturity thereof; or

(f) The Borrower or any Material Subsidiary shall generally not pay its Debts as
such Debts become due, or shall admit in writing its inability to pay its Debts
generally, or shall make a general assignment for the benefit of creditors; or
any proceeding shall be instituted by or against the Borrower or any Material
Subsidiary seeking to adjudicate it bankrupt or insolvent, or seeking
liquidation, winding up, reorganization, arrangement, adjustment, protection,
relief or composition of it or its debts under any law relating to bankruptcy,
insolvency or reorganization or relief of debtors, or seeking the entry of an
order for relief or the appointment of a receiver, trustee, custodian or other
similar official for it or for substantially all of its property and, in the
case of any such proceeding instituted against it (but not instituted by it),
either such proceeding shall remain undismissed or unstayed for a period of 60
days or any of the actions sought in such proceeding (including, without
limitation, the entry of an order for relief against, or the appointment of a
receiver, trustee, custodian or other similar official for, it or for any
substantial part of its property) shall occur; or the Borrower or any Material
Subsidiary shall take any corporate action to authorize any of the actions set
forth above in this subsection (f); or

(g) Any money judgment, writ or warrant of attachment or similar process against
the Borrower, any Material Subsidiary or any of their respective assets
involving in any case an amount in excess of $100,000,000 (exclusive of any
amount covered by a nationally recognized financially sound insurer that has
received notice of the claim to which such money judgment, writ or warrant of
attachment or similar process relates and has not denied coverage or otherwise
denied liability in respect thereof) is entered and shall remain undischarged,
unvacated, unbonded or unstayed for a period of 30 days or, in any case, within
five days of any pending sale or disposition of any asset pursuant to any such
process;

then, and in any such event, the Designated Agent shall at the request, or may
with the consent, of the Majority Lenders, by notice to the Borrower,
(A) declare the obligation of each Lender to make Advances to be terminated,
whereupon the same shall forthwith terminate, (B) declare the Advances, all
interest thereon and all other amounts payable under this Agreement to be
forthwith due and payable, without presentment, demand, protest or further
notice of any kind, all of which are hereby expressly waived by the Borrower,
(C) declare the obligation of the Issuing Banks to issue further Letters of
Credit to be terminated, whereupon the same shall forthwith terminate, and/or
(D) demand from time to time that the Borrower pay to the Designated Agent for
the benefit of the Issuing Banks, an amount in immediately available funds (in
Dollars) equal

 

55



--------------------------------------------------------------------------------

to the then outstanding Letter of Credit Liability which shall be held by the
Designated Agent as cash collateral in the LC Collateral Account under the
exclusive control and dominion of the Designated Agent and applied to the
reduction of such Letter of Credit Liability as drawings are made on outstanding
Letters of Credit; provided, however, that in the event of an actual or deemed
entry of an order for relief with respect to the Borrower under the Federal
Bankruptcy Code, (A) the obligation of each Lender to make Advances shall
automatically be terminated, (B) the Advances, all such interest and all such
amounts shall automatically become and be due and payable, without presentment,
demand, protest or notice of any kind, all of which are hereby expressly waived
by the Borrower, (C) all obligations of the Issuing Banks to issue further
Letters of Credit shall be terminated, and/or (D) the Borrower shall pay to the
Designated Agent for the benefit of the Issuing Banks, an amount in immediately
available funds (in the respective currencies of the outstanding Letters of
Credit) equal to the then outstanding Letter of Credit Liability which shall be
held by the Designated Agent as cash collateral in the LC Collateral Account
under the exclusive control and dominion of the Designated Agent and applied to
the reduction of such Letter of Credit Liability as drawings are made on
outstanding Letters of Credit. Promptly upon the expiration or cancellation of
any Letter of Credit with respect to which cash collateral is on deposit in the
LC Collateral Account pursuant to this provision or otherwise, the Designated
Agent shall (i) return all cash collateral related to such Letter of Credit to
the Borrower by depositing such amounts in the account identified by the
Borrower at such time and (ii) thereafter, upon the expiration or cancellation
of the final Letter of Credit with respect to which cash collateral is on
deposit in the LC Collateral Account, close the LC Collateral Account.

ARTICLE VIII

THE DESIGNATED AGENT

SECTION 8.01 Authorization and Action. (a) Each Lender and each Issuing Bank
hereby appoints and authorizes the Designated Agent to take such action as agent
on its behalf and to exercise such powers under this Agreement as are delegated
to the Designated Agent by the terms hereof, together with such powers as are
reasonably incidental thereto. As to any matters not expressly provided for by
this Agreement (including, without limitation, enforcement of this Agreement or
collection of the Advances), the Designated Agent shall not be required to
exercise any discretion or take any action, but shall be required to act or to
refrain from acting (and shall be fully protected in so acting or refraining
from acting) upon the instructions of the Majority Lenders, and such
instructions shall be binding upon all Lenders and all holders of Notes;
provided, however, that the Designated Agent shall not be required to take any
action which exposes the Designated Agent to personal liability or which is
contrary to this Agreement or applicable law. The Designated Agent agrees to
give to each Lender prompt notice of each notice given to it by the Borrower
pursuant to the terms of this Agreement.

(b) Each Issuing Bank shall act on behalf of the Lenders with respect to any
Letters of Credit Issued by it and the documents associated therewith and such
Issuing Bank shall have all of the benefits and immunities (i) provided to the
Designated

 

56



--------------------------------------------------------------------------------

Agent in this Article VIII with respect to any acts taken or omissions suffered
by such Issuing Bank in connection with Letters of Credit Issued by it or
proposed to be Issued by it as fully as if the term “Designated Agent,” as used
in this Article VIII, included such Issuing Bank with respect to such acts or
omissions, and (ii) as additionally provided in this Agreement with respect to
such Issuing Bank.

(c) The Syndication Agent, the Co-Documentation Agents and the Arrangers named
on the cover of this Agreement shall have no duties under this Agreement other
than those afforded to them in their capacities as Lenders, and each Lender and
each Issuing Bank hereby acknowledges that the Syndication Agent, the
Co-Documentation Agents and the Arrangers have no liability under this Agreement
other than those assumed by them in their capacities as Lenders.

SECTION 8.02 Designated Agent’s Reliance, etc. Neither the Designated Agent nor
any of its directors, officers, agents or employees shall be liable to any
Lender for any action taken or omitted to be taken by it or them under or in
connection with this Agreement, except for its or their own gross negligence or
willful misconduct. Without limitation of the generality of the foregoing, the
Designated Agent: (i) may treat the Lender which made any Advance (or purchased
or funded a participation with respect to a Letter of Credit) as the holder of
the Debt resulting therefrom until the Designated Agent receives and accepts an
Assumption Agreement entered into by an Assuming Lender as provided in
Section 2.19 or 2.20, as the case may be, or an Assignment and Acceptance
entered into by such Lender, as assignor, and an Eligible Assignee, as assignee,
as provided in Section 9.07; (ii) may consult with legal counsel (including
counsel for the Borrower), independent public accountants and other experts
selected by it and shall not be liable for any action taken or omitted to be
taken in good faith by it in accordance with the advice of such counsel,
accountants or experts; (iii) makes no warranty or representation to any Lender
and shall not be responsible to any Lender for any statements, warranties or
representations (whether written or oral) made in or in connection with this
Agreement; (iv) shall not have any duty to ascertain or to inquire as to the
performance or observance of any of the terms, covenants or conditions of this
Agreement on the part of the Borrower or to inspect the property (including the
books and records) of the Borrower; (v) shall not be responsible to any Lender
for the due execution, legality, validity, enforceability, genuineness,
sufficiency or value of this Agreement or any instrument or document furnished
pursuant hereto; and (vi) shall incur no liability under or in respect of this
Agreement by acting upon any notice, consent, certificate or other instrument or
writing (which may be received by telecopier) believed by it to be genuine and
signed or sent by the proper party or parties.

SECTION 8.03 The Designated Agent and its Affiliates. With respect to its
Commitment and the Advances made by it and any Note or Notes issued to it, the
Designated Agent shall have the same rights and powers under this Agreement as
any other Lender and may exercise the same as though it were not the Designated
Agent; and the term “Lender” or “Lenders” shall, unless otherwise expressly
indicated, include the Designated Agent in its individual capacity. The
Designated Agent and its respective Affiliates may accept deposits from, lend
money to, act as trustee under indentures of, accept investment banking
engagements from and generally engage in any kind of

 

57



--------------------------------------------------------------------------------

business with the Borrower, any of its Subsidiaries and any Person who may do
business with or own securities of the Borrower or any such Subsidiary, all as
if the Designated Agent were not the Designated Agent and without any duty to
account therefor to the Lenders.

SECTION 8.04 Lender Credit Decision. Each Lender acknowledges that it has,
independently and without reliance upon the Designated Agent, any Issuing Bank
or any other Lender and based on the financial statements referred to in
Section 5.01(c) and such other documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Agreement. Each Lender also acknowledges that it will, independently and without
reliance upon the Designated Agent, any Issuing Bank or any other Lender and
based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking action
under this Agreement.

SECTION 8.05 Indemnification. (a) The Lenders agree to indemnify the Designated
Agent (to the extent not reimbursed by the Borrower but without affecting the
Borrower’s obligations with respect thereto), ratably according to the
respective principal amounts of Advances then owing to each of them (or, if no
Advances are at the time outstanding or if any Advances are then owing to
Persons which are not Lenders, ratably according to the respective amounts of
their Commitments), from and against any and all liabilities, obligations,
losses, damages, penalties, actions, judgments, suits, costs, expenses or
disbursements of any kind or nature whatsoever which may be imposed on, incurred
by or asserted against the Designated Agent in any way relating to or arising
out of this Agreement or any action taken or omitted by the Designated Agent
under this Agreement; provided that no Lender shall be liable for any portion of
such liabilities, obligations, losses, damages, penalties, actions, judgments,
suits, costs, expenses or disbursements resulting from the Designated Agent’s
gross negligence or willful misconduct. Without limitation of the foregoing,
each Lender agrees to reimburse the Designated Agent promptly upon demand for
its ratable share of any out-of-pocket expenses (including reasonable counsel
fees) incurred by the Designated Agent in connection with the preparation,
execution, delivery, administration, modification, amendment or enforcement
(whether through negotiations, legal or bankruptcy proceedings or otherwise) of,
or legal advice in respect of rights or responsibilities under, this Agreement,
to the extent that the Designated Agent is not reimbursed for such expenses by
the Borrower.

(b) Issuing Bank. The Lenders agree to indemnify each Issuing Bank (to the
extent not reimbursed by the Borrower), ratably according to their respective LC
Commitment Percentages, from and against any and all liabilities, obligations,
losses, damages, penalties, actions, judgments, suits, costs, expenses or
disbursements of any kind or nature whatsoever which may be imposed on, incurred
by, or asserted against such Issuing Bank in any way relating to or arising out
of this Agreement and the Letters of Credit issued by it or any action taken or
omitted by such Issuing Bank under this Agreement or the Letters of Credit
Issued by it; provided, that, no Lender shall be liable for any portion of such
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements resulting from such Issuing Bank’s

 

58



--------------------------------------------------------------------------------

gross negligence or willful misconduct. Without limitation of the foregoing,
each Lender agrees to reimburse such Issuing Bank promptly upon demand for its
ratable share of any out-of-pocket expenses (including reasonable counsel fees)
incurred by such Issuing Bank in connection with the preparation, execution,
administration, modification, amendment or enforcement (whether through
negotiations, legal proceedings or otherwise) of, or legal advice in respect of
rights or responsibilities under, this Agreement or the Letters of Credit Issued
by it, to the extent that the Issuing Bank is not reimbursed for such expenses
by the Borrower. In the case of any investigation, litigation or proceeding
giving rise to any such liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, costs expenses or disbursements, this Section 8.05(b)
applies whether any such investigation, litigation or proceeding is brought by
the Designated Agent, any Issuing Bank any Lender or a third party.

SECTION 8.06 Successor Designated Agent. The Designated Agent may resign at any
time by giving written notice thereof to the Lenders and the Borrower and such
resignation shall be effective upon the appointment of a successor Designated
Agent as provided herein. Upon any such resignation, the Majority Lenders shall
have the right (with the consent of the Borrower unless an Event of Default has
occurred and is continuing) to appoint a successor Designated Agent. If no
successor Designated Agent shall have been so appointed by the Majority Lenders,
and shall have accepted such appointment, within 30 days after the retiring
Designated Agent’s giving of notice of resignation, then the retiring Designated
Agent may, on behalf of the Lenders, appoint a successor Designated Agent. Any
successor Designated Agent appointed hereunder shall be a commercial bank
organized or licensed under the laws of the United States or of any State
thereof, or an Affiliate of any such commercial bank, having a combined capital
and surplus of at least $500,000,000. Upon the acceptance of any appointment as
Designated Agent hereunder by a successor Designated Agent, such successor
Designated Agent shall thereupon succeed to and become vested with all the
rights, powers, discretion, privileges and duties of the retiring Designated
Agent, and the retiring Designated Agent shall be discharged from its duties and
obligations under this Agreement. After any retiring Designated Agent’s
resignation hereunder as Designated Agent, the provisions of this Article VIII
shall inure to its benefit as to any actions taken or omitted to be taken by it
while it was Designated Agent under this Agreement.

ARTICLE IX

MISCELLANEOUS

SECTION 9.01 Amendments, etc. (a) No amendment or waiver of any provision of
this Agreement, or consent to any departure by the Borrower therefrom, shall in
any event be effective unless the same shall be in writing and signed by the
Majority Lenders and the Borrower, and then such waiver or consent shall be
effective only in the specific instance and for the specific purpose for which
given; provided, however, that no amendment, waiver or consent shall: (a) waive
any of the conditions specified in Section 4.01 or 4.02 without the written
consent of each Lender, (b) increase the Commitments of the Lenders (other than
as provided in Section 2.19) or subject the Lenders to any additional
obligations without the written consent of each affected

 

59



--------------------------------------------------------------------------------

Lender, (c) reduce the principal of, or interest on, the Advances or any
reimbursement obligation in respect of any Letters of Credit or the fees payable
hereunder without the written consent of each affected Lender, (d) postpone any
date fixed for any payment of principal of, or interest on, the Advances (other
than as provided in Section 2.20), any reimbursement obligation in respect of
any Letters of Credit or any fee without the written consent of each affected
Lender, (e) change the percentage of the Commitments or of the aggregate unpaid
principal amount of Advances or Letter of Credit Liability, or the number of
Lenders which shall be required for the Lenders or any of them to take any
action hereunder without the written consent of each Lender or (f) amend this
Section 9.01 or Section 2.21(a)(ii) without the written consent of each Lender
(it being understood that, for purposes of this proviso, “Lender” shall not
include the Borrower or any of its Affiliates, if a Lender, at the time of any
such amendment, waiver or consent); provided further that no amendment, waiver
or consent shall, unless in writing and signed by the Designated Agent or each
Issuing Bank, as the case may be, in addition to the Lenders required above to
take such action, affect the rights or duties of the Designated Agent or such
Issuing Bank, respectively, under this Agreement or any Note.

SECTION 9.02 Notices, etc. (a) All notices and other communications provided for
hereunder shall, except as otherwise expressly provided for herein, be in
writing (including telecopier communication) and mailed, telecopied or
delivered, if to the Borrower, at its address at:

The Walt Disney Company

500 South Buena Vista Street

Burbank, California 91521

Attention: Treasurer

Telecopier Number: (818) 563-1682;

with a copy to:

The Walt Disney Company

500 South Buena Vista Street

Burbank, California 91521-0523

Attention: Treasury Operations

Telecopier Number: (818) 843-7921

Email: corp.cash.management.group@disney.com;

with a copy to:

The Walt Disney Company

500 South Buena Vista Street

Burbank, California 91521

Attention: Vice President – Counsel, Corporate Legal Department

Telecopier Number: (818) 560-2092;

if to any Issuing Bank, at its respective address at:

 

60



--------------------------------------------------------------------------------

JPMorgan Chase Bank, N.A.

420 West Van Buren Street, Floor 02

Chicago, IL, 60606-3534

Attention: Floro Alcantara

                  Phone Number: 312-954-1910

                  Telecopy Number: 312-954-0203

                  Email: floro.o.alcantara@jpmchase.com

                  Sharon King

                  Phone Number: 312-954-1901

                  Telecopy Number: 312-954-3621

                  Email: sharon.k.king@jpmchase.com

                  Annette Bond

                  Phone Number: 312-954-7078

                  Telecopy Number: 312-954-3240

                  Email: annette.m.bond@jpmchase.com

or

BNP Paribas

787 Seventh Avenue

New York, NY 10019

Attention: Maria Mulic

Telecopier Number: (212) 471-6368;

if to any Lender, at its Domestic Lending Office specified on Schedule 1.01
hereto, in the Assumption Agreement or in the Assignment and Acceptance pursuant
to which it became a Lender, as the case may be; and if to the Designated Agent,
at its address at:

JPMorgan Chase Bank, N.A.

Investment Bank Loan Operations

1111 Fannin Street, 10th Floor

Houston, Texas 77002

Attention: Maryann Bui

Phone Number: (713) 750-7932

Telecopy Number: (713) 750-2878

Email: maryann.t.bui@jpmchase.com;

JPMorgan Europe Limited

125 London Wall

London EC2Y 5AJ

United Kingdom

Attention: Ching Loh

Phone Number: +44 (0)207 777 2434

Telecopy Number: +44 (0) 207 777 2360

 

61



--------------------------------------------------------------------------------

Email: ching.loh@jpmorgan.com;

with a copy to:

JPMorgan Chase Bank, N.A.

383 Madison Avenue, Floor 24

New York, NY 10179

Attention: Goh Siew Tan

Phone Number: 212-622-4575

Telecopy Number: 212-270-5127

Email: gohsiew.tan@jpmorgan.com;

or, as to each party, at such other address as shall be designated by such party
in a written notice to the other parties; provided that materials required to be
delivered pursuant to Section 6.01(e)(i) or (ii) shall be delivered to the
Designated Agent as specified in Section 9.02(b) or as otherwise specified to
the Borrower by the Designated Agent; and provided further that such materials
shall be deemed delivered to the Designated Agent to the extent posted and
available on the website of the SEC at www.sec.gov. All such notices and
communications shall, when mailed, telecopied or e-mailed, be effective when
deposited in the mails, telecopied or confirmed by e-mail, respectively, except
that notices and communications to the Designated Agent pursuant to Article II
or VIII and to an Issuing Bank pursuant to Article III or VIII shall not be
effective until received by the Designated Agent or such Issuing Bank, as the
case may be. Delivery by telecopier of an executed counterpart of any amendment
or waiver of any provision of this Agreement or the Notes or of any Exhibit
hereto to be executed and delivered hereunder shall be effective as delivery of
an original executed counterpart thereof.

(b) The Borrower agrees that the Designated Agent may make materials required to
be delivered pursuant to Section 6.01(e)(i) and (ii), as well as any other
written information, documents, instruments (other than the Notes) and other
material relating to the Borrower, any of its Subsidiaries or any other
materials or matters relating to this Agreement or any of the transactions
contemplated hereby (collectively, the “Communications”) available to the
Lenders by posting such notices on Intralinks or a substantially similar
electronic system (the “Platform”). The Borrower acknowledges that (i) the
distribution of material through an electronic medium is not necessarily secure
and that there are confidentiality and other risks associated with such
distribution, (ii) the Platform is provided “as is” and “as available” and
(iii) neither the Designated Agent nor any of its Affiliates warrants the
accuracy, adequacy or completeness of the Communications or the Platform and
each expressly disclaims liability for errors or omissions in the Communications
or the Platform. No warranty of any kind, express, implied or statutory,
including, without limitation, any warranty of merchantability, fitness for a
particular purpose, non-infringement of third party rights or freedom from
viruses or other code defects, is made by the Designated Agent or any of its
Affiliates in connection with the Platform.

(c) Each Lender agrees that notice to it (as provided in the next sentence) (a
“Notice”) specifying that any Communications have been posted to the

 

62



--------------------------------------------------------------------------------

Platform shall constitute effective delivery of such information, documents or
other materials to such Lender for purposes of this Agreement; provided that if
reasonably requested by any Lender, the Designated Agent shall deliver a copy of
the Communications to such Lender by e-mail or telecopier. Each Lender agrees
(i) to notify the Designated Agent in writing of such Lender’s e-mail addresses
to which a Notice may be sent by electronic transmission (including by
electronic communication) on or before the date such Lender becomes a party to
this Agreement (and from time to time thereafter to ensure that the Designated
Agent has on record effective e-mail addresses for such Lender) and (ii) that
any Notice may be sent to such e-mail address.

SECTION 9.03 No Waiver; Remedies. No failure on the part of any Lender, any
Issuing Bank or the Designated Agent to exercise, and no delay in exercising,
any right hereunder shall operate as a waiver thereof; nor shall any single or
partial exercise of any such right preclude any other or further exercise
thereof or the exercise of any other right. The remedies herein provided are
cumulative and not exclusive of any remedies provided by law.

SECTION 9.04 Costs and Expenses. (a) The Borrower agrees promptly to pay all
actual, reasonable and documented costs and expenses (including, without
limitation, the actual, reasonable and documented fees and expenses of one
counsel) of the Designated Agent in connection with the negotiation and
execution of this Agreement and all related documentation and the syndication of
the credit facility established hereby. The Borrower further agrees to pay,
within five Business Days of demand, all actual, reasonable and documented costs
and expenses of the Designated Agent, each Issuing Bank and each Lender, if any,
in connection with the enforcement (whether through legal proceedings or
otherwise) of this Agreement, the Letters of Credit and the other instruments
and documents to be delivered hereunder, including, without limitation, in
connection with the enforcement of rights under this Section 9.04(a); provided,
that any such costs and expenses consisting of fees and expenses of counsel
shall be limited to the actual, reasonable and documented fees and expenses of
one counsel for the Designated Agent and no more than one additional counsel for
the Lenders as a group (together with (i) such local counsel, limited in each
case to one such local counsel for the Designated Agent and one such local
counsel for the Lenders as a group per jurisdiction, that may be reasonably
required by the Designated Agent or the Lenders and (ii) if any Lender shall
have reasonably concluded (based upon the advice of counsel) that its
representation by counsel for the Lenders creates a conflict of interest for
such counsel, such separate counsel as such Lender may reasonably require).

(b) If any payment of principal of, or Conversion of, any Eurocurrency Rate
Advance is made other than on the last day of the Interest Period for such
Advance, as a result of a payment or Conversion pursuant to Section 2.10 or
acceleration of the maturity of the Advances pursuant to Section 7.01 or for any
other reason (other than by reason of a payment pursuant to Section 2.12), the
Borrower shall, within five Business Days of demand by any Lender (with a copy
of such demand to the Designated Agent), pay to such Lender any amounts required
to compensate such Lender for any additional losses, costs or expenses which it
may reasonably incur as a result of such payment or Conversion, including,
without limitation, any loss, cost or expense incurred by reason of

 

63



--------------------------------------------------------------------------------

the liquidation or redeployment of deposits or other funds acquired by such
Lender to fund or maintain such Advance. All obligations of the Borrower under
this Section 9.04 shall survive the making and repayment of the Advances and the
termination of this Agreement.

SECTION 9.05 Right of Set-off. Upon (i) the occurrence and during the
continuance of any Event of Default and (ii) the making of the request or the
granting of the consent specified by Section 7.01 to authorize the Designated
Agent to declare the Advances due and payable pursuant to the provisions of
Section 7.01, or to demand payment of (or cash collateralization of) all then
outstanding Letter of Credit Liability, each Lender is hereby authorized at any
time and from time to time, to the fullest extent permitted by law, to set off
and apply any and all deposits (general or special, time or demand, provisional
or final, but excluding trust accounts) at any time held and other indebtedness
at any time owing by such Lender to or for the credit or the account of the
Borrower against any and all of the obligations of the Borrower now or hereafter
existing under this Agreement (including, to the fullest extent permitted by
law, obligations indirectly owed to such Lender by virtue of its purchase of a
participation or sub-participation of the Letter of Credit Liability pursuant to
Section 3.05), whether or not such Lender shall have made any demand under this
Agreement. Each Lender agrees promptly to notify the Borrower after any such
set-off and application made by such Lender; provided that the failure to give
such notice shall not affect the validity of such setoff and application. The
rights of each Lender under this Section are in addition to other rights and
remedies (including, without limitation, other rights of setoff) which such
Lender may have.

SECTION 9.06 Binding Effect. This Agreement shall become effective as specified
in Section 4.01 and, thereafter, shall be binding upon and inure to the benefit
of the Borrower, the Designated Agent, each Lender and each Issuing Bank and
their respective successors and permitted assigns, except that the Borrower
shall not have the right to assign its rights hereunder or any interest herein
without the prior written consent of the Lenders.

SECTION 9.07 Assignments and Participations. (a) Each Lender may and, if
requested by the Borrower upon notice by the Borrower delivered to such Lender
and the Designated Agent pursuant to clause (ii) of Section 2.16 will, assign to
one or more Eligible Assignees all or a portion of its rights and obligations
under this Agreement (including, without limitation, all or a portion of its
Commitment and the Advances owing to it and any Note or Notes held by it and its
participations in Letter of Credit Liability); provided, however, that (i) each
such assignment shall be of a constant, and not a varying, percentage of all the
assigning Lender’s rights and obligations under this Agreement, (ii) the amount
(without duplication) of the Commitment, pro-rata share of outstanding Advances
and pro-rata share of participations in Letter of Credit Liability of the
assigning Lender being assigned pursuant to each such assignment (determined as
of the date of the Assignment and Acceptance) shall not be less than $12,500,000
(unless the assigning Lender shall assign its entire interest hereunder or such
lesser amount is previously agreed among such assigning Lender, the Designated
Agent and the Borrower) or an integral multiple of $500,000 in excess thereof,
(iii) the sum of (A) the

 

64



--------------------------------------------------------------------------------

amount (without duplication) of the Commitment, pro-rata share of outstanding
Advances and pro-rata share of participations in Letter of Credit Liability of
the assigning Lender being assigned pursuant to each such assignment and (B) the
amount of the commitment and the pro-rata share of outstanding advances of the
assigning Lender being contemporaneously assigned under the Three-Year Credit
Agreement, or any agreement extending or replacing such Three-Year Credit
Agreement, by the Person that is such assigning Lender (in both cases determined
as of the date of the Assignment and Acceptance or similar agreement with
respect to such assignments) shall not be less than $25,000,000 in the aggregate
(unless the assigning Lender shall assign its entire interest hereunder and
thereunder or such lesser amount is previously agreed among such assigning
Lender, the Designated Agent and the Borrower) or an integral multiple of
$1,000,000 in excess thereof; provided, however, that if the aggregate amount of
the Commitment of such assigning Lender hereunder and its commitment under the
Three-Year Credit Agreement, or any agreement extending or replacing such
Three-Year Credit Agreement, is less than $25,000,000 on the date of such
proposed assignment, such assigning Lender may assign all, but not less than
all, of its remaining rights and obligations under this Agreement and the
Three-Year Credit Agreement, or any agreement extending or replacing such
Three-Year Credit Agreement (unless an assignment of a portion of such assigning
Lender’s obligations hereunder and thereunder is otherwise previously agreed
among such assigning Lender, the Designated Agent and the Borrower), (iv) each
such assignment shall be to an Eligible Assignee and (v) the parties to each
such assignment (other than the Borrower) shall execute and deliver to the
Designated Agent, for its acceptance and recording in the Register, an
Assignment and Acceptance, together with a processing and recordation fee of
$3,500. Upon such execution, delivery, acceptance and recording, from and after
the effective date specified in each Assignment and Acceptance, (x) the assignee
thereunder shall be a party hereto and, to the extent that rights and
obligations hereunder have been assigned to it pursuant to such Assignment and
Acceptance, have the rights and obligations of a Lender hereunder and (y) the
Lender assignor thereunder shall, to the extent that rights and obligations
hereunder have been assigned by it pursuant to such Assignment and Acceptance,
relinquish its rights (other than any rights such Lender assignor may have under
Sections 2.11, 2.14 and 9.08) and be released from its obligations under this
Agreement (and, in the case of an Assignment and Acceptance covering all or the
remaining portion of an assigning Lender’s rights and obligations under this
Agreement, such Lender shall cease to be a party hereto).

(b) By executing and delivering an Assignment and Acceptance, the Lender
assignor thereunder and the assignee thereunder confirm to and agree with each
other and the other parties hereto as follows: (i) other than as provided in
such Assignment and Acceptance, such assigning Lender makes no representation or
warranty and assumes no responsibility with respect to any statements,
warranties or representations made in or in connection with this Agreement or
the execution, legality, validity, enforceability, genuineness, sufficiency or
value of this Agreement or any instrument or document furnished pursuant hereto;
(ii) such assigning Lender makes no representation or warranty and assumes no
responsibility with respect to the financial condition of the Borrower or any of
its Subsidiaries or the performance or observance by the Borrower of any of its
obligations under this Agreement or any instrument or

 

65



--------------------------------------------------------------------------------

document furnished pursuant hereto; (iii) such assignee confirms that it has
received a copy of this Agreement, together with copies of the financial
statements referred to in Section 5.01(c), and such other documents and
information as it has deemed appropriate to make its own credit analysis and
decision to enter into such Assignment and Acceptance; (iv) such assignee will,
independently and without reliance upon the Designated Agent, any Issuing Bank,
such assigning Lender or any other Lender and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking action under this Agreement; (v) such
assignee confirms that it is an Eligible Assignee; (vi) such assignee appoints
and authorizes the Designated Agent or the respective Issuing Bank to take such
action as agent on its behalf and to exercise such powers under this Agreement
as are delegated to the Designated Agent by the terms hereof, together with such
powers as are reasonably incidental thereto; and (vii) such assignee agrees that
it will perform in accordance with their terms all of the obligations which by
the terms of this Agreement are required to be performed by it as a Lender.

(c) The Designated Agent shall maintain a copy of each Assignment and Acceptance
and each Assumption Agreement delivered to and accepted by it and a register for
the recordation of the names and addresses of the Lenders and the Commitment of,
and principal amount of the Advances owing to, each Lender from time to time
(the “Register”). The entries in the Register shall be conclusive and binding
for all purposes, absent manifest error, and the Borrower, the Designated Agent
and the Lenders may treat each Person whose name is recorded in the Register as
a Lender hereunder for all purposes of this Agreement. The Register shall be
available for inspection by the Borrower or any Lender at any reasonable time
and from time to time upon reasonable prior notice to the Designated Agent.

(d) Upon its receipt of an Assignment and Acceptance executed by an assigning
Lender and an assignee representing that it is an Eligible Assignee and, if
applicable, the Borrower, together with any Note subject to such assignment, the
Designated Agent shall, if such Assignment and Acceptance has been completed and
is in substantially the form of Exhibit B hereto, (i) accept such Assignment and
Acceptance, (ii) record the information contained therein in the Register and
(iii) give prompt notice thereof to the Borrower and each Issuing Bank.

(e) Each Lender may sell participations to one or more banks or other entities
in or to all or a portion of its rights and obligations under this Agreement
(including, without limitation, all or a portion of its Commitment and the
Advances owing to it and any Note issued to it hereunder); provided, however,
that (i) such Lender’s obligations under this Agreement (including, without
limitation, its Commitment hereunder) shall remain unchanged, (ii) such Lender
shall remain solely responsible to the other parties hereto for the performance
of such obligations, (iii) the Borrower, the Designated Agent and the other
Lenders shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement and
(iv) such Lender shall not agree in any participation agreement with any
participant or proposed participant to obtain the consent of such participant
before agreeing to the amendment, modification or waiver of any of the terms of
this Agreement

 

66



--------------------------------------------------------------------------------

or any Note before consenting to any action or failure to act by the Borrower or
any other party hereunder or under any Note, or before exercising any rights it
may have in respect thereof, unless such amendment, modification, waiver,
consent or exercise would (A) increase the amount of such participant’s portion
of such Lender’s Commitment, (B) reduce the principal amount of or rate of
interest on the Advances, any amount due hereunder with respect to the Letters
of Credit or any fee or other amounts payable hereunder to which such
participant would be entitled to receive a share under such participation
agreement, or (C) postpone any date fixed for any payment of principal of or
interest on the Advances, for amounts due with respect to Letters of Credit or
any fee or other amounts payable hereunder to which such participant would be
entitled to receive a share under such participation agreement.

(f) Any Lender may, in connection with any assignment or participation or
proposed assignment or participation pursuant to this Section 9.07, disclose to
the assignee or participant or proposed assignee or participant any information
relating to the Borrower furnished to such Lender by or on behalf of the
Borrower in writing and directly related to the transactions contemplated
hereunder; provided that, prior to any such disclosure, the assignee or
participant or proposed assignee or participant shall agree to preserve the
confidentiality of any confidential information relating to the Borrower
received by it from such Lender in accordance with the terms of Section 9.09.

(g) No participation or assignment hereunder shall be made in violation of the
Securities Act of 1933, as amended from time to time, or any applicable state
securities laws, and each Lender hereby represents that it will make any Advance
for its own account in the ordinary course of its business and not with a view
to the public distribution or sale thereof.

(h) Anything in this Agreement to the contrary notwithstanding, any Lender may
at any time assign or create a security interest in all or any portion of its
rights under this Agreement (including, without limitation, the Advances owing
to it and any Note issued to it hereunder) in favor of any Federal Reserve Bank
in accordance with Regulation A of the Board of Governors of the Federal Reserve
System (or any successor regulation thereto) and the applicable operating
circular of such Federal Reserve Bank.

SECTION 9.08 Indemnification. The Borrower agrees to indemnify and hold harmless
the Designated Agent, each Lender, each Issuing Bank and each of their
Affiliates and their respective officers, directors, employees, agents and
advisors (each, an “Indemnified Party”) from and against any and all claims,
damages, losses, liabilities and expenses (including, without limitation,
reasonable fees and expenses of counsel) that may be incurred by or asserted
against any Indemnified Party, in each case arising out of or in connection with
or by reason of, or in connection with the preparation for a defense of, any
investigation, litigation or proceeding (whether or not an Indemnified Party is
a party thereto) arising out of, related to or in connection with the
Commitments hereunder or the Advances or Letter of Credit Issuances made
pursuant hereto or any transactions in connection herewith, including, without
limitation, any transaction in which any proceeds of the Advances or any Letter
of Credit Issuance are, or are proposed

 

67



--------------------------------------------------------------------------------

to be, applied, or any action or proceeding relating to a court order,
injunction or other process or decree restraining or seeking to restrain any
Issuing Bank from paying any amount under any Letter of Credit (collectively,
the “Indemnified Matters”); provided that the Borrower shall have no obligation
to any Indemnified Party under this Section 9.08 with respect to (i) matters for
which such Indemnified Party has been reimbursed by or on behalf of the Borrower
pursuant to any other provision of this Agreement, but only to the extent of
such reimbursement, or (ii) Indemnified Matters found by a court of competent
jurisdiction to have resulted from the willful misconduct or gross negligence of
such Indemnified Party. If any action is brought against any Indemnified Party,
such Indemnified Party shall promptly notify the Borrower in writing of the
institution of such action and the Borrower shall thereupon have the right, at
its option, to elect to assume the defense of such action; provided, however,
that the Borrower shall not, in assuming the defense of any Indemnified Party in
any Indemnified Matter, agree to any dismissal or settlement of such Indemnified
Matter without the prior written consent of such Indemnified Party, which
consent shall not be unreasonably withheld, if such dismissal or settlement
(A) would require any admission or acknowledgment of culpability or wrongdoing
by such Indemnified Party or (B) would provide for any non-monetary relief to
any Person to be performed by such Indemnified Party. If the Borrower so elects,
it shall promptly assume the defense of such action, including the employment of
counsel (reasonably satisfactory to such Indemnified Party) and payment of
expenses. Such Indemnified Party shall have the right to employ its or their own
counsel in any such case, but the fees and expenses of such counsel shall be at
the expense of such Indemnified Party unless (1) the employment of such counsel
shall have been authorized in writing by the Borrower in connection with the
defense of such action or (2) the Borrower shall not have properly employed
counsel reasonably satisfactory to such Indemnified Party to have charge of the
defense of such action, in which case such fees and expenses shall be paid by
the Borrower. If an Indemnified Party shall have reasonably concluded (based
upon the advice of counsel) that the representation by one counsel of such
Indemnified Party and the Borrower creates a conflict of interest for such
counsel, the reasonable fees and expenses of such counsel shall be borne by the
Borrower and the Borrower shall not have the right to direct the defense of such
action on behalf of such Indemnified Party (but shall retain the right to direct
the defense of such action on behalf of the Borrower). Anything in this
Section 9.08 to the contrary notwithstanding, the Borrower shall not be liable
for the fees and expenses of more than one counsel for any Indemnified Party in
any jurisdiction as to any Indemnified Matter or for any settlement of any
Indemnified Matter effected without its written consent. All obligations of the
Borrower under this Section 9.08 shall survive the making and repayment of the
Advances and the termination of this Agreement.

SECTION 9.09 Confidentiality. None of the Designated Agent, the Lenders or the
Issuing Banks may disclose to any Person any confidential, proprietary or
non-public information of the Borrower furnished to the Designated Agent, the
Lenders or the Issuing Banks by the Borrower or any of its Subsidiaries (such
information being referred to collectively herein as the “Borrower
Information”), except that each of the Designated Agent, each of the Lenders and
each of the Issuing Banks may disclose Borrower Information (i) to its and its
Affiliates’ employees, officers, directors, agents, auditors and advisors (it
being understood that the Persons to whom such disclosure is

 

68



--------------------------------------------------------------------------------

made will be informed of the confidential nature of such Borrower Information
and instructed to keep such Borrower Information confidential on substantially
the same terms as provided herein), (ii) to the extent requested by any
regulatory authority or self-regulatory body, (iii) to the extent required by
applicable laws or regulations or by any subpoena or similar legal process,
(iv) to any other party to this Agreement, (v) in connection with the exercise
of any remedies hereunder or any suit, action or proceeding relating to this
Agreement or the enforcement of rights hereunder, (vi) subject to an agreement
containing provisions substantially the same as those of this Section 9.09, to
any assignee of or participant in, or any prospective assignee of or participant
in, any of its rights or obligations under this Agreement, (vii) to the extent
such Borrower Information (A) is or becomes generally available to the public on
a non-confidential basis, other than as a result of a breach of this
Section 9.09 by the Designated Agent, such Lender or such Issuing Bank, or
(B) is or becomes available to the Designated Agent, such Lender or such Issuing
Bank on a non-confidential basis from a source other than the Borrower, provided
such source is not bound by a confidentiality agreement or other legal or
fiduciary obligations of secrecy with the Borrower with respect to the Borrower
Information and (viii) with the consent of the Borrower.

SECTION 9.10 Patriot Act. Each Lender and the Designated Agent hereby notifies
the Borrower that, pursuant to the requirements of the Patriot Act, it is
required to obtain, verify and record information that identifies the Borrower,
which information includes the name and address of the Borrower and other
information that will allow it to identify the Borrower in accordance with the
Patriot Act. The Borrower shall promptly provide such information upon request
by any Lender or the Designated Agent.

SECTION 9.11 Judgment. (a) If, for the purposes of obtaining judgment in any
court, it is necessary to convert a sum due hereunder in Dollars into another
currency, the parties hereto agree, to the fullest extent that they may
effectively do so, that the rate of exchange used shall be that at which in
accordance with normal banking procedures the Designated Agent could purchase
Dollars with such other currency at the Designated Agent’s principal office in
London at 11:00 A.M. (London time) on the Business Day preceding that on which a
final judgment is given.

(b) If, for the purposes of obtaining judgment in any court, it is necessary to
convert a sum due hereunder in a Committed Currency into Dollars, the parties
hereto agree, to the fullest extent that they may effectively do so, that the
rate of exchange used shall be that at which in accordance with normal banking
procedures the Designated Agent could purchase such Committed Currency with
Dollars at the Designated Agent’s principal office in London at 11:00 A.M.
(London time) on the Business Day preceding that on which final judgment is
given.

(c) The obligation of the Borrower in respect of any sum due from it in any
currency (the “Primary Currency”) to any Lender, any Issuing Bank or the
Designated Agent hereunder shall, notwithstanding any judgment in any other
currency, be discharged only to the extent that on the Business Day following
receipt by such Lender, Issuing Bank or the Designated Agent (as the case may
be) of any sum adjudged

 

69



--------------------------------------------------------------------------------

to be due in such other currency, such Lender, Issuing Bank or the Designated
Agent (as the case may be) may, in accordance with normal banking procedures,
purchase the applicable Primary Currency with such other currency; if the amount
of the applicable Primary Currency so purchased is less than such sum due to
such Lender, Issuing Bank or the Designated Agent (as the case may be) in the
applicable Primary Currency, the Borrower agrees, as a separate obligation and
notwithstanding any such judgment, to indemnify such Lender, any Issuing Bank or
the Designated Agent (as the case may be) against such loss, and if the amount
of the applicable Primary Currency so purchased exceeds such sum due to any
Lender, Issuing Bank or the Designated Agent (as the case may be) in the
applicable Primary Currency, such Lender, Issuing Bank or the Designated Agent
(as the case may be) agrees to remit to the Borrower such excess.

SECTION 9.12 Consent to Jurisdiction and Service of Process. All judicial
proceedings brought against the Borrower with respect to this Agreement or any
instrument or other documents delivered hereunder may be brought in any state or
Federal court in the Borough of Manhattan in the State of New York, and by
execution and delivery of this Agreement, the Borrower accepts, for itself and
in connection with its properties, generally and unconditionally, the
non-exclusive jurisdiction of the aforesaid courts, and irrevocably agrees to be
bound by any final judgment rendered thereby in connection with this Agreement
or any instrument or other document delivered hereunder from which no appeal has
been taken or is available. The Borrower agrees to receive service of process in
any such proceeding in any such court at its office at 77 West 66th Street, 15th
Floor, New York, New York 10023, Attention: Kenneth E. Newman (or at such other
address in the Borough of Manhattan in the State of New York as the Borrower
shall notify the Designated Agent from time to time) and, if the Borrower ever
ceases to maintain such office in the Borough of Manhattan, irrevocably
designates and appoints Corporation Service Company, 1180 Avenue of the
Americas, Suite 210, New York, New York 10036, or any other address in the State
of New York communicated by Corporation Service Company to the Designated Agent,
as its agent to receive on its behalf service of all process in any such
proceeding in any such court, such service being hereby acknowledged by the
Borrower to be effective and binding service in every respect.

SECTION 9.13 Substitution of Currency. If a change in any Committed Currency
occurs pursuant to any applicable law, rule or regulation of any governmental,
monetary or multi-national authority, this Agreement (including, without
limitation, the definition of Eurocurrency Rate) will be amended to the extent
determined by the Designated Agent (acting reasonably, in consultation with the
Borrower and in accordance with the terms of Section 9.01 hereof) to be
necessary to reflect the change in currency and to put the Lenders and the
Borrower in the same position, so far as possible, that they would have been in
if no change in such Committed Currency had occurred.

SECTION 9.14 Governing Law. This Agreement shall be governed by, and construed
in accordance with, the laws of the State of New York.

SECTION 9.15 Execution in Counterparts. This Agreement may be executed in any
number of counterparts and by different parties hereto in separate

 

70



--------------------------------------------------------------------------------

counterparts, each of which when so executed shall be deemed to be an original
and all of which taken together shall constitute one and the same agreement.
Delivery of an executed counterpart of a signature page to this Agreement by
telecopier or other electronic means shall be effective as delivery of an
original executed counterpart of this Agreement. A full set of executed
counterparts of this Agreement shall be lodged with each of the Designated Agent
and the Borrower. Any Notes issued hereunder shall be delivered in original hard
copy to the Lender requesting such Note.

SECTION 9.16 Severability. Any provision of this Agreement that is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction. The parties hereto shall endeavor in good-faith negotiations
to replace the prohibited or unenforceable provision with valid provisions the
economic effect of which comes as close as possible to that of the prohibited or
unenforceable provision.

[Remainder of Page Intentionally Left Blank]

 

71



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective representatives thereunto duly authorized, as of the date
first above written.

 

THE WALT DISNEY COMPANY,

        by

 

 

 

/s/ Christine M. McCarthy

  Name:   Christine M. McCarthy   Title:  

Executive Vice President,

Corporate Real Estate,

Sourcing, Alliances and

Treasurer

 

SIGNATURE PAGE TO THE CREDIT AGREEMENT



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A., as

Designated Agent,

        by

 

 

 

/s/ Goh Siew Tan

  Name:   Goh Siew Tan   Title:   Vice President

 

SIGNATURE PAGE TO THE CREDIT AGREEMENT



--------------------------------------------------------------------------------

LENDER SIGNATURE PAGE TO THE FOUR-YEAR CREDIT AGREEMENT DATED AS OF THE DATE
FIRST WRITTEN ABOVE, AMONG THE WALT DISNEY COMPANY, THE LENDERS PARTY THERETO
AND JPMORGAN CHASE BANK, N.A., AS DESIGNATED AGENT Australia and New Zealand
Banking Group Limited

        by

 

 

 

/s/ John W. Wade

  Name:   John W. Wade   Title:  

Deputy General Manager

Head of Operations and

Infrastructure

 

SIGNATURE PAGE TO THE CREDIT AGREEMENT



--------------------------------------------------------------------------------

LENDER SIGNATURE PAGE TO THE FOUR-YEAR CREDIT AGREEMENT DATED AS OF THE DATE
FIRST WRITTEN ABOVE, AMONG THE WALT DISNEY COMPANY, THE LENDERS PARTY THERETO
AND JPMORGAN CHASE BANK, N.A., AS DESIGNATED AGENT Bank of America, N.A.

        by

 

 

 

/s/ Prayes Majmudar

  Name:   Prayes Majmudar   Title:   Vice President

 

SIGNATURE PAGE TO THE CREDIT AGREEMENT



--------------------------------------------------------------------------------

LENDER SIGNATURE PAGE TO THE FOUR-YEAR CREDIT AGREEMENT DATED AS OF THE DATE
FIRST WRITTEN ABOVE, AMONG THE WALT DISNEY COMPANY, THE LENDERS PARTY THERETO
AND JPMORGAN CHASE BANK, N.A., AS DESIGNATED AGENT BANK OF CHINA, LOS ANGELES
BRANCH

        by

 

 

 

/s/ Feng Chang

  Name:   Feng Chang   Title:   FVP & Branch Manager

 

SIGNATURE PAGE TO THE CREDIT AGREEMENT



--------------------------------------------------------------------------------

LENDER SIGNATURE PAGE TO THE FOUR-YEAR CREDIT AGREEMENT DATED AS OF THE DATE
FIRST WRITTEN ABOVE, AMONG THE WALT DISNEY COMPANY, THE LENDERS PARTY THERETO
AND JPMORGAN CHASE BANK, N.A., AS DESIGNATED AGENT THE BANK OF TOKYO-MITSUBISHI
UFJ, LTD.

        by

 

 

 

/s/ T. Kobayashi

  Name:   T. Kobayashi   Title:   Authorized Signatory

 

SIGNATURE PAGE TO THE CREDIT AGREEMENT



--------------------------------------------------------------------------------

LENDER SIGNATURE PAGE TO THE FOUR-YEAR CREDIT AGREEMENT DATED AS OF THE DATE
FIRST WRITTEN ABOVE, AMONG THE WALT DISNEY COMPANY, THE LENDERS PARTY THERETO
AND JPMORGAN CHASE BANK, N.A., AS DESIGNATED AGENT BNP Paribas

        by

 

 

 

/s/ Nuala Marley

  Name:   Nuala Marley   Title:   Managing Director

        by

 

 

 

/s/ Maria Mulic

  Name:   Maria Mulic   Title:   Vice President

 

SIGNATURE PAGE TO THE CREDIT AGREEMENT



--------------------------------------------------------------------------------

LENDER SIGNATURE PAGE TO THE FOUR-YEAR CREDIT AGREEMENT DATED AS OF THE DATE
FIRST WRITTEN ABOVE, AMONG THE WALT DISNEY COMPANY, THE LENDERS PARTY THERETO
AND JPMORGAN CHASE BANK, N.A., AS DESIGNATED AGENT CHINA CONSTRUCTION BANK
CORPORATION NEW YORK BRANCH

        by

 

 

 

/s/ Guangying Zhang

  Name:   Guangying Zhang   Title:   Deputy General Manager

 

SIGNATURE PAGE TO THE CREDIT AGREEMENT



--------------------------------------------------------------------------------

LENDER SIGNATURE PAGE TO THE FOUR-YEAR CREDIT AGREEMENT DATED AS OF THE DATE
FIRST WRITTEN ABOVE, AMONG THE WALT DISNEY COMPANY, THE LENDERS PARTY THERETO
AND JPMORGAN CHASE BANK, N.A., AS DESIGNATED AGENT CITIBANK, N.A.

        by

 

 

 

/s/ Carolyn Kee

  Name:   Carolyn Kee   Title:   Vice President

 

SIGNATURE PAGE TO THE CREDIT AGREEMENT



--------------------------------------------------------------------------------

LENDER SIGNATURE PAGE TO THE FOUR-YEAR CREDIT AGREEMENT DATED AS OF THE DATE
FIRST WRITTEN ABOVE, AMONG THE WALT DISNEY COMPANY, THE LENDERS PARTY THERETO
AND JPMORGAN CHASE BANK, N.A., AS DESIGNATED AGENT COMPASS BANK

        by

 

 

 

/s/ Scott L. Brewer

  Name:   Scott L. Brewer   Title:   Senior Banker

 

SIGNATURE PAGE TO THE CREDIT AGREEMENT



--------------------------------------------------------------------------------

LENDER SIGNATURE PAGE TO THE FOUR-YEAR CREDIT AGREEMENT DATED AS OF THE DATE
FIRST WRITTEN ABOVE, AMONG THE WALT DISNEY COMPANY, THE LENDERS PARTY THERETO
AND JPMORGAN CHASE BANK, N.A., AS DESIGNATED AGENT

CREDIT SUISSE AG

CAYMAN ISLANDS BRANCH

        by

 

 

 

/s/ Doreen Barr

  Name:   Doreen Barr   Title:   Director

        by

 

 

 

/s/ Rahul Parmar

  Name:   Rahul Parmar   Title:   Associate

 

SIGNATURE PAGE TO THE CREDIT AGREEMENT



--------------------------------------------------------------------------------

LENDER SIGNATURE PAGE TO THE FOUR-YEAR CREDIT AGREEMENT DATED AS OF THE DATE
FIRST WRITTEN ABOVE, AMONG THE WALT DISNEY COMPANY, THE LENDERS PARTY THERETO
AND JPMORGAN CHASE BANK, N.A., AS DESIGNATED AGENT DEUTSCHE BANK AG NEW YORK
BRANCH

        by

 

 

 

/s/ Ross Levitsky

  Name:   Ross Levitsky   Title:   Managing Director

        by

 

 

 

/s/ Keith Lukasavich

  Name:   Keith Lukasavich   Title:   Vice President

 

SIGNATURE PAGE TO THE CREDIT AGREEMENT



--------------------------------------------------------------------------------

LENDER SIGNATURE PAGE TO THE FOUR-YEAR CREDIT AGREEMENT DATED AS OF THE DATE
FIRST WRITTEN ABOVE, AMONG THE WALT DISNEY COMPANY, THE LENDERS PARTY THERETO
AND JPMORGAN CHASE BANK, N.A., AS DESIGNATED AGENT Goldman Sachs Lending
Partners LLC

        by

 

 

 

/s/ Mark Walton

  Name:   Mark Walton   Title:   Authorized Signatory

 

SIGNATURE PAGE TO THE CREDIT AGREEMENT



--------------------------------------------------------------------------------

LENDER SIGNATURE PAGE TO THE FOUR-YEAR CREDIT AGREEMENT DATED AS OF THE DATE
FIRST WRITTEN ABOVE, AMONG THE WALT DISNEY COMPANY, THE LENDERS PARTY THERETO
AND JPMORGAN CHASE BANK, N.A., AS DESIGNATED AGENT HSBC Bank USA, National
Association

        by

 

 

 

/s/ David Wagstaff

  Name:   David Wagstaff   Title:   Managing Director

 

SIGNATURE PAGE TO THE CREDIT AGREEMENT



--------------------------------------------------------------------------------

LENDER SIGNATURE PAGE TO THE FOUR-YEAR CREDIT AGREEMENT DATED AS OF THE DATE
FIRST WRITTEN ABOVE, AMONG THE WALT DISNEY COMPANY, THE LENDERS PARTY THERETO
AND JPMORGAN CHASE BANK, N.A., AS DESIGNATED AGENT Industrial and Commercial
Bank of China Limited, New York Branch

        by

 

 

 

/s/ Bin Wu

  Name:   Bin Wu   Title:   General Manager

 

SIGNATURE PAGE TO THE CREDIT AGREEMENT



--------------------------------------------------------------------------------

LENDER SIGNATURE PAGE TO THE FOUR-YEAR CREDIT AGREEMENT DATED AS OF THE DATE
FIRST WRITTEN ABOVE, AMONG THE WALT DISNEY COMPANY, THE LENDERS PARTY THERETO
AND JPMORGAN CHASE BANK, N.A., AS DESIGNATED AGENT ING Capital, LLC

        by

 

 

 

/s/ Stephen Nettler

  Name:   Stephen Nettler   Title:   Managing Director

 

SIGNATURE PAGE TO THE CREDIT AGREEMENT



--------------------------------------------------------------------------------

LENDER SIGNATURE PAGE TO THE FOUR-YEAR CREDIT AGREEMENT DATED AS OF THE DATE
FIRST WRITTEN ABOVE, AMONG THE WALT DISNEY COMPANY, THE LENDERS PARTY THERETO
AND JPMORGAN CHASE BANK, N.A., AS DESIGNATED AGENT Intesa Sanpaolo S.p.A.

        by

 

 

 

/s/ Robert Wurster

  Name:   Robert Wurster   Title:   Senior Vice President

        by

 

 

 

/s/ Francesco Di Mario

  Name:   Francesco Di Mario   Title:   FVP & Head of Credit

 

SIGNATURE PAGE TO THE CREDIT AGREEMENT



--------------------------------------------------------------------------------

LENDER SIGNATURE PAGE TO THE FOUR-YEAR CREDIT AGREEMENT DATED AS OF THE DATE
FIRST WRITTEN ABOVE, AMONG THE WALT DISNEY COMPANY, THE LENDERS PARTY THERETO
AND JPMORGAN CHASE BANK, N.A., AS DESIGNATED AGENT JPMORGAN CHASE BANK, N.A.

        by

 

 

 

/s/ Goh Siew Tan

  Name:   Goh Siew Tan   Title:   Vice President

 

SIGNATURE PAGE TO THE CREDIT AGREEMENT



--------------------------------------------------------------------------------

LENDER SIGNATURE PAGE TO THE FOUR-YEAR CREDIT AGREEMENT DATED AS OF THE DATE
FIRST WRITTEN ABOVE, AMONG THE WALT DISNEY COMPANY, THE LENDERS PARTY THERETO
AND JPMORGAN CHASE BANK, N.A., AS DESIGNATED AGENT Lloyds TSB plc

        by

 

 

 

/s/ Windsor R. Davies

  Name:   Windsor R. Davies   Title:  

Managing Director

Corporate Banking USA

D061

        by

 

 

 

/s/ Deborah Carlson

  Name:   Deborah Carlson   Title:  

Director

Corporate Banking USA

C103

 

SIGNATURE PAGE TO THE CREDIT AGREEMENT



--------------------------------------------------------------------------------

LENDER SIGNATURE PAGE TO THE FOUR-YEAR CREDIT AGREEMENT DATED AS OF THE DATE
FIRST WRITTEN ABOVE, AMONG THE WALT DISNEY COMPANY, THE LENDERS PARTY THERETO
AND JPMORGAN CHASE BANK, N.A., AS DESIGNATED AGENT Morgan Stanley Bank, N.A., as
Lender

        by

 

 

 

/s/ Sherrese Clarke

  Name:   Sherrese Clarke   Title:   Authorized Signatory

 

SIGNATURE PAGE TO THE CREDIT AGREEMENT



--------------------------------------------------------------------------------

LENDER SIGNATURE PAGE TO THE FOUR-YEAR CREDIT AGREEMENT DATED AS OF THE DATE
FIRST WRITTEN ABOVE, AMONG THE WALT DISNEY COMPANY, THE LENDERS PARTY THERETO
AND JPMORGAN CHASE BANK, N.A., AS DESIGNATED AGENT MIZUHO CORPORATE BANK, LTD.

        by

 

 

 

/s/ Leon Mo

  Name:   Leon Mo   Title:   Authorized Signatory

 

SIGNATURE PAGE TO THE CREDIT AGREEMENT



--------------------------------------------------------------------------------

LENDER SIGNATURE PAGE TO THE FOUR-YEAR CREDIT AGREEMENT DATED AS OF THE DATE
FIRST WRITTEN ABOVE, AMONG THE WALT DISNEY COMPANY, THE LENDERS PARTY THERETO
AND JPMORGAN CHASE BANK, N.A., AS DESIGNATED AGENT The Royal Bank of Scotland
plc

        by

 

 

 

/s/ Alex Daw

  Name:   Alex Daw   Title:   Director

 

SIGNATURE PAGE TO THE CREDIT AGREEMENT



--------------------------------------------------------------------------------

LENDER SIGNATURE PAGE TO THE FOUR-YEAR CREDIT AGREEMENT DATED AS OF THE DATE
FIRST WRITTEN ABOVE, AMONG THE WALT DISNEY COMPANY, THE LENDERS PARTY THERETO
AND JPMORGAN CHASE BANK, N.A., AS DESIGNATED AGENT Societe Generale

        by

 

 

 

/s/ Ambrish Thanawala

  Name:   Ambrish Thanawala   Title:   Managing Director

 

SIGNATURE PAGE TO THE CREDIT AGREEMENT



--------------------------------------------------------------------------------

LENDER SIGNATURE PAGE TO THE FOUR-YEAR CREDIT AGREEMENT DATED AS OF THE DATE
FIRST WRITTEN ABOVE, AMONG THE WALT DISNEY COMPANY, THE LENDERS PARTY THERETO
AND JPMORGAN CHASE BANK, N.A., AS DESIGNATED AGENT Standard Chartered Bank

        by

 

 

 

/s/ Brendan Herley

  Name:   Brendan Herley A2556   Title:   Director

        by

 

 

 

/s/ Robert K. Reddington

  Name:   Robert K. Reddington   Title:  

Credit Documentation Manager

Credit Documentation Unit, WB Legal-Americas

 

SIGNATURE PAGE TO THE CREDIT AGREEMENT



--------------------------------------------------------------------------------

LENDER SIGNATURE PAGE TO THE FOUR-YEAR CREDIT AGREEMENT DATED AS OF THE DATE
FIRST WRITTEN ABOVE, AMONG THE WALT DISNEY COMPANY, THE LENDERS PARTY THERETO
AND JPMORGAN CHASE BANK, N.A., AS DESIGNATED AGENT State Street Bank and Trust
Company

        by

 

 

 

/s/ Mary H. Carey

  Name:   Mary H. Carey   Title:   Vice President

 

SIGNATURE PAGE TO THE CREDIT AGREEMENT



--------------------------------------------------------------------------------

LENDER SIGNATURE PAGE TO THE FOUR-YEAR CREDIT AGREEMENT DATED AS OF THE DATE
FIRST WRITTEN ABOVE, AMONG THE WALT DISNEY COMPANY, THE LENDERS PARTY THERETO
AND JPMORGAN CHASE BANK, N.A., AS DESIGNATED AGENT Sumitomo Mitsui Banking
Corporation

        by

 

 

 

/s/ William M. Ginn

  Name:   William M. Ginn   Title:   Executive Officer

 

SIGNATURE PAGE TO THE CREDIT AGREEMENT



--------------------------------------------------------------------------------

LENDER SIGNATURE PAGE TO THE FOUR-YEAR CREDIT AGREEMENT DATED AS OF THE DATE
FIRST WRITTEN ABOVE, AMONG THE WALT DISNEY COMPANY, THE LENDERS PARTY THERETO
AND JPMORGAN CHASE BANK, N.A., AS DESIGNATED AGENT SUNTRUST BANK

        by

 

 

 

/s/ Brian Y. Guffin

  Name:   Brian Y. Guffin   Title:   Vice President

 

SIGNATURE PAGE TO THE CREDIT AGREEMENT



--------------------------------------------------------------------------------

LENDER SIGNATURE PAGE TO THE FOUR-YEAR CREDIT AGREEMENT DATED AS OF THE DATE
FIRST WRITTEN ABOVE, AMONG THE WALT DISNEY COMPANY, THE LENDERS PARTY THERETO
AND JPMORGAN CHASE BANK, N.A., AS DESIGNATED AGENT Svenska Handelsbanken AB
(publ.), New York Branch

        by

 

 

 

/s/ Anders Abelson

  Name:   Anders Abelson   Title:   Vice President

        by

 

 

 

/s/ Richard Johnson

  Name:   Richard Johnson   Title:   Senior Vice President

 

SIGNATURE PAGE TO THE CREDIT AGREEMENT



--------------------------------------------------------------------------------

LENDER SIGNATURE PAGE TO THE FOUR-YEAR CREDIT AGREEMENT DATED AS OF THE DATE
FIRST WRITTEN ABOVE, AMONG THE WALT DISNEY COMPANY, THE LENDERS PARTY THERETO
AND JPMORGAN CHASE BANK, N.A., AS DESIGNATED AGENT UniCredit Bank AG, New York
Branch

        by

 

 

 

/s/ Douglas Riahi

  Name:   Douglas Riahi   Title:   Director

        by

 

 

 

/s/ Miriam Trautmann

  Name:   Miriam Trautmann   Title:   Director

 

SIGNATURE PAGE TO THE CREDIT AGREEMENT



--------------------------------------------------------------------------------

LENDER SIGNATURE PAGE TO THE FOUR-YEAR CREDIT AGREEMENT DATED AS OF THE DATE
FIRST WRITTEN ABOVE, AMONG THE WALT DISNEY COMPANY, THE LENDERS PARTY THERETO
AND JPMORGAN CHASE BANK, N.A., AS DESIGNATED AGENT US Bank National Association

        by

 

 

 

/s/ Colleen B McEvoy

  Name:   Colleen B McEvoy   Title:   Vice President

 

SIGNATURE PAGE TO THE CREDIT AGREEMENT



--------------------------------------------------------------------------------

LENDER SIGNATURE PAGE TO THE FOUR-YEAR CREDIT AGREEMENT DATED AS OF THE DATE
FIRST WRITTEN ABOVE, AMONG THE WALT DISNEY COMPANY, THE LENDERS PARTY THERETO
AND JPMORGAN CHASE BANK, N.A., AS DESIGNATED AGENT WELLS FARGO BANK, N.A.

        by

 

 

 

/s/ Vanessa Sheh Meyer

  Name:   Vanessa Sheh Meyer   Title:   MD

 

SIGNATURE PAGE TO THE CREDIT AGREEMENT